Exhibit 10.33

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

among

LESLIE’S POOLMART, INC.,

and

LPM MANUFACTURING, INC.,

as Borrowers,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders,

and

WELLS FARGO RETAIL FINANCE, LLC,

as Agent

Dated as of September 30, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   DEFINITIONS AND CONSTRUCTION    1    1.1.    Definitions    1    1.2.   
Accounting Terms    28    1.3.    Code    28    1.4.    Construction    28   
1.5.    Schedules and Exhibits    29

2.

   LOAN AND TERMS OF PAYMENT    29    2.1.    Revolving Advances    29    2.2.
   Defaulting Lender    34    2.3.    Letters of Credit    36    2.4.   
Intentionally Omitted    46    2.5.    Intentionally Omitted    46    2.6.   
Payments    46    2.7.    Overadvances    47    2.8.    Interest and Letter of
Credit Fees: Rates, Payments, and Calculations    47    2.9.    Cash Management;
Collection of Accounts    49    2.10.    Crediting Payments; Application of
Collections    49    2.11.    Designated Account    50    2.12.    Maintenance
of Loan Account; Statements of Obligations    50    2.13.    Fees    50    2.14.
   Eurodollar Rate Loans    51    2.15.    Illegality    52    2.16.   
Requirements of Law    53    2.17.    Indemnity    54    2.18.    Increase in
Commitments    55

3.

   CONDITIONS; TERM OF AGREEMENT    57    3.1.    Conditions Precedent to the
Restatement Date    57    3.2.    Conditions Precedent to all Advances and all
Letters of Credit    59    3.3.    Term; Automatic Renewal    59    3.4.   
Effect of Termination    59

 

i



--------------------------------------------------------------------------------

   3.5.    Early Termination or Reduction of Commitments and Maximum Commitment
Amount by Borrowers    59    3.6.    Termination Upon Event of Default    60

4.

   CREATION OF SECURITY INTEREST    60    4.1.    Grant of Security Interest   
60    4.2.    Control of Collateral    60    4.3.    Negotiable Collateral    60
   4.4.    Collection of Accounts, General Intangibles, and Negotiable
Collateral    61    4.5.    Delivery of Additional Documentation Required    61
   4.6.    Power of Attorney    61    4.7.    Right to Inspect    62

5.

   REPRESENTATIONS AND WARRANTIES    62    5.1.    No Encumbrances    62    5.2.
   Accounts    63    5.3.    Inventory    63    5.4.    Equipment    63    5.5.
   Location of Inventory and Equipment    63    5.6.    Inventory Records    63
   5.7.    Legal Status    63    5.8.    Due Organization and Qualification;
Subsidiaries    64    5.9.    Due Authorization; No Conflict    64    5.10.   
Litigation    65    5.11.    No Material Adverse Change    65    5.12.   
Solvency; Borrowers are Solvent    65    5.13.    Employee Benefits    66   
5.14.    Environmental Condition    66    5.15.    Taxes    66    5.16.   
Foreign Asset Control Regulations    67    5.17.    Brokerage Fees    67   
5.18.    Intellectual Property    67    5.19.    Leases    67    5.20.    DDAs
   67

 

ii



--------------------------------------------------------------------------------

   5.21.    Credit Card Receipts    67    5.22.    Indebtedness    68    5.23.
   Complete Disclosure    68    5.24.    Insurance    68    5.25.   
Requirements of Law    68    5.26.    Investment Company Status    68    5.27.
   No Margin Stock    68    5.28.    Investments    69    5.29.    In-Transit
Inventory    69

6.

   AFFIRMATIVE COVENANTS    69    6.1.    Accounting System    69    6.2.   
Collateral Reporting    69    6.3.    Financial Statements, Reports,
Certificates    69    6.4.    Intentionally Omitted    70    6.5.   
Intentionally Omitted    70    6.6.    Returns    71    6.7.    Title to
Equipment    71    6.8.    Maintenance    71    6.9.    Taxes    71    6.10.   
Insurance    71    6.11.    No Setoffs or Counterclaims    72    6.12.   
Location of Inventory and Equipment    72    6.13.    Compliance with Laws    73
   6.14.    Employee Benefits    73    6.15.    Leases    73    6.16.   
[Intentionally Omitted]    73    6.17.    Existence    73    6.18.   
Environmental    73    6.19.    Immediate Notice to Agent    74    6.20.   
Disclosure Updates    75    6.21.    Solvency    75

 

iii



--------------------------------------------------------------------------------

   6.22.    Line of Business    75    6.23.    Additional Subsidiaries    75   
6.24.    In-Transit Inventory    75    6.25.    Post-Restatement Date Deliveries
   76

7.

   NEGATIVE COVENANTS    76    7.1.    Indebtedness    76    7.2.    Liens    77
   7.3.    Restrictions on Fundamental Changes    78    7.4.    Disposal of
Assets    78    7.5.    Change Name    78    7.6.    Guarantee    78    7.7.   
Nature of Business    78    7.8.    Prepayments and Amendments    78    7.9.   
Change of Control    79    7.10.    Consignments    79    7.11.    Distributions
   79    7.12.    Accounting Methods    80    7.13.    Investments and
Acquisitions    80    7.14.    Transactions with Affiliates    80    7.15.   
Suspension    80    7.16.    Intentionally Omitted    80    7.17.    Use of
Proceeds    80    7.18.    Change in Location of Chief Executive Office;
Inventory and Equipment with Bailees    80    7.19.    No Prohibited
Transactions Under ERISA    81    7.20.    Financial Covenants    81    7.21.   
Store Closings    82    7.22.    Securities Accounts    82    7.22.    Fiscal
Year    80

8.

   EVENTS OF DEFAULT    82    8.1.    Payment    82    8.2.    Covenants, etc.
   82

 

iv



--------------------------------------------------------------------------------

   8.3.    Attachment    83    8.4.    Insolvency    83    8.5.    Involuntary
Insolvency    83    8.6.    Judgment    83    8.7.    Levy    83    8.8.   
[Intentionally Omitted]    83    8.9.    Material Agreements    83    8.10.   
Optional Redemption of Indebtedness    84    8.11.    Misrepresentation    84   
8.12.    Cessation of Business    84    8.13.    Change of Control    84   
8.14.    Liens    84    8.15.    Loan Documents    84    8.16.    Material
Restraint    85    8.17.    Indictment    85

9.

   THE LENDER GROUP’S RIGHTS AND REMEDIES    85    9.1.    Rights and Remedies
   85    9.2.    Remedies Cumulative    88

10.

   TAXES AND EXPENSES; WITHHOLDINGS    89    10.1.    Third Party Payments    89
   10.2.    Taxes    89

11.

   WAIVERS; INDEMNIFICATION    91    11.1.    Demand; Protest; etc.    91   
11.2.    The Lender Group’s Liability for Collateral    91    11.3.   
Indemnification    91    11.4.    Joint Borrowers    92    11.5.    Costs and
Expenses of Agent and Lenders    97

12.

   NOTICES    98

13.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    99

14.

   DESTRUCTION OF BORROWERS’ DOCUMENTS    99

15.

   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    100

 

v



--------------------------------------------------------------------------------

   15.1.    Assignments and Participations    100    15.2.    Successors    102

16.

   AMENDMENTS; WAIVERS    102    16.1.    Amendments and Waivers    102    16.2.
   No Waivers; Cumulative Remedies    103

17.

   AGENT; THE LENDER GROUP    104    17.1.    Appointment and Authorization of
Agent    104    17.2.    Delegation of Duties    104    17.3.    Liability of
Agent-Related Persons    105    17.4.    Reliance by Agent    105    17.5.   
Notice of Default or Event of Default    106    17.6.    Credit Decision    106
   17.7.    Costs and Expenses; Indemnification    107    17.8.    Agent in
Individual Capacity    108    17.9.    Successor Agent    108    17.10.   
Withholding Tax    108    17.11.    Collateral Matters    109    17.12.   
Restrictions on Actions by Lenders; Sharing of Payments    110    17.13.   
Agency for Perfection    112    17.14.    Payments by Agent to the Lenders   
112    17.15.    Concerning the Collateral and Related Loan Documents    112   
17.16.    Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information    112    17.17.    Several Obligations;
No Liability    113    17.18.    Distributions    114    17.19.    Agent’s
Covering of Fundings    114    17.20.    Bank Product Obligations    116

18.

   ACCELERATION AND LIQUIDATION    116    18.1.    Acceleration Notice    116   
18.2.    Acceleration of Duties    117    18.3.    Actions At and Following
Initiation of Liquidation    117    18.4.    Agent’s Conduct of Liquidation   
117

 

vi



--------------------------------------------------------------------------------

   18.5.    Distribution of Liquidation Proceeds by Agent    118    18.6.   
Distributions of Liquidation Proceeds by Agent and Ordinary Loan Payments    118

19.

   GENERAL PROVISIONS    119    19.1.    Effectiveness    119    19.2.   
Section Headings    119    19.3.    Interpretation    119    19.4.   
Severability of Provisions    119    19.5.    Counterparts; Telefacsimile
Execution    119    19.6.    Revival and Reinstatement of Obligations    119   
19.7.    Integration    120    19.8.    Existing Loan Agreement Superseded   
120    19.9.    U.S. Patriot Act    120    19.10.    Replacement of Lenders   
120    19.11.    Right of Set-Off    121    19.12.    Pledges To Federal Reserve
Banks    121    19.13.    Dispute Resolution    122    19.14.    Press Releases
   122

 

vii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule C-1    Commitments on Restatement Date    Schedule E-1    Inventory
Locations    Schedule P-1    Permitted Liens    Schedule 2.1(a)    Form of
Revolving Credit Note    Schedule 2.9    Cash Management Banks and Accounts   
Schedule 5.7    Chief Executive Offices, FEINs    Schedule 5.8    Subsidiaries
   Schedule 5.10(a)    Litigation    Schedule 5.10(b)    Commercial Tort Claims
   Schedule 5.14    Environmental Condition    Schedule 5.21    Credit Card
Processors    Schedule 5.22    Indebtedness    Schedule 5.24    Insurance   
Schedule 6.12    Location of Inventory and Equipment    Schedule 7.4    Sale and
Leaseback Properties    Exhibit A-1    Form of Assignment and Acceptance   
Exhibit B-1    Form of Business Plan    Exhibit C-1    Form of Compliance
Certificate    Exhibit C-2    Form of Credit Card Processor Agreement    Exhibit
E-1    Eligible Transferees   

 

viii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as hereafter
amended, restated, supplemented, or modified from time to time, this
“Agreement”), is entered into as of September 30, 2009, among LESLIE’S POOLMART,
INC., a Delaware corporation (“Poolmart”), LPM MANUFACTURING, INC., a California
corporation (“LPM”; each of Poolmart and LPM, a “Borrower,” and collectively,
“Borrowers”), with Borrowers’ chief executive office located at 3925 E. Broadway
Road, Suite 100, Phoenix, Arizona 85040, and the financial institutions listed
on the signature pages hereof (such financial institutions, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO RETAIL
FINANCE, LLC, as Agent.

RECITALS

WHEREAS, the Borrowers, Agent and certain of the Lenders have previously entered
into the Existing Loan Agreement, as defined herein;

WHEREAS, the Borrowers have requested that the Existing Loan Agreement be
amended and restated in its entirety by this Agreement in order to extend the
Maturity Date and make certain other amendments and modifications to the
Existing Loan Agreement as provided herein; and

WHEREAS, the Lenders are willing to amend and restate the Existing Loan
Agreement as provided herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Agreement), the
Borrowers, the Agent and the Lenders hereby agree that, as of the Restatement
Date (as defined below), the Existing Loan Agreement shall be amended and
restated in its entirety and shall remain in full force and effect only as set
forth herein and parties hereto hereby agree as follows:

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by WFRF or its Affiliates for
the account of the Borrowers.

“Acceleration” means with respect to any Indebtedness, the making of a demand or
declaration that it has become due and payable prior to its stated maturity as a
consequence of the occurrence and continuation of a default or event of default
with respect thereto. Derivations of the word “Acceleration” (such as
“Accelerate”) are used with like meaning in this Agreement.



--------------------------------------------------------------------------------

“Acceleration Notice” means a written notice as follows:

(a) From the Agent to the Lenders, as provided in Section 18.1(a).

(b) From the Required Lenders to the Agent, as provided in Section 18.1(b).

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.

“Accounts” means all currently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to any Person arising out of
the sale or lease of goods or the rendition of services by such Person,
irrespective of whether earned by performance, and any and all credit insurance,
guaranties, or security therefor.

“Additional Commitment Lender” has the meaning given such term in
Section 2.18(c).

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
Eurodollar Rate Loan, the rate per annum determined by the Agent (rounded
upwards, if necessary, to the next of 1/100th of one percent) determined by
dividing (a) the Eurodollar Rate for such Interest Period by (b) a percentage
equal to (i) 100% minus (ii) the Reserve Percentage. The Adjusted Eurodollar
Rate shall be adjusted on and as of the effective day of any change in the
Reserve Percentage.

“Advances” has the meaning set forth in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who directly or
indirectly controls, is controlled by, is under common control with or is a
director or executive officer of such Person. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to vote 15%
or more of the securities having ordinary voting power for the election of
directors or the direct or indirect power to direct the management and policies
of a Person.

“Agent” means WFRF, solely in its capacity as agent for the Lenders, and shall
include any successor agent.

“Agent Loan” has the meaning set forth in Section 2.1(h).

“Agent-Related Persons” means Agent, together with its Affiliates, and the
officers, directors, employees, and agents of Agent and such Affiliates.

“Agent Protective Advance” has the meaning set forth in Section 2.1(i).

“Agent’s Account” has the meaning set forth in Section 2.9.

 

2



--------------------------------------------------------------------------------

“Agent’s Fee Letter” means that certain amended and restated fee letter, of even
date herewith, by Agent addressed to Borrowers concerning certain fees payable
to Agent.

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law, and (ii) all court orders
and injunctions, binding arbitrator’s decisions, and/or similar rulings having
the force of law and binding on such Person, in each instance ((i) and (ii)) of
or by any federal, state, municipal, and other Governmental Authority, or court,
tribunal, panel, or other body which has or claims jurisdiction over such
Person, or any material property of such Person.

“Applicable Margin” means, at any time, with respect to any Advance or L/C Fee:
(a) from the Restatement Date through and including September 30, 2009,
(i) 3.25% with respect to Eurodollar Rate Loans consisting of Advances or L/C
Fees; and (ii) 2.25% with respect to Base Rate Loans consisting of Advances; and
(b) commencing on the first day of the first calendar month following an
adjustment as provided in the immediately succeeding sentence, the rate set
forth below which corresponds to the Leverage Ratio of Borrowers for which Agent
receives the financial statements and Compliance Certificate required below,
determined and adjusted as provided herein. At all times after September 30,
2009, the Applicable Margin shall be adjusted quarterly after each delivery to
Agent of the financial statements of the Borrowers required pursuant to
Section 6.3 hereof, together with the corresponding Compliance Certificate
(demonstrating, among other things, the Leverage Ratio for such quarter), each
such adjustment to be effective on the first day of the first calendar month
after each such delivery.

Applicable Margin For:

 

Level

  

Average Leverage Ratio

   Base Rate
Loans     Eurodollar Rate
Loans     L/C Fee  

I

  

less than 1.0:1.0

   2.00 %    3.00 %    3.00 % 

II

  

greater than or equal to 1.0:1.0 and less than 2.0:1.0

   2.25 %    3.25 %    3.25 % 

III

  

greater than or equal to 2.0:1.0

   2.50 %    3.50 %    3.50 % 

Notwithstanding anything in this definition to the contrary, in the event that
Agent shall fail to receive any such financial statements and the related
Compliance Certificate for any calendar month within 45 days following the end
of such month, then the Applicable Margin shall, at the end of such 45th day,
immediately and without notice or further action be the highest Applicable
Margin provided herein (such Applicable Margin to be in effect until the Agent
receives the monthly financial statements of Borrower required under Section 6.3
for the most recent month and the related Compliance Certificate).

“Assignee” has the meaning set forth in Section 15.1.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” has the meaning set forth in Section 15.1(a) and
shall be in the form of Exhibit A-1.

“Authorized Person” means any officer or other employee of Borrower.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.3(b)(iii).

“Auto-Extension Notice Date” has the meaning set forth in Section 2.3(b)(iii).

“Availability” means, as of the date of determination, the result (so long as
such result is a positive number) of (a) the Maximum Commitment Amount, less
(b) the Revolving Facility Usage.

“Availability Condition” means, in connection with any of the events specified
at Sections 7.8(a), 7.11 (other than 7.11(a) and (d)) and 7.13, (i) no Default
or Event of Default shall have occurred or be continuing or would result from
such event, (ii) immediately before and after giving effect to such event,
Availability hereunder is not less than $20,000,000, (iii) prior to such event
the Borrowers have delivered to the Agent reasonably satisfactory financial
projections forecasting that Availability will not be less than $20,000,000
immediately before such event or at any time during the six (6) month period
immediately following the next Parent Tax Distribution to occur after such event
(after giving pro forma effect to such Parent Tax Distribution and all other
Parent Tax Distributions and other events subject to the Availability Condition
projected in good faith to be made in the six (6) month period following the
next Parent Tax Distribution), and (iv) not less than five (5) Business Days
prior to such event, the Borrowers have delivered a certificate of their chief
financial officer certifying that the requirements set forth in clauses
(i) through (iii) above are satisfied and the projections delivered to the Agent
in connection with such transaction were prepared based on reasonable
assumptions and reflect good faith estimates of the Borrowers’ future financial
performance.

“Average Quarterly Availability” means, as of any date of determination,
(a) average daily Availability for the preceding quarter, less (b) the sum of
(i) the average daily amount of Advances that were outstanding during the
immediately preceding quarter, plus (ii) the average daily amount of the undrawn
Letters of Credit that were outstanding during the immediately preceding
quarter.

“Bank Product Agreements” means any agreement between a Bank Product Provider
with respect to Bank Products including, without limitation, those certain cash
management service agreements entered into from time to time by a Borrower or
its Subsidiaries.

“Bank Product Obligations” means, at any time, the outstanding amount of all
obligations, liabilities, contingent reimbursement obligations, fees, and
expenses owing by any Borrower or any of its Subsidiaries to a Bank Product
Provider pursuant to or evidenced by a Bank Product Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, and including all such amounts that a Borrower
is obligated to reimburse to Agent as a result of Agent purchasing
participations or executing indemnities or reimbursement obligations with
respect to the Bank Products provided to a Borrower or any of its Subsidiaries
pursuant to a Bank Product Agreement.

 

4



--------------------------------------------------------------------------------

“Bank Products” means any service or facility extended to Borrowers by any Bank
Product Provider including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, (g) Hedge
Agreements, or (h) Factored Receivables and other arrangements with respect to
the factoring, sale, put, or other conditional sale or transfer of any Accounts
of a Borrower or accounts payable of a Borrower.

“Bank Product Provider” means Wells Fargo or any Affiliate thereof and, if the
requirements of Section 17.20 hereof have been satisfied, any Lender (other than
WFRF) or its Affiliates provided that such Lender is a Lender hereunder on the
date such Bank Products are extended to Borrowers.

“Base Rate” shall mean, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Reference
Rate in effect on such day, (b) the one-month Adjusted Eurodollar Rate in effect
on such day plus 1.00% and (c) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Agent to obtain sufficient quotations in accordance with the terms of the
definition thereof, the Base Rate shall be determined without regard to clause
(c) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in the
Reference Rate, the Adjusted Eurodollar Rate or the Federal Funds Effective Rate
shall be effective on the date of such change.

“Base Rate Loans” means any Advance made or outstanding hereunder during any
period when interest on such Advance is payable based on the Base Rate.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower, any Subsidiary of Borrower, or any ERISA Affiliate
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers) of
Poolmart or any committee thereof duly authorized to act on behalf of the board.

“Borrower” and “Borrowers” mean Poolmart and LPM, a Borrower and collectively,
the Borrowers.

“Borrowers’ Books” means all of Borrowers’ and their respective Subsidiaries’
books and records including: ledgers; records indicating, summarizing, or
evidencing Borrowers’ or their Subsidiaries’ properties or assets (including the
Collateral) or liabilities; all information relating to Borrowers’ or their
Subsidiaries’ business operations or financial condition or General Intangibles
related to all such information; and all computer programs, disk or tape files,
printouts, runs, or other computer prepared information.

 

5



--------------------------------------------------------------------------------

“Borrowing” means a borrowing hereunder consisting of Advances or Letters of
Credit made or issued on the same day by the Lenders (or by Agent in the case of
an Agent Loan or any Agent Protective Advance) or Issuing Bank, as applicable.

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in Los Angeles, California are required or permitted to be closed,
and (b) with respect to all notices, determinations, fundings and payments in
connection with the Eurodollar Rate or Eurodollar Rate Loans, any day that is a
Business Day pursuant to clause (a) above and that is also a day on which
trading in Dollars is carried on by and between banks in the London interbank
market.

“Business Plan” means, for any Fiscal year, the Business Plan delivered pursuant
to Section 6.3(e).

“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

“Capital Expenditures” means amounts paid or Indebtedness incurred by the
Borrowers or any of their Subsidiaries in connection with (i) the purchase or
lease by the Borrowers or any of their Subsidiaries of Capital Assets that would
be required to be capitalized and shown on the balance sheet of such Person in
accordance with GAAP or (ii) the lease of any assets by the Borrowers or any of
their Subsidiaries as lessee under any Synthetic Lease to the extent that such
assets would have been Capital Assets had the Synthetic Lease been treated for
accounting purposes as a Capital Lease; provided that Capital Expenditures shall
not include the August 4, 2009 acquisition of a Falcon 20005N036 (with
improvements) corporate aircraft consummated prior to the Restatement Date.

“Capital Lease” means, for any Person, any lease of property (whether personal,
real or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as a capital lease in respect
of which such Person is liable as lessee.

“Capital Stock” of any person means any and all shares, interests,
participation, or other equivalents (however designated) of or rights, warrants,
or options to purchase, corporate stock or any other equity interest (however
designated) of or in such Person.

“Cash Collateralize” has the meaning set forth in Section 2.3(i).

“Cash Dominion Event” shall occur when either (a) (i) an Event of Default has
occurred and is continuing and (ii) the Revolving Facility Usage at any time
during the continuation of such Event of Default is greater than thirty five
percent (35%) of the Maximum Commitment Amount or (b) (i) an Event of Default
has occurred and is continuing at any time

 

6



--------------------------------------------------------------------------------

under any of Sections 8.1, 8.4, 8.5, 8.6, 8.12 or 8.13 (in each case subject to
any applicable grace period provided herein), or as a result of a breach of
Section 2.9 or 7.7 (subject to the grace period provided in Section 8.2(b)). For
purposes of this Agreement, the first Cash Dominion Event to occur hereunder
shall continue for six months from the date on which the Event(s) of Default
which gave rise to such Cash Dominion Event has been cured or waived in
accordance with the terms hereof (so long as no other Cash Dominion Event has
occurred during such time and Borrowers have provided Agent with replacement
Credit Card Notifications and DDA notifications pursuant to Section 2.9 hereof);
the second Cash Dominion Event to occur hereunder shall continue for 12 months
from the date on which the Event(s) of Default which gave rise to such second
Cash Dominion Event has been cured or waived in accordance with the terms hereof
(so long as no other Cash Dominion Event has occurred during such time and
Borrowers have provided Agent with replacement Credit Card Notifications and DDA
notifications pursuant to Section 2.9 hereof), and the third Cash Dominion Event
to occur hereunder shall continue until the Revolving Credit Termination Date.
The termination of the first or second Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 1 year from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

“Cash Management Accounts” has the meaning set forth in Section 2.9 hereof.

“Cash Management Banks” has the meaning set forth in Section 2.9 hereof.

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holder,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of an amount equal to the greater of (x) 35% of, or
(y) the percentage held by the Permitted Holder of, the Stock of Parent having
the right to vote for the election of members of the Board of Directors, or
(b) a majority of the members of the Board of Directors of Parent do not
constitute Continuing Directors, or (c) Permitted Holder ceases to own at least
35% of the Stock of Parent having the right to vote for the election of the
members of the Board of Directors, or (d) Parent ceases to directly or
indirectly, own and control 100% of the outstanding capital Stock of each
Borrower and its other Subsidiaries extant as of the Restatement Date.

 

7



--------------------------------------------------------------------------------

“Chattel Paper” means all of any Person’s now owned or hereafter acquired right,
title, and interest with respect to “chattel paper”, including, without
limitation, “tangible chattel paper” and “electronic chattel paper”, as such
terms are defined from time to time in the Code, and any and all supporting
obligations in respect thereof.

“Closing Date” means January 25, 2005.

“Code” means the Uniform Commercial Code, as in effect from time to time in the
State of California.

“Collateral,” means each Borrower’s now owned or hereafter acquired right, title
and interest in and to and to all personal property, including, without
limitation, each of the following:

 

  (a) the Accounts,

 

  (b) Borrowers’ Books,

 

  (c) Goods (including, without limitation, Inventory and Equipment),

 

  (d) General Intangibles,

 

  (e) Chattel Paper,

 

  (f) DDAs,

 

  (g) Documents,

 

  (h) Investment Property

 

  (i) Instruments,

 

  (j) Letter of Credit Rights and Payment Intangibles,

 

  (k) Commercial Tort Claims as set forth on Schedule 5.10(b) hereof,

 

  (l) Supporting Obligations,

 

  (m) Negotiable Collateral,

 

  (n) any money, or other assets of any Borrower that now or hereafter come into
the possession, custody, or control of the Lender Group or any Bank Product
Provider,

 

  (o) All insurance policies proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds and premium rebates arise out of any of the foregoing
(subparagraphs (a) through (n) hereof) or otherwise,

 

8



--------------------------------------------------------------------------------

  (p) All liens, guarantees, rights, remedies and privileges pertaining to any
of the foregoing (subparagraphs (a) through (o) hereof), and

 

  (q) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the Collateral
of any Borrower, and any and all Accounts, Borrowers’ Books, General
Intangibles, Goods (including, without limitation, Equipment and Inventory) ,
Investment Property, Negotiable Collateral, Real Property, money, deposit
accounts, DDAs or other tangible or intangible property resulting from the sale,
exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement with respect to each of the following
locations: chief executive office of Poolmart, any location in a Landlord Lien
State and any distribution center of a Borrower or warehouse where Collateral is
located, each in form and substance satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commercial Tort Claim” means any now existing or hereafter arising “commercial
tort claim”, as such term is defined from time to time in the Code.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
C-1 or on the signature page of the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder in accordance with the provisions of
Section 15.1, as such Commitment may be adjusted from time to time in accordance
with the provisions of Sections 2.1(k), 2.18 and 15.1 and “Commitments” means,
collectively, the aggregate amount of the commitments of all the Lenders.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 and delivered by the chief accounting officer of Borrowers to Agent.

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of three (3) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action, provided that the Agent may rely on such
passage of time as consent by a Lender only if such written notice states that
consent will be deemed effective if no objection is received within such time
period.

 

9



--------------------------------------------------------------------------------

“Consolidated Total Debt Service” means with respect to the Borrowers and their
Subsidiaries and for any period, the sum, without duplication, of
(a) Consolidated Total Interest Expense for such period plus (b) any and all
mandatory or optional repayments of principal of Indebtedness (other than
optional prepayments of revolving loans) during such period pursuant to any
agreement or instrument to which any Borrower or any of their respective
Subsidiaries is a party relating to (i) the borrowing of money or the obtaining
of credit, including the issuance of notes or bonds, (ii) the deferred purchase
price of assets (other than trade payables incurred in the ordinary course of
business), (iii) any Synthetic Lease or any Capital Lease, plus (c) Parent Debt
Service Distributions for such period.

“Consolidated Total Interest Expense” means for any period, the aggregate amount
of interest that is paid in cash by any Borrower or any of their respective
Subsidiaries during such period on all Indebtedness of the Borrowers and their
respective Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
Capital Lease or any Synthetic Lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Restatement Date, and (b) any
individual who becomes a member of the Board of Directors after the Restatement
Date if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Restatement Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent (as such terms are used in Rule 14a-11 under the Exchange Act) and whose
initial assumption of office resulted from such contest or the settlement
thereof.

“Credit Card Notifications” means those certain credit card receipts agreements,
each substantially in the form attached as Exhibit C-2 hereto, and otherwise
reasonably satisfactory to Agent and each of which is among Agent, the
applicable Borrower and one of the Borrowers’ Credit Card Processors.

“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor of credit card payments accepted by any Borrower.

“Custom Brokers Agreement” means a tri-party agreement in form satisfactory to
the Agent, in its Permitted Discretion, among the Borrowers, Agent and a customs
broker or other carrier, in which the customs broker or such carrier
acknowledges that it has control over and holds the Documents evidencing
ownership of Inventory of a Borrower for the benefit of the Agent and the Lender
Group and agrees, upon notice from the Agent, to hold and dispose of such
Inventory solely as directed by Agent.

 

10



--------------------------------------------------------------------------------

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

“DDA” means any checking or other Deposit Account maintained by a Borrower or
any of its Subsidiaries.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Default Rate” means the applicable interest as set forth in Section 2.8(c).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Advances or participations in Letters of Credit required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, (c) has failed, within three (3) Business Days after request
by the Agent, to confirm that it will comply with the terms of this Agreement
relating to its Commitments, provided that such Lender shall cease to be a
Defaulting Lender under this clause (c) upon the Agent’s receipt of such
confirmation, or (d) has been deemed insolvent by any Governmental Authority or
become the subject of an Insolvency Proceeding.

“Defaulting Lenders Rate” means the Base Rate for the first three days from and
after the date the relevant payment is due and thereafter at the interest rate
then applicable to Advances.

“Deposit Account” has the meaning given that term in the Code and also includes
all demand, time, savings, passbook, or similar accounts maintained with a bank.

“Designated Account” means account number 4801907023 of Borrowers maintained
with Borrowers’ Designated Account Bank, or such other deposit account of
Borrowers (located within the United States) which has been designated, in
writing and from time to time, by Borrowers to Agent.

“Designated Account Bank” means Wells Fargo or its Affiliates.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the Issuing Bank or Agent has a good faith belief that such Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities, or (b) such Lender or a Person that controls such Lender has
been deemed insolvent by any Governmental Authority or become the subject of a
bankruptcy, insolvency or similar proceeding; provided that a Lender shall not
be a Deteriorating Lender solely by virtue of the ownership or acquisition of
any equity interest in such Lender or the Person controlling such Lender by a
Governmental Authority.

“Disbursement Letter” means an instructional letter executed and delivered by
Borrowers to Agent regarding the extensions of credit to be made on the
Restatement Date, the form and substance of which shall be satisfactory to Agent
in its Permitted Discretion.

 

11



--------------------------------------------------------------------------------

“Document” means all of any Person’s now owned or hereafter acquired right,
title, and interest with respect to any “document” as such term is defined in
the Code, and any and all supporting obligations in respect thereof.

“Documentary Letters of Credit” has the meaning set forth in Section 2.2.

“Dollars or $” means United States dollars.

“Early Termination Fee” has the meaning set forth in Section 3.5.

“EBITDA” means, for any Person at any time, the consolidated net earnings (or
loss) of such Person and its Subsidiaries for the period of 12 consecutive
calendar months most recently ended, minus extraordinary gains for such period,
plus all interest expense (including without limitation amortization of
capitalized financing costs), income tax expense, extraordinary or nonrecurring
losses (but not including any write-down of Inventory or cash store closing
costs), non-cash charges (including without limitation non-cash compensation,
write-off of fixed assets, and accrued but unpaid Management Fees), employee
termination charges incurred prior to the Closing Date, and depreciation and
amortization for such period, determined in accordance with GAAP.

“Eligible Transferee” means those entities (and any Affiliate thereof) set forth
on Exhibit E-1 hereto as the same may be amended from time to time by Agent,
with the consent of Borrowers, which consent shall not be unreasonably withheld;
provided, however, that notwithstanding the foregoing, no entity shall be an
Eligible Transferee if it is a Non-Consenting Lender or a Deteriorating Lender.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding or judgment from any Governmental Authority, or any third party
involving violations of Environmental Laws or releases of Hazardous Materials
from any assets, properties, or businesses of any Borrower or any predecessor in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower,
relating to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251
et seq. the Toxic Substances Control Act, 15 USC, § 2601 et seq. the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and the
Occupational Safety and Health Act, 29 USC. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

 

12



--------------------------------------------------------------------------------

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means all of any Person’s present and hereafter acquired machinery,
machine tools, motors, equipment, furniture, furnishings, fixtures, vehicles
(including motor vehicles and trailers), tools, parts, goods (other than
consumer goods, farm products, or Inventory), wherever located, including,
(a) any interest of such Borrower in any of the foregoing, and (b) all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., amendments thereto, successor statutes, and regulations or
guidance promulgated thereunder.

“ERISA Affiliate” means (a) any corporation subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which Borrower is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any party subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC
Section 414(o).

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of a Borrower, any of its Subsidiaries or
ERISA Affiliates from a Benefit Plan during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(e) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan,
(e) any event or condition (i) that provides a basis under Section 4042(a)(1),
(2), or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ER1SA, of a Borrower, any of its Subsidiaries or ER1SA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Plan under
Section 401(a)(29) of the IRC by Borrower or its Subsidiaries or any of their
ER1SA Affiliates.

“Event of Default” has the meaning set forth in Section 8.

 

13



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Rate Loan, the interest rate per annum (rounded upwards, if necessary, to the
next 1/100th of one percent) at which United States dollar deposits are offered
to WFRF (or its Affiliates) by major banks in the London interbank market (or
other Eurodollar market selected by Agent) on or about 11:00 a.m. (California
time) two Business Days prior to the commencement of such Interest Period in
amounts comparable to the amount of the Eurodollar Rate Loans requested by and
available to Borrowers in accordance with this Agreement and for the applicable
Interest Period.

“Eurodollar Rate Loan” means any Advance made or outstanding hereunder during
any period when interest on such Advance is payable based on the Adjusted
Eurodollar Rate.

“Existing Letters of Credit” means each letter of credit issued by an Issuing
Bank under the Existing Loan Agreement and outstanding on the Restatement Date.

“Existing Loan Agreement” means the Amended and Restated Loan and Security
Agreement, dated as of January 25, 2005, among the Borrowers, the lenders from
time to time parties thereto, and Wells Fargo Retail Finance, LLC, as Agent, as
amended prior to the Restatement Date.

“Factored Receivables” means any accounts of any Borrower which have been
factored, sold, transferred, conditionally sold or assigned by an Account Debtor
of such Borrower to a Bank Product Provider pursuant to a factoring arrangement
or otherwise.

“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Agent from three
federal funds brokers of recognized standing selected by it.

“FEIN” means Federal Employer Identification Number.

“Fiscal” means, when followed by “month” or “quarter” or “year”, the relevant
fiscal period based on the Borrowers’ fiscal year and accounting conventions
(e.g. a reference to “July Fiscal 2009” is to the fiscal month of July of the
Borrowers’ 2009 fiscal year) and when followed by reference to a specific year,
the fiscal year which encompasses the majority of months in such fiscal year
(e.g. if the Borrowers’ 2009 fiscal year ends in February 2010 reference to that
year would be to the Borrowers’ “Fiscal 2009”).

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) an amount equal to the result of (i) EBITDA, less (ii) Capital
Expenditures made during the twelve (12) consecutive calendar months most
recently ended less (iii) Parent Tax Distributions during the twelve
(12) consecutive calendar months most recently ended, to (b) Consolidated Total
Debt Service for the twelve (12) consecutive calendar months most recently
ended.

 

14



--------------------------------------------------------------------------------

“Freight Forwarders Agreement” means a tri-party agreement in form satisfactory
to the Agent, in its Permitted Discretion, among the Agent, Borrowers and a
freight forwarder, in which the freight forwarder acknowledges that it has
control over and holds the Documents evidencing ownership of the Inventory of a
Borrower for the benefit of Agent and the Lender Group and agrees, upon notice
by the Agent, to hold and dispose of the subject Inventory solely as directed by
Agent.

“Funded Debt” means (a) Indebtedness of the Borrowers and their Subsidiaries
relating to (i) the borrowing of money or the obtaining of credit, including the
issuance of notes or bonds, (ii) the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business), (iii) in
respect of any Synthetic Leases or any Capitalized Leases, and (iv) the maximum
drawing amount of all letters of credit outstanding and (b) Indebtedness of the
type referred to in clause (a) of another Person guaranteed by the Borrowers or
any of their Subsidiaries.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means all of any Person’s present and future general
intangibles and other personal property (including contract rights, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, service marks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, literature, reports, catalogs,
deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), other than goods, Accounts, and Negotiable Collateral.

“Goods” means all of any Person’s now owned or hereafter acquired right, title,
and interest with respect to “goods”, as that term is defined from time to time
in the Code, including, without limitation, any and all Inventory and Equipment.

“Governing Documents” means the certificate or articles of incorporation,
by-laws, or other organizational or governing documents of any Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development,

 

15



--------------------------------------------------------------------------------

or production of crude oil, natural gas, or geothermal resources, (c) any
flammable substances or explosives or any radioactive materials, and
(d) asbestos in any form or electrical equipment that contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of 50
parts per million.

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between any Borrower and a Bank Product
Provider, which provide for an interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging Borrowers’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

“Increase Effective Date” has the meaning given such term in Section 2.18(d).

“Increased Commitment Amount” has the meaning given such term in
Section 2.18(c).

“Increased Commitment Fee” means any fee payable to any Increased Commitment
Lender as consideration for such Increased Commitment Lender to become an
Increased Commitment Lender hereunder.

“Indebtedness” means: (a) all obligations of a Person for borrowed money,
(b) all obligations of a Person evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations of a Person in
respect of letters of credit, bankers acceptances, interest rate swaps, or other
similar financial products, (c) all obligations of a Person under capital
leases, (d) all obligations or liabilities of others secured by a Lien on any
property or asset of a Person, irrespective of whether such obligation or
liability is assumed, to the extent, if such obligation or liability is
non-recourse, of the lesser of (x) the value of such asset and (y) the amount of
the obligation or liability so secured, and (e) any obligation of a Person
guaranteeing or intended to guarantee (whether guaranteed, endorsed, co-made,
discounted, or sold with recourse to such Person) any indebtedness, lease,
dividend, letter of credit, or other obligation of any other Person.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Indenture” means that certain Indenture, dated as of January 25, 2005 for
Poolmart’s Senior Notes, between The Bank of New York, as trustee, and Poolmart,
as issuer, as amended from time to time in accordance with the terms hereof.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

16



--------------------------------------------------------------------------------

“Instruments” means all of any Person’s now owned or hereafter acquired right,
title, and interest with respect to “instruments”, including, without
limitation, any “promissory notes”, as such terms are defined from time to time
in the Code, and any and all supporting obligations in respect thereof.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement, dated as of the Restatement Date, between Borrowers
and the Agent, which agreement amends and restates in its entirety that certain
Grant of Security Interest in Trademarks and Licenses, dated as of June 22,
2000, between Borrowers and the Agent.

“Interest Period” means, for any Eurodollar Rate Loan, the period commencing on
the Business Day such Eurodollar Rate Loan is disbursed or continued, or on the
Business Day on which a Base Rate Loan is converted to such Eurodollar Rate
Loan, and ending on the date that is one, two, or three months thereafter, as
selected by Borrowers and notified to Agent as provided in Sections 2.14(a) and
2.14(b).

“Inventory” means all present and future inventory in which a Person has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of such Person’s present and future raw materials,
work in process, finished goods, and packing and shipping materials, wherever
located.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, transfers of property to, or capital contributions (excluding
(a) commission, travel, and similar advances to officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness or Stock or other securities. In determining the
aggregate amount of Investments outstanding at any particular time: (a) the
amount of any Investment represented by a guaranty shall be taken at not less
than the principal amount of the obligations guaranteed and still outstanding;
(b) there shall be deducted in respect of each such Investment any amount
received as a return of capital; (c) there shall not be deducted in respect of
any Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise; and (d) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.

“Investment Property” means all of a Person’s presently existing and hereafter
acquired or arising investment property (as that term is defined in
Section 9-115 of the Code).

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“IRS” means the Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

“Issuing Bank” means, individually and collectively, Wells Fargo or any other
institution that, with the consent of Agent, in Agent’s sole discretion, agrees
to become an Issuing Bank for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.2 hereof.

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by,
among or between the Issuing Bank, Agent and a Borrower or in favor of the Agent
or Issuing Bank and relating to any such Letter of Credit.

“Landlord Lien State” means initially Washington, Virginia, and Pennsylvania and
such other states in which a landlord’s claim for rent has priority over the
Liens of the Agent in the Collateral as determined by Agent, in its sole
discretion.

“L/C” has the meaning set forth in Section 2.3(a).

“L/C Advance” has the meaning set forth in Section 2.3(c)(iii).

“L/C Borrowing” has the meaning set forth in Section 2.3(c)(iii).

“L/C Commitment” means the commitment of the Issuing Bank to issue L/Cs from
time to time in an aggregate face amount not to exceed the L/C Sublimit at any
time.

“L/C Fee” means, as of any date of determination, the “L/C Fee” specified in the
grid in the definition of Applicable Margin as adjusted from time to time as
provided in such definition.

“L/C Sublimit” means $7,000,000.

“L/C Undertaking” has the meaning set forth in Section 2.3(a).

“L/C Usage” means, as of any date of determination, the aggregate undrawn amount
of all outstanding Letters of Credit plus 100% of the amount of outstanding time
drafts accepted by an Underlying Issuer as a result of drawings under Underlying
Letters of Credit.

“Leasehold Interests” means any Borrower’s leasehold estate or interest in each
of the properties at or upon which any Borrower conducts business or maintains
any of the Collateral, together with the Borrower’s interest in any of the
improvements and fixtures located upon or appurtenant thereto, including without
limitation, any rights of a Borrower to payments, proceeds of value of any kind
or nature realized upon the sale or transfer of such estate or interest.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement as a Lender in accordance with the provisions of Section 15.1.

“Lender Group” means, individually and collectively, each of the individual
Lenders, Issuing Bank and Agent.

 

18



--------------------------------------------------------------------------------

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) reasonable and
documented fees or charges actually paid or incurred by Agent in connection with
the Lender Group’s transactions with Borrowers, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) reasonable and documented costs and expenses incurred by Agent in the
disbursement of funds to or for the account of Borrowers (by wire transfer or
otherwise), (d) charges paid or incurred by Agent or any Affiliate thereof
resulting from the dishonor of checks, (e) reasonable and documented costs and
expenses paid or incurred by the Agent to correct any default or enforce any
provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable and documented audit fees and
expenses of Agent related to audit examinations of the Borrowers’ Books to the
extent of the fees and charges (and up to the amount of any limitation)
contained in this Agreement, (g) reasonable and documented costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Borrower or any guarantor of the Obligations, (h) Agent’s reasonable and
documented fees and expenses (including attorneys’ fees) incurred in advising,
structuring, drafting, reviewing, syndicating, administering, amending or
modifying the Loan Documents and any related document or instrument, and
(i) Agent’s reasonable fees and expenses (including attorneys’ fees, consulting,
accounting, investment banking and similar professional fees and charges)
incurred in terminating, enforcing (including attorneys’ fees and expenses
incurred in connection with a “workout”, a “restructuring”, or an Insolvency
Proceeding concerning any Borrower or in exercising any rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any remedial action concerning the Collateral.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Application” has the meaning set forth in Section 2.3(b)(i).

“Letter of Credit Expiration Date” has the meaning set forth in Section 2.3(a).

“Letter of Credit Rights” means all of any Borrower’s now owned or hereafter
acquired right, title, and interest with respect to “letter of credit rights”,
as that term is defined from time to time in the Code, and any and all
supporting obligations in respect thereof.

“Leverage Ratio” means as at any date of determination, the ratio of (a) Total
Debt outstanding on such date to (b) EBITDA.

 

19



--------------------------------------------------------------------------------

“LGP” means Leonard Green & Partners, L.P.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, adverse claim or charge, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes or from a sale of accounts receivable or chattel paper, or the interest
of a lessor under a Capital Lease or other arrangement pursuant to which any
Person is entitled to any preference or priority with respect to the property or
assets of another Person and also including reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Real Property each
of the foregoing whether consensual or non-consensual and whether arising by way
of agreement, operation of law, legal process or otherwise.

“Liquidation” means the exercise, by the Agent, of those rights and remedies
accorded to the Agent under the Loan Documents and applicable law as a creditor
of the Borrowers following and on account of the occurrence and continuation of
an Event of Default in respect of the realization on Collateral. Derivations of
the word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement. “Liquidation” shall include the conduct of sale or disposition of all
or substantially all the Borrowers’ assets by the Borrowers, including without
limitation, the conduct of “going out of business” or similar sales with the
consent of the Agent.

“Loan Account” has the meaning set forth in Section 2.12.

“Loan Documents” means this Agreement, the Disbursement Letter, the Letters of
Credit, the Restricted Account Agreements, the Securities Account Control
Agreements, the Intellectual Property Security Agreement, the Revolving Credit
Note, the Agent’s Fee Letter, any certificates (including without limitation,
any Perfection Certificate, Solvency Certificate, and each Compliance
Certificate) from time to time delivered in connection with this Agreement or
any other Loan Document and any other agreement entered into, now or in the
future, in connection with this Agreement or any other Loan Document.

“LPM” means LPM Manufacturing, Inc., a California corporation.

“Management Agreement” means that certain Management Agreement, dated
January 25, 2005, between Poolmart and LGP, in the substantially the form
delivered by Poolmart to Agent prior to the Restatement Date.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Poolmart on a consolidated basis, (b) the material
impairment of the Borrowers’ ability to perform their obligations under the Loan
Documents or of the Lender Group to enforce

 

20



--------------------------------------------------------------------------------

the Secured Obligations or realize upon the Collateral, (c) a material adverse
effect on the value of the Collateral or the amount that the Lender Group would
be likely to receive (after giving consideration to delays in payment and costs
of enforcement) in the Liquidation of such Collateral, or (d) a material
impairment of the priority of the Lender Group’s Liens with respect to the
Collateral.

“Maturity Date” has the meaning set forth in Section 3.3.

“Maximum Commitment Amount” means $50,000,000 (subject to increase pursuant to
Section 2.18 hereof) less any reductions in the Maximum Commitment Amount made
pursuant to Section 3.5.

“Multiemployer Plan” means a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) to which a Borrower, any of its Subsidiaries, or
any ERISA Affiliate has contributed, or was obligated to contribute, within the
past six years.

“Negotiable Collateral” means all of a Person’s present and future letters of
credit, notes, drafts, Instruments, Goods covered by Documents, Investment
Property, securities (including the shares of stock of Subsidiaries of such
Person), Documents, Leasehold Interests, Chattel Paper and all supporting
obligations of the foregoing.

“Net Book Value” means, at any time, the gross amount of any Borrower’s
Inventory that is located in the United States, conforms to the representations
and warranties contained in Section 5.3 hereof, less reserves required by GAAP,
and is reflected on the most recent consolidated balance sheet of Poolmart
delivered pursuant to Section 6.3 hereof.

“Nominee” means a business entity (such as a corporation or limited partnership)
formed by the Agent or any Lender to own or manage any Post Foreclosure Asset.

“Non-consenting Lender” has the meaning given such term in Section 19.10.

“Obligations” means all Advances, including the principal thereof and interest
thereon (including any interest that, but for the provisions of the Bankruptcy
Code, would have accrued), contingent reimbursement obligations under any
outstanding Letters of Credit, premiums (including Early Termination Fees), and
all other obligations of the Borrowers arising under any of the Loan Documents,
including without limitation fees and Lender Group Expenses that the Borrowers
are required to perform, observe, pay or reimburse under any of the Loan
Documents (including any fees or expenses that, but for the provisions of the
Bankruptcy Code, would have accrued or been so payable), whether absolute or
contingent, due or to become due, or now existing or hereafter arising.

“Officer’s Closing Certificate” means that certain closing certificate, dated as
of the date hereof, executed and delivered by the chief financial officer of
each Borrower to the Agent.

“Originating Lender” has the meaning set forth in Section 15.1(e).

 

21



--------------------------------------------------------------------------------

“Parent” means Leslie’s Holdings, Inc., a Delaware corporation.

“Parent Debt Service Distributions” has the meaning set forth in Section 7.11(a)
hereof.

“Parent Debentures” means the Parent’s $128,072,179.62 aggregate amount of
Series A Junior Subordinated Debentures dated June 1, 2009.

“Parent Note Purchase Documents” means the Note Purchase Agreement, dated as of
February 20, 2007, by and among the Parent and GSMP 2006 Onshore US, Ltd., GSMP
2006 Offshore US, Ltd., GSMP 2006 Institutional US, Ltd., GSO Domestic Capital
Funding LLC, GSO Origination Funding Partners LP and GSO Special Situations Fund
LP and all documents, instruments, agreements and certificates delivered in
connection therewith, as the same may be amended, supplemented or otherwise
modified (and including the documents and instruments governing or evidencing
any Indebtedness incurred to refinance, in whole or in part, the Indebtedness
outstanding thereunder).

“Parent Tax Distributions” has the meaning set forth in Section 7.11(d).

“Participant” has the meaning set forth in Section 15.1(e).

“Payment Intangible” as defined in the Code and also includes any general
intangible under which the Account Debtor’s primary obligation is a monetary
obligation.

“Payoff Letters” means (i) a letter, in form and substance satisfactory to Agent
in its Permitted Discretion, from PNC Bank, National Association to Agent
respecting the amount necessary to repay in full all of the obligations of any
Borrower and any other guarantors thereof owing to PNC Bank, National
Association under the Existing Credit Agreement and (ii) a letter, in form and
substance satisfactory to Agent in its Permitted Discretion, from Bank of
America to Agent respecting the amount necessary to repay in full all of the
obligations of any Borrower and any other guarantors thereof owing to Bank of
America under the Existing Credit Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title N of
ERISA, or any successor thereto.

“Perfection Certificate” means the perfection certificate submitted by Borrowers
to Agent in connection with the execution and delivery of this Agreement,
together with Borrowers’ completed responses to the inquiries set forth therein,
the form and substance of such responses to be satisfactory to Agent in its
Permitted Discretion.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

“Permitted Holder” means LGP and any Affiliate thereof.

 

22



--------------------------------------------------------------------------------

“Permitted Investments” means (a) investments in Cash Equivalents,
(b) investments in negotiable instruments for collection, and (c) advances made
in connection with purchases of goods or services in the ordinary course of
business.

“Permitted Liens” means (a) Liens held by the Lender Group securing the Secured
Obligations, (b) Liens for unpaid taxes that either (i) are not yet due and
payable or (ii) are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1, (d) the interests of lessors under operating leases and purchase
money security interests and Liens of lessors under capital leases to the extent
that the acquisition or lease of the underlying asset is permitted under
Section 7.20(c) and so long as the Lien only attaches to the asset purchased or
acquired and only secures the purchase price of the asset, (e) Liens arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of business
of Borrower and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet due and payable, or (ii) are the subject of
Permitted Protests, (f) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (g) Liens or
deposits to secure performance of bids, tenders, or leases (to the extent
permitted under this Agreement), incurred in the ordinary course of business of
a Borrower and not in connection with the borrowing of money, (h) Liens arising
by reason of security for surety or appeal bonds in the ordinary course of
business of a Borrower, (i) Liens of or resulting from any judgment or award
that would not cause a Material Adverse Change and as to which the time for the
appeal or petition for rehearing of which has not yet expired, or in respect of
which a Borrower is in good faith prosecuting an appeal or proceeding for a
review, and in respect of which a stay of execution pending such appeal or
proceeding for review has been secured, and (j) easements, rights of way, zoning
and similar covenants and restrictions, and similar encumbrances that do not
materially interfere with or impair the use or operation of the Collateral by
any Borrower, or materially interfere with the ordinary conduct of the business
of a Borrower.

“Permitted Parent Debt” has the meaning given such term in Section 7.1(d).

“Permitted Protest” means the right of a Borrower to protest any Lien (other
than any such Lien that secures the Secured Obligations) (other than payroll
taxes or taxes that are subject of a United States federal tax lien) or rental
payment, provided that (a) Borrowers establish any reserve required in respect
of such obligation in accordance with GAAP, (b) any such protest is instituted
and diligently prosecuted by such Borrower in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of the Liens of the Lender
Group in and to the Collateral or, if Agent is not so satisfied, Agent shall
have established such reserve against Availability as it deems appropriate in
its Permitted Discretion.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

 

23



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan, program, or arrangement maintained or
contributed to by a Borrower or with respect to which it may incur liability.

“Poolmart” has the meaning set forth in the preamble to this Agreement.

“Post Foreclosure Asset” means any asset of the Borrowers for which the Agent
“credit bids” in the course of the exercise of its rights and remedies pursuant
to any Loan Document.

“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro-Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the aggregate amount of the Commitments.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Borrower.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Rate” means the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as WFRF may designate.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days notice to the PBGC is waived under applicable regulations.

“Requested Increased Commitment Amount” has the meaning given such term in
Section 2.18(a).

“Required Lenders” means, at any time, Agent, together with such other Lenders
(other than Delinquent Lenders) whose Pro Rata Shares together with Agent,
aggregate

 

24



--------------------------------------------------------------------------------

50.1% or more of the Commitments (without, for purposes of this definition,
giving effect to the Pro Rata Shares of the Commitment of any Delinquent
Lender); provided that, at any time there are two or more Lenders (other than
Delinquent Lenders), “Required Lenders” shall be comprised of at least two
Lenders (other than Delinquent Lenders).

“Requirement of Law” means, as to any Person: (a) (i) all statutes and
regulations and (ii) court orders and injunctions, arbitrators’ decisions,
and/or similar rulings, in each instance by any Governmental Authority or
arbitrator applicable to or binding upon such Person or any of such Person’s
property or to which such Person or any of such Person’s property is subject;
and (b) that Person’s organizational documents, by-laws and/or other instruments
which deal with corporate or similar governance, as applicable.

“Reserve Percentages” for any Interest Period means, as of the date of
determination thereof, the maximum percentage (rounded upward, if necessary to
the nearest 1/100th of 1%), that is in effect on such date as prescribed by the
Board of Governors of the Federal Reserve System for determining the reserve
requirements (including supplemental, marginal, and emergency reserve
requirements) with respect to “Eurocurrency liabilities” (as defined in Federal
Reserve Board Regulation D).

“Restatement Date” means the date on which all of the conditions precedent set
forth at Section 3.1 are satisfied as determined by Agent in its Permitted
Discretion.

“Restricted Account” shall mean any depository account, DDA, or Investment
Property account designated by Agent as a “Restricted Account” and subject to a
Restricted Account Agreement.

“Restricted Account Agreements” means an agreement, in form and substance
satisfactory to Agent, in its Permitted Discretion, executed and delivered by
the applicable Borrower, Agent, and the applicable Restricted Account Bank,
which agreement is sufficient to give Agent “control” over the subject
Restricted Account as provided in the Code.

“Restricted Account Bank” means Wells Fargo or such other bank(s) as may be
agreed to by Agent and Borrowers from time to time.

“Restricted Payments Cap” means an aggregate amount of payments which Borrowers
are permitted pursuant to Sections 7.8(a), 7.11(b), 7.11(c), and 7.13(d) not to
exceed $50,000,000 in any Fiscal year; unless, after the Restatement Date,
Parent pays “in kind” any accrued interest on any Indebtedness of Parent, in
which case the annual “Restricted Payments Cap” shall increase after the first
anniversary of the Restatement Date by the annual amount of interest accruing on
such interest that was paid “in kind”; provided, however, that such cap shall
not exceed $55,000,000 during the 365 day period from the first anniversary of
the Restatement Date to the second anniversary, and shall not exceed, after the
second anniversary of the Restatement Date, $60,000,000.

“Retiree Health Plan” means an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides benefits to individuals after
termination of their employment, other than as required by Section 601 of ERISA.

 

25



--------------------------------------------------------------------------------

“Revolving Credit Note” as defined in Section 2.1(a) hereof.

“Revolving Facility Usage” means, as of any date of determination, the aggregate
amount of Advances and undrawn Letters of Credit, and unpaid reimbursement
obligations in respect of drawings under Letter of Credit, then outstanding.

“Revolving Credit Termination Date” shall mean the earliest to occur: (a) the
Maturity Date; (b) termination of this Agreement pursuant to Section 3.5; or
(c) termination of this Agreement by the Lenders upon the occurrence and during
the continuation of an Event of Default (which termination shall be automatic
upon the occurrence of an Event of Default under Sections 8.4 or 8.5).

“Secured Obligations” means collectively and individually all Obligations and
all Bank Product Obligations of either or both Borrowers.

“Securities Account Control Agreement” means each Securities Account Control
Agreement, in form and substance satisfactory to Agent, in its Permitted
Discretion, executed and delivered by the applicable Borrower, Agent, and a
securities intermediary, which agreement is sufficient to give Agent “control”
over the subject Securities Account or Investment Property as provided in the
Code.

“Senior Notes” means Poolmart’s 7.75% Senior Notes due February 1, 2013.

“Settlement” has the meaning set forth in Section 2.1(j)(i).

“Settlement Date” has the meaning set forth in Section 2.1(j)(i).

“Solvency Certificate” means a certificate signed by an Authorized Person of the
Borrowers, dated as of the Restatement Date, demonstrating the Solvency of
Poolmart on a consolidated basis.

“Solvent” means, with respect to any Person on a particular date, that on such
date, on a consolidated basis, (a) at fair valuations, all of the properties and
assets of such Person as an entirety on a going concern basis are greater than
the sum of the debts, including contingent liabilities, of such Person, (b) the
present fair salable value of the properties and assets of such Person as an
entirety on a going concern basis is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (e) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that reasonably can be expected to become an actual or matured
liability.

 

26



--------------------------------------------------------------------------------

“Standby L/C” means L/Cs issued pursuant to this Agreement, the drawing under
which does not require the delivery of bills of lading, airway bills or other
similar types of documents of title, or which are customarily referred to as
“standby letters of credit”.

“Stock” means all shares, options, warrants, interests, participation, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities Exchange Commission under the
Securities Exchange Act of 1934).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.

“Subordinated Debt” means unsecured Indebtedness of a Borrower or any of its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance in full of the Secured Obligations, and evidenced by a written
instrument containing subordination provisions in form and substance approved by
the Agent in writing.

“Supporting Obligation” has the meaning given such term in the Code and also
refers to a Letter-of-Credit Right or secondary obligation which supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument, or Investment Property.

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

“Taxes” or “Tax” includes any taxes, duties, fees, premiums, assessments,
levies, tariffs and any other charges whatsoever imposed, assessed, reassessed
or collected by any Governmental Authority, including all fines, penalties,
interest, additions to tax, installments on account of taxes, or other
additional amounts imposed, assessed or collected by any Governmental Authority
in respect thereof, and including those related to any tax-sharing agreement or
any other contract relating to the sharing or payment of any such Taxes, or
levied on, or measured by, or referred to as, gross income, net income, gross
receipts, profits, royalty, capital, capital gains, transfer, land transfer,
sales, goods and services, harmonized sales, use, alternative, net worth,
value-added, severance, premium, real property, capital stock, personal
property, ad valorem, windfall profits, environmental, excise, stamp,
withholding, business, franchise, property development, occupancy, employer
health, payroll, employment, health, social services, education and social
security taxes, all surtaxes, all customs duties and import and export taxes,
countervail and anti-dumping, all license, franchise and registration fees and
all employment insurance, health insurance and other government pension plan
premiums or contributions, all withholdings on amounts paid to or by the
relevant Person, and any liability for any of the foregoing as a transferee,
successor, guarantor or by contract or by operation of Applicable Law.

 

27



--------------------------------------------------------------------------------

“Tax Returns” includes all returns, elections, filings, forms, and any other
documents (whether in electronic, tangible or any other form whatsoever) made,
prepared or filed, or to be made, prepared or filed in respect of Taxes under
Applicable Law.

“Total Debt” means with respect to the Borrowers and its Subsidiaries, the
result of, without duplication, of (a) the aggregate amount of Indebtedness of
each Borrower and its Subsidiaries, on a consolidated basis, relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) in respect of any Synthetic
Lease or any Capital Lease, and (iv) the maximum drawing amount of all letters
of credit outstanding plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by any Borrower or any of their Subsidiaries.

“Underlying Issuer” means any Person who is the beneficiary of an L/C
Undertaking.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer in consequence of which an Issuing Bank has agreed to issue
an L/C Undertaking.

“Unreimbursed Amount” has the meaning set forth in Section 2.2.

“Unused Line Fee” has the meaning set forth in Section 2.13(b).

“Voidable Transfer” has the meaning set forth in Section 19.6.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFRF” means Wells Fargo Retail Finance, LLC, a Delaware limited liability
company.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” or “Borrowers” is used in respect of a financial covenant or
a related definition, it shall be understood to mean Borrowers on a consolidated
basis unless the context clearly requires otherwise.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.

1.4. Construction. Unless the context of this Agreement or, with respect to any
other Loan Document, such Loan Document, clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the term “including” is not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.” The words “hereof,” “herein,”

 

28



--------------------------------------------------------------------------------

“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such Loan Document as a whole and not to any
particular provision of this Agreement or such Loan Document. An Event of
Default shall “continue” or be “continuing” until such Event of Default has been
cured or waived in writing by the requisite members of the Lender Group.
Section, subsection, clause, schedule, and exhibit references are to this
Agreement unless otherwise specified. Any reference in this Agreement or in the
Loan Documents to this Agreement or any of the Loan Documents shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, and supplements, thereto and thereof, as
applicable. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in the other Loan Documents shall be satisfied by the transmission of
a Record and any Record transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

2.1. Revolving Advances.

(a) Amounts. Subject to the terms and conditions of this Agreement, each Lender
agrees, severally and not jointly, during the term of this Agreement, to make
cash advances (“Advances”) to Borrowers in an amount at any one time outstanding
not to exceed such Lender’s Pro Rata Share of an amount equal to the Maximum
Commitment less the outstanding balance of all undrawn or unreimbursed Letters
of Credit. The obligation to repay each Lender’s Pro Rata Share of the Advances,
with interest as provided herein, shall be further evidenced by a promissory
note made by the Borrowers payable to the order of such Lender in the form of
Schedule 2.1(a) annexed hereto (each, a “Revolving Credit Note”). Neither the
original nor a copy of the Revolving Credit Notes shall be required, however, to
establish or prove any Obligations. In the event that a Revolving Credit Note is
ever lost, mutilated, or destroyed, the Borrowers shall execute a replacement
thereof and deliver such replacement to the Agent upon receipt from the
applicable Lender of a lost note affidavit and reasonably satisfactory
indemnification from the applicable Lender.

(b) Revolving Nature. Amounts borrowed pursuant to this Section 2.1 may be
repaid and, subject to the terms and conditions of this Agreement, reborrowed at
any time during the term of this Agreement.

(c) Limits on Obligation. The Lenders shall have no obligation to make an
Advance if: (i) a Default or an Event of Default has occurred and is continuing;
(ii) a Default or Event of Default would be reasonably likely to result from the
making of such Advance; or (iii) after giving effect to the making of such
Advance, the Revolving Facility Usage would exceed the Maximum Commitment.

 

29



--------------------------------------------------------------------------------

(d) Revolving Credit Termination Date. All amounts borrowed pursuant to this
Section, together with all other Obligations, shall be due and payable on the
Revolving Credit Termination Date.

(e) Procedure for Borrowing. Each Borrowing and election of an applicable
interest rate shall be made by an irrevocable written request by an Authorized
Person delivered to Agent, which notice must be received by Agent (i) no later
than 11:00 a.m. (California time) on the date that is the requested Funding Date
in the case of a request for an Advance bearing interest at the Base Rate or
(ii) at least three (3) Business Days prior to the date that is the requested
Funding Date in the case of a request for an Advance bearing interest at a
Eurodollar Rate, in each case specifying (i) the amount of such Borrowing, and
(ii) the requested Funding Date, which shall be a Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time, with such telephonic notice to be confirmed in writing within 24
hours of the giving of such notice.

(f) Agent’s Election. Promptly after receipt of a request for a Borrowing of an
Advance pursuant to Section 2.1(e) in an amount equal to or less than
$5,000,000, the Agent shall elect, in its discretion, (i) to have the terms of
Section 2.1(g) apply to such requested Borrowing, or (ii) to make an Agent Loan
pursuant to the terms of Section 2.1(h) in the amount of the requested
Borrowing. Any requested Borrowing in an amount greater than $5,000,000 shall be
made pursuant to the terms of Section 2.1(g).

(g) Making of Advances.

(i) Promptly after receipt of a request for a Borrowing pursuant to
Section 2.1(g) in excess of $5,000,000 or otherwise at the Agent’s election in
accordance with Section 2.1(f), the Agent shall notify the Lenders, not later
than 10:00 a.m. (California time) on the Business Day immediately preceding the
Funding Date applicable thereto, by telephone, and promptly followed by
telecopy, or other similar form of transmission, of the requested Borrowing.
Each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to the Agent in same day funds, to such account of
the Agent as the Agent may designate, not later than 12:00 p.m. (California
time) on the Funding Date applicable thereto. After the Agent’s receipt of the
proceeds of such Advances, upon satisfaction of the applicable conditions
precedent set forth in Sections 3.1 and 3.2, the Agent shall make the proceeds
of such Advances available to Borrower on the applicable Funding Date by
transferring same day funds equal to the proceeds of such Advances received by
the Agent to the Designated Account; provided, however, the Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance if the Agent has actual knowledge, that (A) one or more of the
applicable conditions precedent set forth in Sections 3.1 or 3.2 will not be
satisfied on the requested Funding Date for the applicable Borrowing, or (B) the
requested Borrowing would exceed the Availability on such Funding Date,

 

30



--------------------------------------------------------------------------------

(ii) Unless Agent receives notice from a Lender on or prior to the Restatement
Date or, with respect to any Borrowing after the Restatement Date, at least one
Business Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such Lender’s Pro Rata Share available to
Agent in immediately available funds on the applicable Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers on such date a corresponding amount. If and to the extent
any Lender (including any Deteriorating Lender) shall not have made its Pro Rata
Share of such Borrowing available to Agent in immediately available funds on
such Funding Date and Agent in such circumstances has made available to
Borrowers such amount, that Lender shall immediately following such Funding Date
make its Pro Rata Share of such Borrowing available to Agent, together with
interest at the Defaulting Lenders Rate for each day or portion thereof from
such Funding Date to the day on which such Lender has so paid Agent. A notice
from Agent submitted to any Lender with respect to amounts (including interest)
owing under this subsection shall be conclusive, absent manifest error. If such
Lender’s Pro Rata Share of such Borrowing, plus any accrued interest payable by
such Lender to Agent thereon, is paid to Agent by such Lender such payment
(excluding interest) to Agent shall constitute such Lender’s Advance on the
Funding Date for such Borrowing for all purposes of this Agreement. If such
amount is not paid to Agent on the Business Day following the Funding Date,
Agent will notify Borrowers of such failure to fund and, upon demand by Agent,
Borrowers shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing. The failure of any Lender to make any Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make an Advance on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date.

(h) Making of Agent Loans.

(i) In the event of any requested Borrowing of an Advance in an amount less than
or equal to $5,000,000, at the Agent’s election (it being expressly understood
that the Agent has no commitment to make such Advance), Agent may make an
Advance in the amount of such Borrowing (any such Advance made solely by the
Agent pursuant to this Section 2.1(h) being referred to as an “Agent Loan” and
such Advances being referred to collectively as “Agent Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring same day funds
to Borrower Designated Account. Each Agent Loan is an Advance hereunder and
shall be subject to all the terms and conditions applicable to other Advances,
except that all payments thereon shall be payable to Agent solely for its own
account (and for the account of the holder of any participation interest with
respect to such Advance). The Agent shall not make any Agent Loan if the Agent
has actual knowledge, that (i) one or more of the applicable conditions
precedent set forth in Sections 3.1 or 3.2 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Agent shall not
otherwise be required to determine whether the applicable conditions precedent
set forth in Sections 3.1 or 3.2 have been satisfied on the Funding Date
applicable thereto prior to making, in its sole discretion, any Agent Loan.

 

31



--------------------------------------------------------------------------------

(ii) The Agent Loans shall be secured by the Collateral and shall constitute
Advances and Secured Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances pursuant to Section 2.8.

(i) Agent Protective Advances.

(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (1) after the occurrence of a Default or an Event of
Default (but without constituting a waiver of such Default or Event of Default),
or (2) at any time that any of the other applicable conditions precedent set
forth in Section 3.1 or 3.2 have not been satisfied, to make Advances to
Borrowers on behalf of the Lenders which Agent, in its Permitted Discretion,
deems necessary or desirable (A) to preserve or protect the Collateral, or any
portion thereof; (B) to enhance the likelihood of, or maximize the amount of
repayment of the Secured Obligations, or (C) to pay any other amount chargeable
to Borrowers pursuant to the terms of this Agreement, including Lender Group
Expenses and the costs, fees, and expenses described in Section 10 (any of the
Advances described in this Section 2.1(i) being hereinafter referred to as
“Agent Protective Advances”); provided, that Agent shall not make any Agent
Protective Advances to Borrowers without the consent of the Required Lenders if
the amount thereof would exceed $5,000,000 in the aggregate at any one time.

(ii) Agent Protective Advances shall be repayable on demand and secured by the
Collateral, shall constitute Advances and Secured Obligations hereunder, and
shall bear interest at the rate applicable from time to time to Advances
pursuant to Section 2.8.

(j) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to be equal at all times to such Lender’s Pro Rata
Share of the outstanding Advances. Such agreement notwithstanding, the Agent and
the Lenders agree (which agreement shall not be for the benefit of or
enforceable by Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the
Advances, the Agent Loans, and the Agent Protective Advances shall take place on
a periodic basis in accordance with the following provisions:

(i) The Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by the Agent, (1) for
itself, with respect to each Agent Loan and Agent Protective Advance, and
(2) with respect to Collections received, as to each by notifying the Lenders by
telephone and promptly followed by telecopy, or other similar form of
transmission, of such requested Settlement, no later than 10:00 a.m. (California
time) on the Business Day immediately preceding the date of such requested
Settlement (the “Settlement Date”). Such notice of a Settlement Date shall
include a summary statement of the amount of outstanding Advances, Agent Loans,
and Agent Protective Advances for the period since the prior Settlement Date,
the amount of repayments received in such period, and the amounts

 

32



--------------------------------------------------------------------------------

allocated to each Lender of the principal, interest, fees, and other charges for
such period. Subject to the terms and conditions contained herein (including
Section 2.1(j)(ii)): (y) if a Lender’s balance of the Advances, Agent Loans, and
Agent Protective Advances exceeds such Lender’s Pro Rata Share of the Advances,
Agent Loans, and Agent Protective Advances as of a Settlement Date, then Agent
shall by no later than 10:00 a.m. (California time) on the Settlement Date
transfer in same day funds to the account of such Lender as Lender may
designate, an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances,
Agent Loans, and Agent Protective Advances; and (z) if a Lender’s balance of the
Advances, Agent Loans, and Agent Protective Advances is less than such Lender’s
Pro Rata Share of the Advances, Agent Loans, and Agent Protective Advances as of
a Settlement Date, such Lender shall no later than 10:00 a.m. (California time)
on the Settlement Date transfer in same day funds to such account of the Agent
as the Agent may designate, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances, Agent Loans, and Agent Protective Advances. Such amounts made
available to the Agent under clause (z) of the immediately preceding sentence
shall be applied against the amounts of the applicable Agent Loan or Agent
Protective Advance and, together with the portion of such Agent Loan or Agent
Protective Advance representing WFRF’s Pro Rata Share thereof, shall constitute
Advances of such Lenders. If any such amount is not made available to the Agent
by any Lender on the Settlement Date applicable thereto to the extent required
by the terms hereof, the Agent shall be entitled to recover for its account such
amount on demand from such Lender together with interest thereon at the
Defaulting Lenders Rate.

(ii) In determining whether a Lender’s balance of the Advances, Agent Loans, and
Agent Protective Advances is less than, equal to, or greater than such Lender’s
Pro Rata Share of the Advances, Agent Loans, and Agent Protective Advances as of
a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received by Agent with respect to
principal, interest, fees payable by Borrower and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such Settlement.

(iii) Between Settlement Dates, the Agent, to the extent no Agent Protective
Advances or Agent Loans are outstanding, may pay over to WFRF any payments
received by the Agent, which in accordance with the terms of the Agreement would
be applied to the reduction of the Advances, for application to WFRF’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections received since
the then immediately preceding Settlement Date have been applied to WFRF’s Pro
Rata Share of the Advances other than to Agent Loans or Agent Protective
Advances, as provided for in the previous sentence, WFRF shall pay to the Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates, the
Agent with respect to Agent Loans and Agent Protective Advances,

 

33



--------------------------------------------------------------------------------

and each Lender with respect to the Advances other than Agent Loans and Agent
Protective Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by the
Agent or the Lenders, as applicable.

(k) Notation. The Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Agent Loans and Agent Protective
Advances owing to the Agent, and the interests therein of each Lender, from time
to time. In addition, each Lender is authorized, at such Lender’s option, to
note the date and amount of each payment or prepayment of principal of such
Lender’s Advances in its books and records, including computer records, such
books and records constituting rebuttably presumptive evidence, absent manifest
error, of the accuracy of the information contained therein.

(l) Lenders’ Failure to Perform. All Advances (other than Agent Loans and Agent
Protective Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advances hereunder, nor shall any Commitment of any Lender be increased
or decreased as a result of any failure by any other Lender to perform its
obligation to make any Advances hereunder, and (ii) no failure by any Lender to
perform its obligation to make any Advances hereunder shall excuse any other
Lender from its obligation to make any Advances hereunder.

(m) Effect of Bankruptcy. If a case is commenced by or against any Borrower
under the Bankruptcy Code, or other statute providing for debtor relief, prior
to the payment in full of the Obligations and the termination of the
Commitments, or if any of the Agent or any Affiliate shall seek to provide a
Borrower with, or consent to a third party’s providing , any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral, constituting Collateral under Section 363 of the Bankruptcy Code, or
any similar provision of any state or foreign insolvency law (each, a “DIP
Financing”), with such DIP Financing to be secured by all or any portion of
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Collateral), then each of the Lenders agrees that it
will not raise any objection and will not support any objection to such DIP
Financing or use of cash collateral or to the Liens securing the same on any
basis and not offer its support of any alternative debtor-in-possession
financing which seeks to prime or be pari passu with the Secured Obligations.

2.2. Defaulting Lender.

(a) If a Lender becomes a Defaulting Lender, then, in addition to the rights and
remedies that may be available to the other Lenders, Agent, the Borrowers or any
other party at law or in equity, and not in limitation thereof, (i) such
Defaulting Lender’s right to participate in the administration of, or
decision-making rights related to, the Obligations in respect of Required Lender
votes, this Agreement or the other Loan Documents shall be suspended for so long
as such Lender remains a Defaulting Lender, (ii) such Defaulting Lender (on its
own behalf and on behalf of any of its Affiliates that is a Bank Product
Provider) shall be deemed to have permanently (unless reinstated as set forth
below) assigned, without further consideration, any and all payments due to it
from the Borrowers, whether on account of

 

34



--------------------------------------------------------------------------------

outstanding Advances, interest, fees or otherwise, to the remaining
non-Defaulting Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Pro Rata Shares of all outstanding
Obligations shall have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency, and (iii) at the option of the Agent, any amount payable to such
Defaulting Lender (or to any Affiliate of such Defaulting Lender which is a Bank
Product Provider) hereunder (whether on account of principal, interest, fees,
Bank Products or otherwise) shall, in lieu of being distributed to such
Defaulting Lender (or its Affiliate), be retained by the Agent as cash
collateral for, and applied by the Agent to, defaulted and future funding
obligations of the Defaulting Lender in respect of any Advance or existing or
future participating interest in any Letter of Credit. The Defaulting Lender’s
(and its Affiliates) decision-making and participation rights and rights to
payments as set forth in clauses (i), (ii) and (iii) hereinabove shall be
restored only upon (a) the payment by the Defaulting Lender of its Pro Rata
Share of any Obligations, any participation obligation, or expenses as to which
it is delinquent, together with interest thereon at a rate equal to the Base
Rate from time to time in effect from the date when originally due until the
date upon which any such amounts are actually paid and (b) receipt by the Agent
and the Borrowers of a certification by such Defaulting Lender of its ability
and intent to comply with the provisions of this Agreement going forward. The
operation of this section shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrowers of their duties and obligations hereunder.

(b) The Agent shall also have the right, but not the obligation, in its
Permitted Discretion, to cause the assignment to a non-Defaulting Lender or
Lenders or an Eligible Transferee, in accordance with the terms and conditions
of Section 15.1, hereof, without any further action by the Defaulting Lender for
no cash consideration, of the Defaulting Lender’s Commitment to fund future
Advances and participate in Letters of Credit. Upon any such assignment of the
Commitment of any Defaulting Lender, the Defaulting Lender’s share in future
Advances, Letters of Credit, and any fees payable to the Lenders and its other
rights under the Loan Documents with respect thereto (but not with respect to
then outstanding Obligations owed to the Defaulting Lender) shall terminate on
the date of such assignment, and the Defaulting Lender shall promptly execute
all documents reasonably requested to surrender and transfer such interest,
including, if so requested, an Assignment and Acceptance.

(c) In addition to the rights of the non-Defaulting Lenders set forth in
Section 2.2(b) above, each Borrower shall have the right, at any time, upon at
least five Business Days’ notice to a Defaulting Lender (with a copy to the
Agent), to terminate in whole such Lender’s Commitments and to replace such
Defaulting Lender in accordance with the provisions of Section 19.10 hereof.

(d) Each Defaulting Lender shall indemnify the Agent and each non-Defaulting
Lender (and their respective Affiliates and their employees, agents,
consultants, advisors, and attorneys) from and against any and all loss, damage
or expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Pro Rata Share of an Advance,
participate in Letters of Credit, or to otherwise perform its obligations under
the Loan Documents.

 

35



--------------------------------------------------------------------------------

2.3. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the Agent, in
reliance upon the agreements of the Lenders set forth in this Section 2.2 shall
endeavor to cause the Issuing Bank from time to time on any Business Day during
the period from the Restatement Date until the Letter of Credit Expiration Date,
to issue letters of credit for the account of the Borrowers (each, an “L/C”) or
to undertake to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Restatement Date,
the prospective Underlying Issuer is Wells Fargo) for the account of Borrowers,
and to amend or extend Letters of Credit previously issued by the Issuing Bank,
in accordance with Section 2.3(b) below and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and any
drawings thereunder; provided that (w) after giving effect to the issuance of
any requested Letter of Credit, Revolving Facility Usage shall not exceed the
Maximum Commitment, (x) such Letter of Credit shall not be issued in an amount
which would exceed Availability as in effect immediately prior to its issuance,
(y) any Lender’s Pro Rata Share shall not exceed such Lender’s Commitment,
(y) L/C Usage shall not exceed the L/C Sublimit, and (z) the expiry date of the
proposed Letter of Credit is no later than thirty (30) days prior to the
Maturity Date (the “Letter of Credit Expiration Date”). Each request by the
Borrowers for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrowers that the issuance or amendment so requested
complies with the conditions set forth in the proviso to the preceding sentence
and with the succeeding clauses “ii” and “iii”. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) Without limitation of the foregoing clause “i” no Letter of Credit shall be
issued, if:

(A) with respect to any Standby L/C, subject to Section 2.3(b)(iii), the expiry
date of such requested Standby L/C would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or

(B) with respect to Documentary Letters of Credit, subject to
Section 2.3(b)(iii), the expiry date of such requested Documentary Letter of
Credit would occur more than 180 days after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date.

 

36



--------------------------------------------------------------------------------

(iii) Without limitation of the foregoing clauses “i” and “ii”, no Letter of
Credit shall be issued without the prior consent of the Agent and Issuing Bank
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Applicable Law or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Restatement Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Restatement Date and which the
Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if the Issuing Bank, in its discretion and with the consent of the
Agent, issues a Letter of Credit denominated in a currency other than Dollars,
all reimbursements by the Borrowers of the honoring of any drawing under such
Letter of Credit shall be paid in Dollars.

(D) any Lender is at such time a Deteriorating Lender hereunder, unless the
Agent or the Issuing Bank has entered into satisfactory arrangements with the
Borrower or such Deteriorating Lender to eliminate the Issuing Bank’s risk with
respect to such Lender.

(iv) The Issuing Bank shall not amend any Letter of Credit if the Issuing Bank
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(v) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Agent in Article 17 with respect to any acts taken or omissions suffered by the
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article 17 included the Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Issuing Bank.

 

37



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to the Agent in the form of a Letter of
Credit application in form and substance satisfactory to the Issuing Bank in its
Permitted Discretion (the “Letter of Credit Application”), appropriately
completed and signed by an Authorized Person. Any Letter of Credit Application
or other document delivered hereunder that is signed by an Authorized Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action and such Authorized Person shall be
conclusively presumed to have acted on behalf of the Borrowers. Such Letter of
Credit Application must be received by the Agent not later than 11:00 a.m.,
California time, at least two Business Days (or such other date and time as the
Agent may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Agent and
Issuing Bank in their Permitted Discretion: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Agent or Issuing Bank may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the Agent
and Issuing Bank in their Permitted Discretion: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Agent and Issuing Bank may require in their Permitted Discretion.
Additionally, the Borrowers shall furnish to the Issuing Bank and the Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the Issuing Bank or
the Agent may reasonably require.

(ii) Immediately upon the issuance or amendment of each Letter of Credit, each
Lender shall be deemed to (without any further action), and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank, without recourse
or warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit. Upon any change in the Commitments under this Agreement, it is hereby
agreed that with respect to all L/C Usage, there shall be an automatic
adjustment to the participations hereby created to reflect the new Pro Rata
Shares of the assigning and assignee Lenders.

 

38



--------------------------------------------------------------------------------

(iii) If the Borrowers so request in any applicable Letter of Credit
Application, the Issuing Bank may, in its Permitted Discretion, issue a Standby
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Standby Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the Agent or Issuing Bank, the Borrowers shall not
be required to make a specific request to the Agent or Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Agent shall instruct the Issuing Bank not to permit any such extension
if (A) the Agent has determined that it would not be permitted, or would have no
obligation, at such time to cause the issuance of such Standby Letter of Credit
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.3(a) or otherwise), or (B) the
Issuing Bank has received notice (which may be by telephone or in writing) on or
before the day that is thirty days before the Non-Extension Notice Date from the
Agent or the Borrowers that one or more of the applicable conditions specified
in Section 3.2 is not then satisfied, and directing the Issuing Bank not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will make available to the Borrowers and the Agent a
true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Bank shall notify the Agent
thereof and the Agent shall notify the Borrowers; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the Issuing Bank and the Lenders with respect
to any such payment. Not later than 10:00 a.m. (California time) on the date of
any payment made by the Issuing Bank under a Letter of Credit if such notice of
a Letter of Credit drawing is received by the Borrowers before 9:00 a.m.
(California time) on such date or 10:00 a.m. (California time) on the Business
Day immediately following such date if such notice of a Letter of Credit drawing
was received after 9:00 a.m. (California time) on such date (each such date, an
“Honor Date”), the Borrowers shall reimburse the Issuing Bank through the Agent
in an amount equal to the amount of such drawing. If the Borrowers fail to so
reimburse the Issuing Bank by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount subject to the amount of the unutilized Commitments and the
conditions set forth in Section 3.2. Any notice given by the Issuing Bank or the
Agent pursuant to this Section 2.3(c)(i) may be given by telephone or electronic
means.

 

39



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.3(c)(i) make funds
available to the Agent for the account of the Issuing Bank in an amount equal to
its Pro Rata Share of the Unreimbursed Amount not later than 10:00 a.m.,
California time, on the Business Day specified in such notice by the Agent,
whereupon, subject to the provisions of Section 2.3(c)(iii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Agent shall remit the funds so received to the
Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.2
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the Issuing Bank a Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced (such Borrowing, an “L/C
Borrowing”), which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Agent for the account of the Issuing Bank pursuant to
Section 2.3(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an Advance from such Lender in
satisfaction of its participation obligation under this Section 2.2 (each such
Advance, an “L/C Advance”).

(iv) Until each Lender funds its Base Rate Loan or L/C Advance pursuant to this
Section 2.3(c) to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the Issuing Bank.

(v) Each Lender’s obligation to make Base Rate Loans or L/C Advances to
reimburse the Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Bank, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrowers to reimburse the Issuing Bank for the
amount of any payment made by the Issuing Bank under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Agent for the account of the
Issuing Bank any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), the Issuing Bank shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Issuing Bank at a rate per annum equal
to the greater of the Base Rate and a rate

 

40



--------------------------------------------------------------------------------

determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the Issuing Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Advance included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the Issuing Bank submitted to any Lender (through the
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At anytime after the Issuing Bank has made a payment under any Letter of
Credit and has received from the Agent a Lender’s L/C Advance in respect of such
payment in accordance with Section 2.3(c), if the Agent receives for the account
of the Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrowers or otherwise, including
proceeds of Cash Collateral, in form and substance satisfactory to Agent,
applied thereto by the Agent), the Agent will distribute to such Lender its Pro
Rata Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Agent.

(ii) If any payment received by the Agent for the account of the Issuing Bank
pursuant to Section 2.3(c)(i) is required to be returned under any of the
circumstances described in Section 19.6 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Agent for the account of the Issuing Bank its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Base Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

41



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit, provided that the
Issuing Bank has acted commercially reasonably;

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any Insolvency Proceeding;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the Agent and the Issuing Bank. The Borrowers
shall be conclusively deemed to have waived any such claim against the Issuing
Bank and its correspondents unless such notice is given as aforesaid. Borrowers’
delivery of any such notice shall not relieve or waive Borrowers’ reimbursement
obligations with respect to any such Letter of Credit in the event of any
drawing thereunder.

(f) Role of Issuing Bank. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Agent or any of their respective Affiliates, officers, directors, employees,
agents, attorneys, and attorneys-in-fact nor any correspondent, participant or
assignee of the Issuing Bank shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of a breach of this Agreement, violation of Applicable Law, gross
negligence or willful misconduct; (iii) any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit or any error in interpretation of
technical terms; or (iv) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of Credit
and the proceeds

 

42



--------------------------------------------------------------------------------

thereof; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Bank, the Agent, any of their respective officers, directors,
employees, agents, attorneys, and attorneys-in-fact nor any correspondent,
participant or assignee of the Issuing Bank shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.3(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the Issuing Bank, and
the Issuing Bank may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the Issuing
Bank’s breach of this Agreement, violation of Applicable Law, willful misconduct
or gross negligence or the Issuing Bank’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary (or the Issuing Bank may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit), and the Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Underlying L/Cs.

(i) Borrowers agree to be bound by the Underlying Issuer’s regulations and
interpretations of any Underlying Letter of Credit. Borrowers understand that
the L/C Undertakings may require Issuing Bank to indemnify the Underlying Issuer
for certain costs or liabilities arising out of claims by Borrowers against such
Underlying Issuer. Borrowers hereby agree to indemnify, save, defend, and hold
the Issuing Bank harmless with respect to any loss, cost, expense (including
reasonable attorneys’ fees), or liability incurred by the Issuing Bank under any
L/C Undertaking as a result of the Issuing Bank’s indemnification of any
Underlying Issuer; provided, however, that Borrowers shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of the Issuing Bank.

(ii) Borrowers hereby authorize and direct any Underlying Issuer to deliver to
the Issuing Bank all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Bank’s instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application.

(iii) Any and all charges, commissions, fees, and costs incurred by the Issuing
Bank relating to Underlying Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and immediately shall be reimbursable by Borrowers to
Agent for the account of the Issuing Bank; it being acknowledged and agreed that
the Underlying Issuer may impose charges for amendments, extensions, drawings,
and renewals.

 

43



--------------------------------------------------------------------------------

(h) Increased Cost.

If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer, Issuing
Bank, or the Agent with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, without limitation, Regulation D of the Board of Governors
of the Federal Reserve System as from time to time in effect (and any successor
thereto):

(A) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(B) there shall be imposed on the Underlying Issuer, Issuing Bank or the Agent
any other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Underlying Issuer, Issuing Bank, Agent or Lenders of issuing, making,
guaranteeing, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof by the Underlying Issuer, Issuing Bank, Agent or
Lenders, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrowers, and Borrowers shall pay on demand such amounts as Agent may
specify to be necessary to compensate for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate then applicable to Base Rate Loans
hereunder. The determination by Underlying Issuer, Issuing Bank, Agent or any
Lender, as the case may be, of any amount due pursuant to this Section, as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

(i) Cash Collateral. Upon the request of the Agent, (i) if the Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize the then extant
L/C Usage. For purposes of this Section 2.2 “Cash Collateralize” means to pledge
and deposit with or deliver to the Agent, for the benefit of the Issuing Bank
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances in an amount equal to 105% of the then extant L/C Usage, pursuant to
documentation in form and substance satisfactory to the Agent and the Issuing
Bank in their Permitted Discretion (which documents are hereby consented to by
the Lenders). The Borrowers hereby grant to the Agent a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Wells Fargo or an account maintained by the Agent subject to
a Restricted Account Agreement. If at any time the Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Agent or that the total amount of such funds is less than the
aggregate L/C Usage, the Borrowers will, forthwith upon demand by

 

44



--------------------------------------------------------------------------------

the Agent, pay to the Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate outstanding
amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Agent determines to be free and clear of any such right and claim. Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
Applicable Law, to reimburse the Issuing Bank and, to the extent not so applied,
shall thereafter be applied to satisfy other Secured Obligations.

(j) Documentary and Processing Charges Payable to Issuing Bank. The Borrowers
shall pay to the Agent on behalf of the Issuing Bank for the Issuing Bank’s own
account the customary presentation, amendment and other processing fees, and
other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect. It is acknowledged and agreed by
Borrowers that such fees and charges may be changed from time to time. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(k) Consignment of Bill of Lading. The Borrowers shall upon the request of the
Agent consign to the Agent, or the Issuing Bank any bill of lading which
Inventory which is supported by a Documentary Letter of Credit issued by the
Issuing Bank.

(l) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(m) The Borrowers hereby agree to indemnify, save, defend, and hold Agent,
Issuing Bank and each Lender harmless from any loss, cost, expense, or
liability, and reasonable attorneys fees incurred by Agent, Issuing Bank or any
Lender arising out of or in connection with any Letter of Credit including any
such loss or claim due to any action taken by any Issuing Bank; provided,
however, that Borrowers shall not be obligated hereunder to indemnify the Agent,
Issuing Bank or any Lender for any loss, cost, expense, or liability that is
caused by the bad faith, gross negligence or willful misconduct of such Person.
The Borrowers further agree to hold Agent and each Lender harmless from any
errors or omission, negligence or misconduct by the Issuing Bank. The Borrowers
agree to be bound by the Agent’s, Issuing Bank’s or Underlying Issuer’s
regulations and interpretations of any Letter of Credit, even though this
interpretation may be different from Borrowers’ own, and the Borrowers
understand and agree that none of the Agent, the Lenders, or any Issuing Bank
shall be liable for any error, negligence, or mistake, whether of omission or
commission, in following the Borrowers’ instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto other
than those caused by its own bad faith, gross negligence or willful misconduct.
The Borrowers understand that L/C Undertakings may require Lenders to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
the Borrowers against such Underlying Issuer. The Borrowers hereby agree,
severally each as to 100%, to indemnify, save, defend, and hold each Lender
harmless with respect to any loss, cost, expense (including reasonable
attorneys’ fees), or liability incurred by Lenders under any L/C Undertaking as
a result of Lender’s indemnification of any Underlying Issuer; provided,
however, that no Borrower shall be obligated hereunder to indemnify for any
loss, cost, expense, or liability that is caused by the bad faith, gross
negligence or willful misconduct of such Lender.

 

45



--------------------------------------------------------------------------------

(n) On the Restatement Date, (i) Existing Letters of Credit shall be deemed to
be Letters of Credit issued pursuant to and in compliance with this Agreement,
(iii) the face amount of such Existing Letters of Credit shall be included in
the calculation of the Availability, (iv) the provisions of this Agreement shall
apply thereto, and the Borrowers and the Lenders hereunder hereby expressly
assume all obligations with respect to such Letters of Credit that they would
have if such Letters of Credit had been issued pursuant to this Agreement and
(v) all liabilities of any Borrower with respect to such Existing Letters of
Credit shall constitute obligations of the Borrower hereunder.

2.4. Intentionally Omitted.

2.5. Intentionally Omitted.

2.6. Payments.

(a) Payments by Borrowers.

(i) All payments to be made by Borrowers shall be made without set-off,
recoupment, deduction, or counterclaim, except as otherwise required by law.
Except as otherwise expressly provided herein, all payments by Borrowers shall
be made to Agent for the account of the Lenders, Issuing Bank or Agent, as the
case may be, and shall be made in immediately available funds, no later than
11:00 a.m. (California time) on the date specified herein. Any payment received
by Agent later than 11:00 am. (California time), at the option of Agent, shall
be deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

(iii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders or Issuing Bank that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender or Issuing Bank on such due date an amount equal to
the amount then due such Lender or Issuing Bank. If and to the extent Borrowers
have not made such payment in full to Agent, each Lender or Issuing Bank shall
repay to Agent on demand such amount distributed to such Lender or Issuing Bank,
together with interest thereon at the Base Rate for each day from the date such
amount is distributed to such Lender or Issuing Bank until the date repaid.

(b) Apportionment and Application of Payments. Except as otherwise provided with
respect to Defaulting Lenders, aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Advances to which such payments relate held by each Lender) and
payments of the fees (other

 

46



--------------------------------------------------------------------------------

than fees designated for Agent’s or Issuing Bank’s separate account) shall, as
applicable, be apportioned ratably among the Lenders. All payments shall be
remitted to Agent and all such payments not relating to principal or interest on
specific Advances, or not constituting payment of specific fees and all proceeds
of Collateral received by Agent, shall be applied, first, to pay any fees or
expense reimbursements then due to Agent from Borrowers; second, to pay any fees
or expense reimbursements then due to the Lenders and Issuing Bank from
Borrowers; third, to pay interest due in respect of all Advances, including
Agent Loans and Agent Protective Advances; fourth, to pay or prepay principal of
Agent Loans and Agent Protective Advances; fifth, ratably to pay principal of
the Advances (other than Agent Loans and Agent Protective Advances) and
unreimbursed obligations in respect of Letters of Credit (and, if such payment
occurs after the acceleration of the Obligations due to an Event of Default, to
Cash Collateralize all outstanding Letters of Credit up to an amount equal to
105% of the aggregate extant value of all such Letters of Credit); and sixth,
ratably to pay any other Secured Obligations due to Agent, any Lender or any
Bank Product Providers by Borrowers. Agent shall promptly distribute to each
Lender (for Lender’s own account and for the account of any Affiliate of such
Lender which is a Bank Product Provider) and Issuing Bank, pursuant to the
applicable wire transfer instructions received from each Lender in writing, such
funds as it (or any of its Affiliates which is a Bank Product Provider) may be
entitled to receive, subject to a Settlement delay as provided for in
Section 2.1(j).

2.7. Overadvances. If, at any time or for any reason, the Revolving Credit Usage
is greater than Maximum Commitment as then in effect, Borrowers immediately
shall pay to Agent, in cash, the amount of such excess to be used by Agent to
reduce the Obligations pursuant to the terms of Section 2.6(b).

2.8. Interest and Letter of Credit Fees: Rates, Payments, and Calculations.

(a) Interest Rate. Except as provided in Section 2.8(c), all Obligations (except
for undrawn Letters of Credit) shall bear interest on the Daily Balance thereof
as follows: (i) if the relevant Obligation is an Eurodollar Rate Loan, at a per
annum rate equal to the Adjusted Eurodollar Rate plus the Applicable Margin for
Eurodollar Rate Loans and (ii) if the relevant Obligation is an Base Rate Loan,
at a per annum rate equal to the Base Rate plus the Applicable Margin for Base
Rate Loans, and (iii) all other Obligations (except Letters of Credit) at a per
annum rate equal to the Base Rate plus the Applicable Margin for Base Rate
Loans.

(b) Letter of Credit Fee. As to each outstanding Letter of Credit, Borrowers
shall pay Agent, for the benefit of the Lender Group, an L/C Fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.3(g)) which
shall accrue at a rate equal to the aggregate L/C Fees applicable to such
Letters of Credit times the Daily Balance of the undrawn amount of all
outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to two percentage points
above the sum of the Base Rate plus the Applicable Margin, and

 

47



--------------------------------------------------------------------------------

(ii) the L/C Fees provided in Section 2.8(b) shall be increased to a per annum
rate equal to two percentage points above the L/C Fee otherwise payable
hereunder.

The interest rates and L/C Fees set forth in these subsections (i) and (ii) of
this Section 2.8(c) shall be collectively referred to as the “Default Rate”.

(d) Intentionally Omitted.

(e) Payments. Interest in respect of Base Rate Loans and Letter of Credit fees
payable hereunder shall be due and payable, in arrears, on the first day of each
month during the term hereof. Interest in respect of each Eurodollar Rate Loan
shall be due and payable, in arrears, on the last day of the applicable Interest
Period or, if an Event of Default has occurred and is continuing, on the first
day of each month during the Interest Period. Each Borrower hereby authorizes
Agent, at its option, without prior notice to such Borrower, to charge such
interest and Letter of Credit fees, all Lender Group Expenses (as and when
incurred), the charges, commissions, fees, and costs provided for in
Section 2.3(e) (as and when accrued or incurred), the fees and charges provided
for in Section 2.13 (as and when accrued or incurred), and all installments or
other payments due under any Loan Document to the applicable Borrowers’ Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances hereunder. Any interest
not paid when due shall be compounded and shall thereafter constitute Advances
hereunder and shall thereafter accrue interest at the rate then applicable to
Advances hereunder.

(f) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed.

(g) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess or held as
Cash Collateral for the Secured Obligations in Agent’s Permitted Discretion.

 

48



--------------------------------------------------------------------------------

2.9. Cash Management; Collection of Accounts.

(a) Borrowers shall (i) establish and maintain cash management services of a
type and on terms reasonably satisfactory to Agent at one or more of the banks
set forth on Schedule 2.9 (each a “Cash Management Bank”), and (ii) at all times
maintain a Restricted Account. Immediately after the Restatement Date, Borrowers
shall deposit all Collections in respect thereof to such Restricted Account or
into one of the DDAs set forth on Schedule 2.9 (a “Cash Management Account”)
subject to the requirements of this Section 2.9. Borrowers, Agent, and the
Restricted Account Bank shall enter into the Restricted Account Agreement, in
form and substance satisfactory to Agent in its Permitted Discretion, which
among other things shall provide for the opening of the Restricted Account for
the deposit of Collections at the Restricted Account Bank. Each Borrower agrees
that all Collections and other amounts received by such Borrower from any
Account Debtor or any other source immediately upon receipt shall be deposited
(i) into the Restricted Account or (ii) into a Cash Management Account. Each
Cash Management Bank shall be directed by the Borrowers via irrevocable written
notice in form and substance satisfactory to the Agent in its Permitted
Discretion to remit all such Collections and such other amounts no less
frequently than once each day to, and only to, the Restricted Account. The
Restricted Account Agreement and arrangement contemplated thereby shall not be
modified by a Borrower without the prior written consent of Agent. Upon the
terms and subject to the conditions set forth in the Restricted Account
Agreement, so long as no Cash Dominion Event has occurred and is continuing,
Borrowers shall have the right to have the entire collected balance in the
Restricted Account transferred, on a daily basis, to the Operating Account (as
defined in the Restricted Account Agreement), and upon the occurrence and during
the continuation of Cash Dominion Event and direction by Agent to the Restricted
Account Bank, amounts on deposit in the Restricted Account may be retained
therein or transferred, all at the direction of the Agent, or, the Restricted
Account may be transferred, at the direction of the Agent, into the name of
Agent and all amounts received in the Restricted Account wired each Business Day
into an account (the “Agent’s Account”) maintained by Agent at a depositary
selected by Agent.

(b) Upon the occurrence and during the continuation of any Cash Dominion Event,
Borrowers hereby authorize Agent to, without further notice to or consent from
Borrowers, date the Credit Card Notifications and DDA notifications delivered to
Agent by Borrowers pursuant to Section 6.25 hereof and deliver such Credit Card
Notifications and DDA notifications to the applicable Credit Card Processors and
DDA institutions. Borrowers shall not attempt to change any direction or
designation set forth in any Credit Card Notification or DDA notification
regarding payment of charges or funds on deposit without the prior written
consent of Agent. As a condition to the termination of any Cash Dominion Period,
Borrowers shall deliver replacement original executed and undated Credit Card
Notifications and DDA notifications to Agent, to be used by the Agent pursuant
to the first sentence of this Section 2.9(b) in the event a subsequent Cash
Dominion Event occurs. Borrowers further agree to deliver such replacement
Credit Card Notifications and DDA notifications to Agent in the event that the
Agent notifies the Borrowers that any such notifications are lost, mutilated, or
destroyed.

2.10. Crediting Payments; Application of Collections. The receipt of any
Collections by Agent immediately shall be applied provisionally to reduce the
Obligations outstanding under Section 2.1, but shall not be considered a payment
on account unless such Collection item is a wire transfer of immediately
available federal funds and is made to the Agent’s Account or unless and until
such Collection item is honored when presented for payment. Should any
Collection item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment,

 

49



--------------------------------------------------------------------------------

and interest shall be recalculated accordingly. Anything to the contrary
contained herein notwithstanding, any Collection item shall be deemed received
by Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. California time. If any Collection item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. California time on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.11. Designated Account. Agent and the Lender Group are authorized to make the
Advances and to issue the Letters of Credit under this Agreement based upon
telephonic or other instructions received from anyone purporting to be an
Authorized Person, or without instructions if pursuant to Section 2.8(e).
Borrowers agree to establish and maintain a single Designated Account with the
Designated Account Bank (which at all times shall be Restricted Account) for the
purpose of receiving the proceeds of the Advances requested by Borrowers and
made by the Lender Group hereunder. Unless otherwise agreed by Agent and
Borrowers, any Advance requested by Borrowers and made by the Lender Group
hereunder shall be made to the Designated Account.

2.12. Maintenance of Loan Account; Statements of Obligations. At the request of
Borrowers, to facilitate and expedite the administration and accounting
processes and procedures of their borrowings under this Agreement, Agent shall
maintain a single account on its books in the names of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Advances made by the
Lender Group to Borrowers or for Borrowers’ account, including, accrued
interest, Lender Group Expenses, and any other payment Obligations of Borrowers.
In accordance with Section 2.10, the Loan Account will be credited with all
payments received by Agent from any Borrowers or for any Borrowers’ account.
Agent shall render one statement regarding the Loan Account to Poolmart on
behalf of Borrowers, including principal, interest, fees, and including an
itemization of all charges and expenses constituting the Lender Group Expenses
owing, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrowers and the Lender Group
unless, within 30 days after receipt thereof by Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements. Each Borrower hereby expressly agrees and
acknowledges that Agent shall have no obligation to account separately to such
Borrower.

2.13. Fees. Borrowers shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter):

(a) Fee Letter. As and when due and payable under the terms of the Agent’s Fee
Letter, Borrowers shall pay to Agent the fees set forth in the Agent’s Fee
Letter.

(b) Unused Line Fee. On the first day of each calendar quarter during the term
of this Agreement during which: (i) Average Quarterly Availability for the
immediately preceding calendar quarter (or portion thereof during which this
Agreement was in effect) was less than fifty percent (50%), an unused line fee
in an amount equal to 0.50% per annum

 

50



--------------------------------------------------------------------------------

multiplied by the Average Quarterly Availability during such quarter, and
(ii) Average Quarterly Availability for the immediately preceding calendar
quarter (or portion thereof during which this Agreement was in effect) was equal
to or greater than fifty percent (50%), an unused line fee in an amount equal to
seventy-five percent (0.75%) per annum multiplied by the Average Quarterly
Availability during such quarter.

(c) Financial Examination and Appraisal Fees. For the separate account of Agent,
Borrowers shall, to the extent provided in Section 4.7 hereof, pay all
reasonable audit fees plus out-of-pocket expenses, for each audit of the
Collateral performed by or at the request of Agent (excluding, in any event, the
cost of appraisal of Inventory), or the actual reasonable charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Borrowers (excluding, in any event, the
cost of appraisal of Inventory).

2.14. Eurodollar Rate Loans. Any other provisions herein to the contrary
notwithstanding, the following provisions shall govern with respect to
Eurodollar Rate Loans as to the matters covered:

(a) Borrowing; Conversion; Continuation. Borrowers may from time to time, on or
after the Restatement Date (and subject to the satisfaction of the requirements
of Sections 3.1 and 3.2), request in a written or telephonic communication with
Agent: (i) Advances made up of Eurodollar Rate Loans; (ii) that Base Rate Loans
be converted into Eurodollar Rate Loans; or (iii) that existing Eurodollar Rate
Loans continue for an additional Interest Period. Any such request shall specify
the aggregate amount of the requested Eurodollar Rate Loans, the proposed
Funding Date therefor (which shall be a Business Day, and with respect to
continued Eurodollar Rate Loans shall be the last day of the Interest Period of
the existing Eurodollar Rate Loans being continued), and the proposed Interest
Period (in each case subject to the limitations set forth below). Eurodollar
Rate Loans may only be made, continued, or extended if, as of the proposed
Funding Date therefor, each of the following conditions is satisfied:

(i) no Event of Default exists;

(ii) no more than five Interest Periods would be in effect at any one time;

(iii) the amount of each Eurodollar Rate Loan borrowed, converted, or continued
must be in an amount not less than $500,000 and integral multiples of $100,000
in excess thereof;

(iv) Agent shall have determined that the Interest Period or Adjusted Eurodollar
Rate is available to it and can be readily determined as of the date of the
request for such Eurodollar Rate Loan by Borrowers; and

(v) Agent shall have received such request at least two Business Days prior to
the proposed Funding Date therefor.

Any request by Borrowers to borrow Eurodollar Rate Loans, to convert Base Rate
Loans to Eurodollar Rate Loans, or to continue any existing Eurodollar Rate
Loans shall be irrevocable, except to the extent that the Agent shall determine
under Section 2.14(a), or as to any Lender that determines under Section 2.15,
that such Eurodollar Rate Loans cannot be made or continued.

 

51



--------------------------------------------------------------------------------

(b) Determination of Interest Period. By giving notice as set forth in
Section 2.14(a), Borrowers shall select an Interest Period for such Eurodollar
Rate Loan. The determination of the Interest Period shall be subject to the
following provisions:

(i) in the case of immediately successive Interest Periods, each successive
Interest Period shall commence on the day on which the next preceding Interest
Period expires;

(ii) if any Interest Period would otherwise expire on a day which is not a
Business Day, the Interest Period shall be extended to expire on the next
succeeding Business Day; provided, however, that if the next succeeding Business
Day occurs in the following calendar month, then such Interest Period shall
expire on the immediately preceding Business Day;

(iii) if any Interest Period begins on the last Business Day of a month, or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, then the Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iv) Borrowers may not select an Interest Period which expires later than the
Maturity Date.

(c) Automatic Conversion. Any Eurodollar Rate Loan shall automatically convert
to a Base Rate Loan upon the last day of the applicable interest Period, unless
Agent has received a request to continue such Eurodollar Rate Loan at least two
Business Days prior to the end of such Interest Period in accordance with the
terms of Section 2.14(a).

2.15. Illegality. Any other provision herein to the contrary notwithstanding, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof by a Governmental Authority made subsequent to the
Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans as contemplated by this Agreement, (a) the obligation of
such Lender hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate
Loans as such, and convert Base Rate Loans to Eurodollar Rate Loans shall
forthwith be suspended and (b) such Lender’s then outstanding Eurodollar Rate
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect thereto
or within such earlier period as required by law; provided, however, that before
making any such demand, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions and so long as
such efforts would not be disadvantageous to it, in its reasonable discretion,
in any legal, economic, or regulatory manner) to designate a different lending
office if the making of such a designation would allow such Lender or its
lending office to continue to perform its obligations to make Eurodollar Rate
Loans. If any such conversion of a Eurodollar Rate Loan occurs on a day

 

52



--------------------------------------------------------------------------------

which is not the last day of the then current Interest Period with respect
thereto, Borrowers shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.17. If circumstances subsequently change so that
such Lender shall determine that it is no longer so affected, such Lender will
promptly notify Agent and Borrowers, and upon receipt of such notice, the
obligations of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans into Eurodollar Rate Loans shall be reinstated.

2.16. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by a Governmental Authority made
subsequent to the Closing Date or compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the Closing Date;

(i) shall subject such Lender to any tax, levy, charge, fee, reduction, or
withholding of any kind whatsoever with respect to Eurodollar Rate Loans, or
change the basis of taxation of payments to such Lender in respect thereof
(except for (x) the establishment of a tax based on the net income of such
Lender or changes in the rate of tax on the net income of such Lender and
(y) United States withholding taxes in respect of payments made to any Lender
that is organized under the law of any jurisdiction other than the United States
or a political subdivision thereof);

(ii) shall in respect of Eurodollar Rate Loans impose, modify or hold applicable
any reserve, special deposit, compulsory loan, or similar requirement against
assets held by, deposits or other liabilities in or for the account of, Advances
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender; or

(iii) shall impose on such Lender any other condition with respect to Eurodollar
Rate Loans;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing, or maintaining Eurodollar Rate Loans or to increase the cost to such
Lender in respect of Eurodollar Rate Loans, by an amount which such Lender deems
to be material, or to reduce any amount receivable hereunder in respect of
Eurodollar Rate Loans, or to forego any other sum payable thereunder or make any
payment on account thereof in respect of Eurodollar Rate Loans, then, in any
such case, if such Lender is demanding payment of additional amounts in respect
thereof by borrowers generally that are reasonably similarly situated with the
Borrowers, Borrowers shall promptly pay to Agent (for the benefit of such
Lender), upon such Lender’s demand, any additional amounts necessary (without
duplication of any other amounts paid by Borrowers with respect thereto or
reserved by Agent pursuant to the definition of Adjusted Euro-dollar Rate) to
compensate such Lender for such increased cost or reduced amount receivable;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic, or

 

53



--------------------------------------------------------------------------------

regulatory manner) to designate a different Eurodollar lending office if the
making of such designation would allow such Lender or its Eurodollar lending
office to continue to perform its obligations to make Eurodollar Rate Loans or
to continue to fund or maintain Eurodollar Rate Loans and avoid the need for, or
materially reduce the amount of, such increased cost; provided, further, that
the Lender shall not be entitled to demand payment of any such amount that is
attributable to any period prior to 60 days before such demand is made. If a
Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.16, such Lender shall promptly notify Agent and Borrowers of the event
by reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this Section 2.16 submitted in reasonable detail by
such Lender to Agent and Borrowers shall be conclusive in the absence of
manifest error. Within five Business Days after a Lender notifies Borrowers and
Agent of any increased cost pursuant to the foregoing provisions of this
Section 2.16, Borrowers may convert all Eurodollar Rate Loans then outstanding
into Base Rate Loans in accordance with Section 2.14 and, additionally,
reimburse such Lender for any cost in accordance with Section 2.17. This
covenant shall survive the termination of this Agreement and the payment of the
Advances and all other amounts payable hereunder for nine months following such
termination and repayment.

(b) If a Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof by a Governmental Authority made subsequent to the
Restatement Date or compliance by such Lender or any Person controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Restatement Date does or shall have the effect of increasing the amount of
capital required to be maintained or reducing the rate of return on such
Lender’s or such Person’s capital as a consequence of its obligations hereunder
to a level below that which such Lender or such Person could have achieved but
for such change or compliance (taking into consideration such Lender’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time, after submission by such Lender
to Agent and Borrowers of a prompt written request therefor accompanied by a
certified calculation in reasonable detail, Borrowers shall pay to Agent (for
the benefit of such Lender) such additional amount or amounts as will compensate
such Lender or such Person for such reduction. This covenant shall survive the
termination of this Agreement and the payment of the Advances and all other
amounts payable hereunder for nine months following such termination and
repayment.

2.17. Indemnity. Borrowers agree to indemnify Agent and each Lender and to hold
Agent and Lenders harmless from any loss or expense which Agent or any Lender
may sustain or incur as a consequence of (a) default by Borrowers in payment
when due of the principal amount of or interest on any Eurodollar Rate Loan,
(b) default by Borrowers in making a Borrowing of, conversion into, or
continuation of Eurodollar Rate Loans after Borrowers have given a notice
requesting the same in accordance with the provisions of this Agreement,
(c) default by Borrowers in making any prepayment of a Eurodollar Rate Loan
after Borrowers have given a notice thereof in accordance with the provisions of
this Agreement, or (d) the making of a prepayment of Eurodollar Rate Loans on a
day which is not the last day of an Interest Period with respect thereto
(whether due to the termination of this Agreement, upon an Event of Default, or
otherwise), including, in each case, any such loss or expense (but excluding
loss of margin or anticipated profits)

 

54



--------------------------------------------------------------------------------

arising from the reemployment of funds obtained by it or from fees payable to
terminate the deposits from which such funds were obtained; provided, however,
that Agent or any Lender, if requesting indemnification, shall have delivered to
the Borrowers a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error. Calculation of
all amounts payable to any such Lender under this Section 2.17 shall be made as
though such Lender had actually funded the relevant Eurodollar Rate Loan through
the purchase of a deposit bearing interest at the Eurodollar Rate in an amount
equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of the Eurodollar Rate Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.17. This covenant shall survive the termination of
this Agreement and the payment of the Obligations hereunder.

2.18. Increase in Commitments.

(a) Request for Increase. The Borrowers may make a one time request by written
notice to the Agent (which shall promptly notify the Lenders and Issuing Bank)
that the Maximum Commitment Amount be increased by an aggregate amount of up to
$25,000,000 (the “Requested Increased Commitment Amount”). At the time of
sending such notice, the Borrowers (in consultation with the Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than thirty days from the date of delivery of such
notice to the Agent).

(b) WFRF Right of First Refusal. Upon such request to increase the Maximum
Commitment Amount, WFRF shall have the right (but not the obligation) to
increase its Commitment by an amount equal to the lower of the Requested
Increased Commitment Amount or an amount identified by WFRF in written notice to
the Borrowers and Agent (it being understood that WFRF may or may not elect to
increase its Commitment in its sole discretion). WFRF shall make its election
within ten (10) days after receipt of Borrowers’ notice under Section 2.18(a) by
written notice to Borrowers through Agent. In the event that WFRF does not so
notify Borrowers on or before such tenth day, WFRF shall be deemed to have
elected not to increase its Commitment.

(c) Additional Lenders. To achieve the full amount of any Requested Increased
Commitment Amount, to the extent that WFRF declines to increase its Commitment,
or declines to increase its Commitment by the full Requested Increased
Commitment Amount, Agent may arrange, with Borrowers’ consent, for any Affiliate
of Bank of America or PNC Bank, National Association or other Eligible Assignees
(each an “Additional Commitment Lender”) to become a Lender hereunder and
furnish a commitment equal to the Requested Increased Commitment Amount not
accepted by WFRF, provided, however, that without the consent of the Agent, at
no time shall the Commitment of any Additional Commitment Lender be less than
$10,000,000. The aggregate increased commitment amounts agreed to by WFRF and,
if any, each Additional Commitment Lender shall constitute the “Increased
Commitment Amount”.

 

55



--------------------------------------------------------------------------------

(d) Conditions to Effectiveness of Commitment Increase. As a condition precedent
to the increase of the Maximum Commitment Amount by the Increased Commitment
Amount, (i) the Borrowers shall deliver to the Agent a certificate of each
Borrower dated as of the effective date of such increase (the “Increase
Effective Date”) signed by an Authorized Officer of such Borrower (A) certifying
and attaching the resolutions adopted by the board of directors (or other
applicable governing body) of such Borrower approving or consenting to such
increase in the Maximum Commitment Amount, and (B) certifying that, before and
after giving effect to such increase in the Maximum Commitment Amount, the
representations and warranties contained in Article 5 hereof and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent such representations or warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); (ii) if applicable, the Borrowers, the Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Agent shall reasonably require; (iii) the
Borrowers shall have paid the fees to Agent owing to the Agent under the Fee
Letter, and any Increased Commitment Fee payable to the Additional Commitment
Lenders (with the understanding that, whether or not WFRF is an Additional
Commitment Lender it shall be entitled to receive for its own account a fee
equal to the highest fee payable to any Additional Commitment Lender), as the
Borrowers, the Agent, and the Additional Commitment Lenders may agree; and
(iv) no Default or Event of Default shall exist or result from the increase to
the Maximum Commitment Amount. The Borrowers shall prepay any Advances
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to this Agreement) and may borrow on a non-ratable basis from
any Lender or Additional Commitment Lender committed to a portion of the
applicable Increased Commitment Amount, in each case to the extent necessary to
keep the outstanding Advances ratable with any revised Pro Rata Share arising
from any nonratable increase in the Commitments under this Section. Each of the
parties hereto hereby agrees that the Agent may take any and all further action
as may be reasonably necessary to ensure that all Advances in respect of
Commitment Increases, when originally made, are included in each Borrowing of
outstanding Advances on a pro rata basis.

(e) Effective Date and Allocations. If the Commitments are hereafter increased,
the Agent (in consultation with the Borrowers) shall determine the Increase
Effective Date of the Increased Commitment Amount and the final allocation
thereof among the Additional Commitment Lenders. The Agent shall promptly notify
the Borrowers and the Lenders of such final allocation and the Increase
Effective Date, and on the Increase Effective Date (i) the Commitments under,
and for all purposes of, this Agreement shall be increased by the aggregate
amount of the Increased Commitment Amount, and (ii) the applicable Schedule to
the Agreement shall be deemed modified, without further action, to reflect the
revised Commitments of the Lenders.

 

56



--------------------------------------------------------------------------------

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Restatement Date. The occurrence of the
Restatement Date is subject to the fulfillment, to the satisfaction of Agent and
its counsel, of each of the following conditions on or before the Restatement
Date:

(a) The Restatement Date shall occur on or before September 30, 2009;

(b) The Loan Documents shall be effective to create in favor of the Agent a
legal, valid and enforceable first (except for Permitted Liens entitled to
priority under applicable law) security interest in and lien upon the Collateral
for the benefit of the Agent and the Lenders. All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Agent to protect and preserve such security interests shall have
been duly effected. The Agent shall have received evidence thereof in form and
substance satisfactory to the Agent;

(c) Agent shall have received each of the following documents, duly executed,
and each such document shall be in full force and effect:

 

  a. this Agreement (with all exhibits and schedules attached);

 

  b. Revolving Credit Note for each Lender;

 

  c. Restricted Account Control Agreements;

 

  e. Intellectual Property Security Agreement;

 

  f. the Disbursement Letter;

 

  h. the Agent’s Fee Letter;

 

  i. the Payoff Letters;

 

  j. the Perfection Certificate of the Borrowers; and

 

  k. any other documents and agreements required by the Agent.

(d) Agent shall have received a certificate from the Secretary of each of the
Borrowers attesting to the resolutions of each Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement, the
other Loan Documents and the transactions contemplated hereby to which such
Borrower is a party and authorizing specific officers of such Borrower to
execute the same;

(e) Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Restatement Date, certified by the
Secretary of such Borrower, each in form and substance satisfactory to Agent in
its Permitted Discretion;

(f) Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Restatement Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

(g) Agent shall have received certificates of status with respect to each
Borrower, each dated within 15 days of the Restatement Date, such certificates
to be issued by the appropriate officer of the jurisdictions in which its
failure to be duly qualified or licensed would constitute a Material Adverse
Change, which certificates shall indicate that such Borrower is in good standing
in such jurisdictions;

 

57



--------------------------------------------------------------------------------

(h) Agent shall have received a pro forma Compliance Certificate dated as of the
Restatement Date;

(i) Agent shall have received the Solvency Certificate and Agent shall otherwise
be satisfied, in its Permitted Discretion, with the capital structure of the
Borrowers and their Affiliates;

(j) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.10, the form and substance of
which shall be satisfactory to Agent and its counsel in their Permitted
Discretion;

(k) Agent shall have received an opinion of Borrowers’ counsel with respect to
this Agreement and the other Loan Documents, in form and substance satisfactory
to Agent in its Permitted discretion;

(l) Borrower shall have paid all Lender Expenses incurred in connection with the
transactions evidenced by this Agreement;

(m) Agent shall have received evidence satisfactory in Agent’s Permitted
Discretion that the Borrowers have received all consents, licenses, approvals or
evidence of other actions required by any Person, including any Governmental
Authority, in connection with the execution and delivery by the Borrowers of
this Agreement or any other Loan Document or with the consummation of the
transactions contemplated hereby and thereby, (other than intellectual property
security interest filings to be made on the Restatement Date);

(n) Agent shall have received an Officer’s Closing Certificate dated as of the
Restatement Date, the form and substance of which shall be satisfactory to Agent
in its Permitted Discretion;

(o) Agent shall have received copies of the Senior Notes, Indenture, Parent Note
Purchase Documents, the form of Parent Debentures, and any other documents
evidencing any Indebtedness of Borrowers or Parent, and the Management
Agreement.

(p) No Material Adverse Change shall have occurred since the September 30, 2008
financial statements delivered to the Agent; and

(q) All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

58



--------------------------------------------------------------------------------

3.2. Conditions Precedent to all Advances and all Letters of Credit. The
following shall be conditions precedent to all Advances and all Letters of
Credit hereunder:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, the Lender Group or any of their Affiliates;

(d) the amount of any requested Advance or Letter of Credit shall not exceed the
Availability at such time; and

(e) no Material Adverse Change shall have occurred.

3.3. Term; Automatic Renewal. This Agreement shall become effective upon the
execution and delivery hereof by Borrowers and the Lender Group and shall
continue in full force and effect for a term ending on September 30, 2012 (the
“Maturity Date”) if not earlier terminated. The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate the Lender Group’s obligations under this Agreement immediately and
without notice upon the occurrence and during the continuation of an Event of
Default.

3.4. Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to any outstanding Letters of Credit) immediately shall become due and
payable without notice or demand. No termination of this Agreement, however,
shall relieve or discharge Borrowers or Borrowers’ duties, Obligations, or
covenants hereunder, and the Lender Group’s continuing security interests in the
Collateral shall remain in effect until all Obligations have been fully and
finally discharged and the Lender Group’s obligation to provide additional
credit hereunder is terminated.

3.5. Early Termination or Reduction of Commitments and Maximum Commitment Amount
by Borrowers. The provisions of Section 3.3 that allow termination of this
Agreement by Borrowers only on the Maturity Date notwithstanding, Borrowers have
the option: at any time upon at least 15 days prior written notice to Agent, to
terminate this Agreement in full (but not in part) by paying to Agent (for the
ratable benefit of the Lender Group), in cash, the Obligations (including
depositing with Agent an amount equal to 105% of the undrawn amount of the
Letters of Credit, which Cash Collateral shall be returned to Borrowers by Agent
net of the amount of all drawings under such Letters of Credit and all costs and
expenses associated therewith), in full, together with a fee (the “Early
Termination Fee”) equal to the following amount:

 

Effective Date of Termination

  

Early Termination Fee

Prior to and including the second anniversary of the Restatement Date    0.50%
of the Maximum Commitment Amount Thereafter    0.0%

 

59



--------------------------------------------------------------------------------

3.6. Termination Upon Event of Default. If the Lender Group terminates this
Agreement upon the occurrence and during the continuation of an Event of Default
which Agent has reasonably determined to be been caused intentionally by a
Borrower, in view of the impracticability and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of the Lender Group’s lost profits as a result thereof, Borrowers
shall pay to Agent (for the ratable benefit of the Lender Group) upon the
effective date of such termination, a fee in an amount equal the Early
Termination Fee. Such amount shall be presumed to be the amount of damages
sustained by the Lender Group as the result of the early termination and
Borrowers agree that it is reasonable under the circumstances currently
existing. The fee provided for in this Section 3.6, shall be deemed included in
the Obligations.

4. CREATION OF SECURITY INTEREST.

4.1. Grant of Security Interest. Each Borrower confirms that it has granted and,
for the avoidance of doubt, hereby grants to Agent, for the benefit of the
Lender Group and any Bank Product Provider to whom any Borrower owes Bank
Product Obligations, a continuing security interest in all of its right, title
and interest in all currently existing and hereafter acquired or arising
Collateral in order to secure prompt repayment of any and all Secured
Obligations and in order to secure prompt performance by such Borrower of each
of its covenants and duties under the Loan Documents. The security interests
granted to the Agent, for the benefit of the Lender Group and any Bank Product
Provider, in the Collateral shall attach to all Collateral without further act
on the part of the Agent, Lender Group or Borrowers.

4.2. Control of Collateral. If from time to time any Collateral, having a value
of $250,000 or more, as determined by Agent, including proceeds or supporting
obligations, consists of property or rights of a Borrower in which the
perfection or priority of the Agent’s Liens is dependent upon or enhanced by
Agent’s gaining control of such Collateral, Borrowers shall immediately notify
Agent and, at Agent’s request, deliver the appropriate Restricted Account
Control Agreements or take such actions as may be necessary to give Agent
control over such Collateral as provided in the Code; provided, however, that
the Borrowers shall not be required to deliver Restricted Account Control
Agreements for any DDAs maintained and administered in compliance with
Section 2.9 hereof.

4.3. Negotiable Collateral. In the event that any Collateral, including
proceeds, of value in excess of $250,000 is evidenced by or consists of
Negotiable Collateral, Borrowers, immediately upon the request of Agent, shall
endorse and deliver physical possession of such Negotiable Collateral to Agent.

 

60



--------------------------------------------------------------------------------

4.4. Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify customers or Account Debtors
of any Borrower that the Accounts, General Intangibles, or Negotiable Collateral
of such Borrower have been assigned to Agent for the benefit of the Lender Group
or that Agent for the benefit of the Lender Group has a security interest
therein, and (b) collect the Accounts, General Intangibles, and Negotiable
Collateral of such Borrower directly and charge the collection costs and
expenses to the Loan Account. After the occurrence and during the continuation
of an Event of Default, each Borrower agrees that it will hold in trust for the
Lender Group, as the Lender Group’s trustee, any Collections that it receives
and immediately will deliver said Collections to Agent in their original form as
received by such Borrower.

4.5. Delivery of Additional Documentation Required. At any time upon the request
of Agent, Borrowers shall execute and deliver to Agent all continuation
financing statements, fixture filings, security agreements, pledges,
assignments, control agreements, affidavits, reports, notices, schedules of
accounts, letters of authority, and bailee acknowledgments, each in form and
substance satisfactory to Agent and hereby authorizes Agent to file any
financing statements, amendments to financing statements, continuation to
financing statements as deemed necessary or desirable by Agent and, after the
occurrence and during the continuation of an Event of Default, endorsements of
certificates of title, applications for title, and, in any event (whether prior
to or after the occurrence of an Event of Default), all other documents that
Agent reasonably may request, each in form satisfactory to Agent, to perfect and
continue perfected the Liens of the Lender Group (and their applicable
Affiliates) in the Collateral, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by Applicable Law, each Borrower authorizes Agent to
execute any such documents in such Borrower’s name and authorizes the Agent to
file such documents in any appropriate filing office. Without limiting the
foregoing, Borrowers shall (a) give the Agent prompt written notice of any
Commercial Tort Claim of Borrowers not specifically identified on Schedule
5.10(b) and any Letter of Credit Right of Borrowers. Borrowers shall grant to
the Agent, for the benefit of the Lender Group (and their applicable
Affiliates), a security interest in any such Commercial Tort Claim or Letter of
Credit Right and the proceeds thereof, and (b) on such periodic basis as the
Agent shall require, (i) provide Agent with a report of all new patents,
registered copyrights, registered trademarks and licenses with respect to any of
the foregoing (ii) cause to be prepared, executed, and delivered to Agent
supplemental schedules to the applicable Loan Documents to identify such
patents, registered copyrights and registered trademarks as being subject to the
security interests created thereunder, and (iii) execute and deliver to Agent at
Agent’s request supplemental intellectual property security agreements with
respect to such patents, registered trademarks or registered copyrights for
filing with the appropriate filing office.

4.6. Power of Attorney. Each Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as such Borrower’s true and lawful attorney, with power to (a) if such
Borrower refuses to, or fails timely to execute and deliver any of the documents
described

 

61



--------------------------------------------------------------------------------

in Section 4.5, sign the name of such Borrower on any of the documents described
in Section 4.5, (b) at any time that an Event of Default has occurred and is
continuing, sign such Borrower’s name on any invoice or bill of lading relating
to any Account of such Borrower, drafts against Account Debtors, schedules and
assignments of Accounts of such Borrower, verifications of Accounts of such
Borrower, and notices to Account Debtors, (c) send requests for verification of
Accounts, (d) endorse such Borrower’s name on any Collection item that may come
into the Lender Group’s possession, (e) at any time that an Event of Default has
occurred and is continuing, notify the post office authorities to change the
address for delivery of such Borrower’s mail to an address designated by Agent,
to receive and open all mail addressed to such Borrower, and to retain all mail
relating to the Collateral of such Borrower and forward all other mail to such
Borrower, (f) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Borrower’s policies
of insurance and make all determinations and decisions with respect to such
policies of insurance, and (g) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting the
Accounts, Chattel Paper or General Intangibles of such Borrower directly with
Account Debtors, for amounts and upon terms that Agent determines to be
reasonable, and Agent may cause to be executed and delivered any documents and
releases that Agent determines to be necessary. The appointment of Agent as such
Borrower’s attorney, and each and every one of Agent’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and the Lender Group’s obligation to
extend credit hereunder is terminated.

4.7. Right to Inspect. Unless an Event of Default shall have occurred and be
continuing, Agent (through any of its officers, employees, or agents) shall have
the right, (i) upon reasonable notice to the Borrowers, to inspect Borrowers’
Books and to conduct an audit and (ii) to conduct an appraisal and inventory of
the Collateral in order to verify Borrowers’ financial condition or the amount,
quality, value, condition of or any other matter relating to, the Collateral at
Agent’s discretion (upon reasonable notice to the Borrowers). Following the
occurrence and continuation of an Event of Default, the Agent (through any of
its officers, employees, or agents) shall have the right to (i) conduct audits
at Agent’s discretion and (ii) conduct appraisals and inventory of the
Collateral at Agent’s discretion in order to verify Borrowers’ financial
condition or the amount, quality, value, condition of or any other matter
relating to, the Collateral. The Borrower shall reasonably cooperate with the
Agent or its designees in the conduct of such inventories, appraisals and
audits.

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties which shall be true, correct,
and complete in all respects as of the date hereof and shall be true, correct,
and complete in all respects as of the Restatement Date, and at and as of the
date of the making of each Advance or Letter of Credit made thereafter, and at
and as of any Increase Effective Date as though made on and as of the date of
such Advance or Letter of Credit and such Increase Effective Date (except to the
extent that such representations and warranties relate solely to an earlier date
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

5.1. No Encumbrances. Each Borrower has good and indefeasible title to all of
such Borrower’s property comprising the Collateral, free and clear of Liens
except for Permitted Liens.

 

62



--------------------------------------------------------------------------------

5.2. Accounts. Unless otherwise indicated in writing to Agent reasonably
promptly after the creation thereof, and except to the extent of reserves for
returns and bad debts as reflected in the Borrowers’ Books and established in
the ordinary course of Borrowers’ business, each Account of each Borrower is
genuine and in all material respects what it purports to be and arises out of a
completed, bona fide sale and delivery of Goods by such Borrower in the ordinary
course of business.

5.3. Inventory. The Borrowers have established such reserves with respect to
their Inventory as are adequate in accordance with GAAP, and such reserves are
reflected on their most recent consolidated balance sheet delivered pursuant to
Section 6.3; such Inventory is owned solely by a Borrower and such Borrower has
good title thereto, subject to no Liens that are prohibited hereby; is located
at one of the locations set forth on Schedule E-1, (as amended from time to time
in accordance with Section 6.12) or in transit in the United States to such a
location; such Inventory, if located at a distribution center or warehouse of a
Borrower, is subject to a Collateral Access Agreement; and such Inventory is
subject to a valid and perfected first priority security interest in favor of
the Lender Group.

5.4. Equipment. All of the Equipment of Borrowers is used or held for use in
Borrowers’ business and is fit for such purposes.

5.5. Location of Inventory and Equipment. The Inventory and Equipment of
Borrowers are not stored with a bailee, warehouseman, or similar party (without
delivery to Agent of a Collateral Access Agreement or Agent’s prior written
consent) and are located only at the locations identified on Schedule 6.12 or
otherwise permitted by Section 6.12.

5.6. Inventory Records. Consistent with past practices, each Borrower keeps
records itemizing and describing the kind, type and quantity of its Inventory
and the Net Book Value thereof.

5.7. Legal Status. As of the Restatement Date, (a) each Borrower’s exact legal
name is that indicated on the signature page hereof; (b) such Borrower is an
organization of the type, and is organized in the jurisdiction, set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
such Borrower’s organizational identification number or accurately states that
such Borrower has none; (d) the Perfection Certificate accurately sets forth
such Borrower’s chief executive office, as well as such Borrower’s mailing
address, if different; (e) all other information set forth on the Perfection
Certificate pertaining to such Borrower is accurate and complete as of the
Restatement Date; and (f) there has been no change in any of such information
from the date on which the Perfection Certificate was signed by such Borrower to
the Restatement Date.

 

63



--------------------------------------------------------------------------------

5.8. Due Organization and Qualification; Subsidiaries.

(a) Each Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its incorporation and qualified and licensed to do
business in, and in good standing in, any state where the failure to be so
licensed or qualified reasonably could be expected to cause a Material Adverse
Change.

(b) Set forth on Schedule 5.8 is a complete and accurate description of the
authorized capital Stock of each Borrower, by class, and, as of the Restatement
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 5.8, there are no
subscriptions, options, warrants, or calls relating to any shares of such
Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Poolmart is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock. Set forth on Schedule 5.8 is a
complete and accurate list of each Borrower’s direct and indirect Subsidiaries,
showing: (i) the jurisdiction of their incorporation; (ii) the number of shares
of each class of common and preferred stock authorized for each of such
Subsidiaries; and (iii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by such Borrower.

(c) Except as set forth on Schedule 5.8, no capital stock (or any subscriptions,
securities, instruments, warrants, options, purchase rights, conversion or
exchange rights, calls, commitments or claims of any character convertible into
or exercisable for capital stock) of any direct or indirect Subsidiary of any
Borrower is subject to the issuance of any security, instrument, warrant,
option, purchase right, conversion or exchange right, call, commitment or claim
of any right, title, or interest therein or thereto.

5.9. Due Authorization; No Conflict.

(a) The execution, delivery, and performance by each Borrower of this Agreement
and the Loan Documents to which it is a party have been duly authorized by all
necessary corporate action.

(b) The execution, delivery, and performance by each Borrower of this Agreement
and the Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation (including
Regulations T, U, and X of the Federal Reserve Board) applicable to such
Borrower, the Governing Documents of such Borrower, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Borrower,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under the Indenture, any other material
contractual obligation or material lease of such Borrower, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Borrower, other than Permitted Liens, or
(iv) require any approval of stockholders or any approval or consent of any
Person under any material contractual obligation of such Borrower.

 

64



--------------------------------------------------------------------------------

(c) Other than the filing of appropriate financing statements, fixture filings,
and mortgages, the execution, delivery, and performance by each Borrower of this
Agreement and the Loan Documents to which such Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any federal, state, foreign, or other Governmental
Authority or other Person.

(d) This Agreement and the Loan Documents to which any Borrower is a party, and
all other documents contemplated hereby and thereby, when executed and delivered
by such Borrower will be the legally valid and binding obligations of such
Borrower, enforceable against such Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

(e) The Liens granted by each Borrower to Agent (for the benefit of the Lender
Group) in and to its properties and assets pursuant to this Agreement and the
other Loan Documents are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

5.10. Litigation.

(a) There are no actions or proceedings pending by or against any Borrower
before any court or administrative agency and no Borrower has any knowledge or
belief of any pending, threatened, or imminent litigation, governmental
investigations, or claims, complaints, actions, or prosecutions involving any
Borrower or any guarantor of the Obligations, except for: (i) ongoing collection
matters in which a Borrower is the plaintiff, (ii) matters disclosed on Schedule
5.10(a); and (iii) matters that would not reasonably be expected to cause a
Material Adverse Change.

(b) Schedule 5.10(b) lists all of the Borrower’s Commercial Tort Claims existing
as of the date hereof.

5.11. No Material Adverse Change. All of Poolmart’s consolidated financial
statements that have been delivered to the Lender Group have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
fairly present Poolmart’s consolidated financial condition as of the date
thereof and results of operations for the period then ended. There has not been
a Material Adverse Change on or before the Restatement Date with respect to
Borrowers (taken as a whole) since the date of the latest financial statements
submitted to the Lender Group on or before the Restatement Date.

5.12. Solvency; Borrowers are Solvent. No transfer of property is being made by
any Borrower and no obligation is being incurred by any Borrower in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of any Borrower. No transfer of property is being made by the Borrowers without
receiving a reasonably equivalent value in exchange for such transfer and the
Borrowers’ remaining assets are not unreasonably small in relation to their
businesses. The Borrowers are Solvent on a consolidated basis.

 

65



--------------------------------------------------------------------------------

5.13. Employee Benefits. Each Borrower and each Subsidiary of a Borrower are in
compliance in all material respects with all applicable provisions of ERISA;
each Borrower and each such Subsidiary have not violated in any material respect
any provision of any Benefit Plan maintained or contributed to by Borrower or
any such Subsidiary; no Reportable Event as defined in ERISA has occurred and is
continuing with respect to any Benefit Plan initiated by a Borrower or any such
Subsidiary; Borrowers and each Subsidiary of a Borrower have met their minimum
funding requirements under ERISA with respect to each Benefit Plan; and each
Benefit Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Benefit Plan documents and under GAAP.

5.14. Environmental Condition. Except as set forth on Schedule 5.14 to the best
of Borrowers’ knowledge, Borrowers and each Subsidiary of a Borrower are in
compliance in all material respects with all applicable environmental, hazardous
waste, health, and safety statutes and regulations governing their operations
and/or properties or relating to the disposal, handling, production, storage,
transport or release of Hazardous Materials. To the best of Borrowers’
knowledge, none of Borrowers’ properties or assets has ever been used by
Borrowers in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
applicable Environmental Law, (b) to Borrowers’ knowledge, none of Borrowers’
properties or assets have ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of Borrowers have received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by Borrowers, and (d) to the best of Borrowers’ knowledge,
none of the Borrowers have received a summons, citation, notice, or directive
from the Environmental Protection Agency or any other federal Provincial or
state governmental agency concerning any action by any Borrower resulting in the
releasing or disposing of Hazardous Materials into the environment. To the best
of Borrowers’ knowledge, none of the operations of Borrowers or any Subsidiary
of a Borrower are the subject of any federal or state investigation evaluating
whether any remedial action involving a material expenditure is needed to
respond to a release of any Hazardous Material into the environment. To the best
of Borrowers’ knowledge, no Borrower or any such Subsidiary has any material
contingent liability in connection with any such release of Hazardous Materials
into the environment.

5.15. Taxes.

Borrowers have timely filed all Tax Returns required to be filed by Borrowers
and all Taxes upon each Borrower or its properties, assets, income, and
franchises (including real property Taxes and payroll Taxes) have been paid
prior to delinquency, except such Taxes that are the subject of a Permitted
Protest.

 

66



--------------------------------------------------------------------------------

5.16. Foreign Asset Control Regulations. None of the requesting or borrowing of
the Advances, the requesting or issuance, extension or renewal of any Letters of
Credit or the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, neither the Borrowers nor any of their Subsidiaries or other
Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

5.17. Brokerage Fees. No Borrower has utilized the services of any broker or
finder in connection with such Borrower’s obtaining financing from the Lender
Group under this Agreement and no brokerage commission or finders fee is payable
by any Borrower in connection herewith.

5.18. Intellectual Property. Except as would not reasonably be expected to
result in a Material Adverse Change, each Borrower owns, or holds licenses in,
all trademarks, trade names, copyrights, patents, patent rights, and licenses
that are necessary to the conduct of its business as currently conducted.
Attached to the Perfection Certificate is a true, correct, and complete listing
of all patents, patent applications, trademarks, trademark applications,
copyrights, and copyright registrations as to which such Borrower is the owner
or is an exclusive licensee.

5.19. Leases. Except as would not reasonably be expected to result in a Material
Adverse Change, each Borrower enjoys peaceful and undisturbed possession under
all leases material to the business of such Borrower and to which such Borrower
is a party or under which such Borrower is operating.

5.20. DDAs. The Perfection Certificate sets forth all of the DDAs of the
Borrowers as of the date hereof, including, with respect to each depositary
(i) the name and address of that depositary, (ii) the account numbers of the
accounts maintained with such depositary, and (iii) the purpose for which each
deposit account is used (i.e., payroll, benefits, collections, disbursement,
etc.).

5.21. Credit Card Receipts. Schedule 5.21 sets forth the Borrowers’ Credit Card
Processors and all arrangements to which the Borrowers are a party with respect
to the payment to the Borrowers of the proceeds of all credit card charges for
sales by Borrowers.

 

67



--------------------------------------------------------------------------------

5.22. Indebtedness. Set forth on Schedule 5.22 is a true and complete list of
all Indebtedness of Borrower outstanding immediately prior to the Restatement
Date that is to remain outstanding after the Restatement Date. Such Schedule
accurately reflects the aggregate principal amount of such Indebtedness and the
principal terms thereof and whether (and to what extent) such Indebtedness is
secured.

5.23. Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of each Borrower in writing to the Agent, Issuing Bank, or
Lenders (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents or any transaction contemplated herein or therein is (taken
as a whole), and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of such Borrower in writing to Agent, Issuing Bank, or
Lenders will be, true, accurate and complete in all material respects on the
date as of which such information is dated or certified. The Business Plan
delivered to Agent and Lenders prior to the Restatement Date is, and each
additional Business Plan delivered to the Agent hereunder will be, on the date
of its delivery, prepared in good faith based on assumptions believed by
management of the Borrowers to be accurate and reasonable at the time made, it
being recognized by the Agent and the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and that such differences may be material.

5.24. Insurance. Schedule 5.24 annexed hereto, is a schedule of all insurance
policies owned by the Borrowers or under which any Borrower is the named
insured. Each of such policies is in full force and effect. The coverage
reflected on Schedule 5.24 satisfies the requirements of Section 6.10.

5.25. Requirements of Law. To each Borrower’s knowledge, each Borrower is in
compliance with, and shall hereafter comply with and use its assets in
compliance with, all requirements of law except where the failure of such
compliance will not be reasonably likely to have a Material Adverse Change. No
Borrower has received any notice of any violation of any requirement of law
(other than of a violation which would not be reasonably likely to have a
Material Adverse Change) which violation has not been cured or otherwise
remedied.

5.26. Investment Company Status. No Borrower is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

5.27. No Margin Stock. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulations U, T, and X of the Board of Governors of the Federal
Reserve System of the United States). No part of the proceeds of any Borrowing
hereunder will be used at any time to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

68



--------------------------------------------------------------------------------

5.28. Preferred Stock. The “Preferred Stock” (as defined in the Existing Loan
Agreement) has been cancelled and all obligations of Poolmart with respect
thereto have been satisfied in full.

5.29. In Transit Inventory. On the Restatement Date, substantially none of
Borrowers’ Inventory consists of Inventory in-transit from any other country to
the United States.

6. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, such Borrower
shall do all of the following:

6.1. Accounting System. Maintain a system of accounting that enables such
Borrower to produce financial statements in accordance with GAAP, consistent
with past practices.

6.2. Collateral Reporting. At the request of the Agent, provide Agent (and if so
requested by Agent, with copies for each Lender) with the following documents at
the following times in form satisfactory to Agent: (a) a detailed calculation of
the Net Book Value of Inventory, including Inventory mix by major category
(including a separate parts inventory category), all in such form and detail as
Agent may reasonably require, (b) a summary aging, by vendor, of such Borrower’s
accounts payable and any book overdraft, (c) a physical inventory report
together with an inventory shrinkage reconciliation schedule based upon such
count, (d) a reconciliation of the Borrowers’ general ledger to the perpetual
inventory report, and (e) such other reports as to the Collateral or the
financial condition of such Borrower as Agent may reasonably request from time
to time.

6.3. Financial Statements, Reports, Certificates.

(a) Deliver to Agent: (i) as soon as available, but in any event within 30 days
after the end of each month during each of Borrowers’ Fiscal years (or 45 days
after end of the last month in each Fiscal quarter), a Borrower prepared
consolidated balance sheet, income statement, and, on a quarterly basis only, a
statement of cash flow covering the Borrowers’ and their Subsidiaries operations
during such period; and (ii) as soon as available, but in any event within 90
days after the end of each of the Borrowers’ Fiscal years, financial statements
of Borrowers and their Subsidiaries for each such Fiscal year, audited by
independent certified public accountants from a “Big 4” accounting firm or such
other accounting firm as is reasonably acceptable to Agent and certified,
without any material qualifications, by such accountants to have been prepared
in accordance with GAAP, together with a certificate of such accountants
addressed to Agent stating that such accountants do not have knowledge of the
existence of any Default or Event of Default. Such audited financial statements
shall include a consolidated balance sheet, profit and loss statement, and
statement of cash flow and, if prepared, such accountants’ letter to management.

(b) Together with the above, Borrowers also shall deliver to Agent Borrowers’
Form 10-Q Quarterly Reports, Form 10-K Annual Reports, and Form 8-K Current
Reports, and any other filings made by Borrowers with the Securities and
Exchange Commission, if any, as soon as the same are filed, and any other report
reasonably requested by Agent relating to the financial condition of Borrowers.

 

69



--------------------------------------------------------------------------------

(c) Each month, together with the financial statements provided pursuant to
Section 6.3(a), Borrowers shall deliver to Agent a Compliance Certificate signed
by its chief financial officer to the effect that: (i) all financial statements
delivered or caused to be delivered to Agent hereunder have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
fairly present the consolidated financial condition of the Borrowers and their
Subsidiaries, (ii) the representations and warranties of the Borrowers contained
in this Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of such certificate, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date), (iii) for each month that also is
the date on which a financial covenant in Section 7.2 is to be tested, the
Borrowers are in compliance at the end of such period with the applicable
financial covenants contained in Section 7.20 (and demonstrating such compliance
in reasonable detail), (iv) in any month in which any principal amount of
Indebtedness arising under the Indenture is redeemed, a statement of the
principal amount of such Indebtedness redeemed during such month and during the
term hereof; and (v) on the date of delivery of such certificate to Agent there
does not exist any condition or event that constitutes a Default or Event of
Default (or, in the case of clauses (i), (ii), or (iii), to the extent of any
noncompliance, describing such non-compliance as to which he or she may have
knowledge and what action such Borrower has taken, is taking, or proposes to
take with respect thereto).

(d) Poolmart shall, from time to time, not more frequently than once in any year
unless an Event of Default has occurred and is continuing, at the request of the
Agent cause its independent certified public accountants to meet and confer with
Agent, in the presence of management of Poolmart, to discuss with Agent the
Borrowers’ financial affairs.

(e) As soon as available, but in any event within ninety (90) days after the
last Business Day of each Fiscal year, copies of Borrowers’ Business Plan, for
the forthcoming year, setting forth the Borrowers’ Projections, on a
quarter-by-quarter basis, for the upcoming Fiscal year, certified by the chief
financial officer of Borrowers (in such officer’s capacity as such and not
individually) as being prepared in good faith based on assumptions believed by
management of the Borrowers to be reasonable at the time made (it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results and that such
difference may be material).

(f) Upon the request of Agent, any other report reasonably requested relating to
the financial condition of the Borrowers.

6.4. Intentionally Omitted.

6.5. Intentionally Omitted.

 

70



--------------------------------------------------------------------------------

6.6. Returns. Cause returns of Inventory and allowances, if any, as between such
Borrower and its Account Debtors to be on the same basis and in accordance with
the usual customary practices of such Borrower, as they exist at the time of the
execution and delivery of this Agreement.

6.7. Title to Equipment. Upon Agent’s request after the occurrence and during
the continuation of an Event of Default, such Borrower immediately shall deliver
to Agent, properly endorsed, any and all evidences of ownership of, certificates
of title, or applications for title to any items of Equipment.

6.8. Maintenance. Maintain their properties that are necessary in the proper
conduct of their business in good working order and condition. Maintain the
Equipment in good operating condition and repair (ordinary wear and tear
excepted), and make all necessary replacements thereto so that the value and
operating efficiency thereof shall at all times be maintained and preserved.
Other than those items of Equipment that constitute fixtures on the Restatement
Date, such Borrower shall not permit any item of Equipment to become a fixture
to real estate or an accession to other property, and such Equipment shall at
all times remain personal property.

6.9. Taxes. Cause all Taxes of such Borrower or any of its property to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest. Such Borrower shall make due and timely payment
or deposit of all such Taxes required of it by law, and will execute and deliver
to Agent, on demand, appropriate certificates attesting to the payment thereof
or deposit with respect thereto. Such Borrower will make timely payment or
deposit of all Taxes required of it by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income Taxes, and will, upon request, furnish Agent with proof satisfactory to
Agent indicating that such Borrower has made such payments or deposits.

6.10. Insurance.

(a) Maintain and keep in force, and cause each Subsidiary of such Borrower to
maintain and keep in force, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, property damage, and workers’ compensation,
carried with companies and in amounts reasonably satisfactory to Agent, and
deliver to Agent from time to time at Agent’s request certificates of insurance
setting forth all insurance then in effect; provided, however, that (a) with
respect to Borrowers’ and each such Subsidiary’s commercial liability insurance,
each Borrower and each such Subsidiary may maintain deductibles which do not
exceed, in the aggregate, $500,000 per occurrence, (b) each Borrower and each
such Subsidiary may self-insure for workers’ compensation upon disclosure by
Borrowers to Agent in writing, so long as such self-insurance program is
instituted and maintained in compliance with all applicable laws, rules, and
regulations, and (c) with respect to each Borrower’s and each such Subsidiary’s
fire and property damage insurance, each Borrower and each Subsidiary may
maintain deductibles which do not exceed, in the aggregate, five percent (5%) of
their combined net current assets per occurrence.

 

71



--------------------------------------------------------------------------------

(b) Except as otherwise provided in (a) above, all hazard insurance and such
other insurance as Agent shall specify shall contain a California Form 438BFU
(NS) mortgagee endorsement, or an equivalent endorsement satisfactory to Agent,
showing Agent (for the ratable benefit of the Lenders) as sole loss payee
thereof and shall contain a waiver of warranties. Every policy of insurance
referred to in this Section 6.10 shall contain an agreement by the insurer that
it will not cancel such policy except after 30 days prior written notice to
Agent (for the ratable benefit of the Lenders) and that any loss payable
thereunder shall be payable notwithstanding any act or negligence of such
Borrower or the Lender Group which might, absent such agreement, result in a
forfeiture of all or apart of such insurance payment.

(c) Original policies or certificates thereof satisfactory to Agent evidencing
such insurance shall be delivered to Agent at least 30 days prior to the
expiration of the existing or preceding policies. Such Borrower shall give Agent
prompt notice of any loss covered by such insurance, and, after the occurrence
and during the continuation of an Event of Default, Agent shall have the right
to adjust any loss. In such event, Agent shall have the exclusive right to
adjust all losses payable under any such insurance policies without any
liability to such Borrower whatsoever in respect of such adjustments. Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be disbursed to Borrower under staged payment terms reasonably
satisfactory to the Agent for application to the cost of repairs, replacements,
or restorations; provided, however that if a Default or Event of Default has
occurred and is continuing Agent may, in its Permitted Discretion, apply such
funds to the prepayment of the Obligations. Any such repairs, replacements, or
restorations shall be affected with reasonable promptness.

(d) Such Borrower shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.10, unless Agent is included thereon as named insured with the loss
payable to Agent (for the ratable benefit of Lenders) under a standard
California 438BFU (NS) Mortgagee endorsement, or its local equivalent. Such
Borrower immediately shall notify Agent whenever such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and originals of such policies immediately shall
be provided to Agent.

6.11. No Setoffs or Counterclaims. Make payments hereunder and under the other
Loan Documents by or on behalf of such Borrower without setoff or counterclaim
and free and clear of and without deduction or withholding for or on account of,
any federal, state, or local Taxes.

6.12. Location of Inventory and Equipment. Except for in-transit Inventory, keep
the Inventory and Equipment only at the locations (including store locations)
identified on Schedule 6.12; provided, however, that Borrowers may amend
Schedule 6.12 so long as such amendment occurs by written notice to Agent not
less than 30 days prior to the date on which the Inventory or Equipment of
Borrowers is moved to such new location, so long as such new location is within
the continental United States, and so long as, at the time of such written
notification, Borrowers provide to Agent, if requested by Agent or otherwise
required under this Agreement, a Collateral Access Agreement.

 

72



--------------------------------------------------------------------------------

6.13. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any governmental authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, would not reasonably be expected to cause a Material Adverse
Change.

6.14. Employee Benefits. Deliver to Agent: (i) promptly, and in any event within
10 Business Days after such Borrower or any of its Subsidiaries knows or has
reason to know that an ERISA Event has occurred that reasonably could be
expected to result in a Material Adverse Change, a written statement of the
chief financial officer of such Borrower describing such ERISA Event and any
action that is being taking with respect thereto by Borrowers, any such
Subsidiary or ERISA Affiliate, and any action taken or threatened by the IRS,
Department of Labor, or PBGC. Such Borrower or such Subsidiary, as applicable,
shall be deemed to know all facts known by the administrator of any Benefit Plan
of which it is the plan sponsor, (ii) promptly, and in any event within three
Business Days after the filing thereof with the IRS, a copy of each funding
waiver request filed with respect to any Benefit Plan and all communications
received by such Borrower, any of its Subsidiaries or, to the knowledge of such
Borrower, any ERISA Affiliate with respect to such request, and (iii) promptly,
and in any event within three Business Days after receipt by such Borrower, any
of its Subsidiaries or, to the knowledge of such Borrower, any ERISA Affiliate,
of the PBGCs intention to terminate a Benefit Plan or to have a trustee
appointed to administer a Benefit Plan, copies of each such notice.

6.15. Leases. Pay when due all rents and other amounts payable under any leases
to which such Borrower is a party or by which such Borrower’s properties and
assets are bound, unless such payments are the subject of a Permitted Protest.
To the extent that such Borrower fails timely to make payment of such rents and
other amounts payable when due under its leases, Agent shall be entitled, in its
discretion, to reserve an amount equal to such unpaid amounts against the
Maximum Commitment Amount.

6.16. [Intentionally Omitted.]

6.17. Existence. At all times preserve and keep in full force and effect
Borrowers’ valid existence and good standing and any rights and franchises
material to the Borrowers’ businesses, except where the failure to maintain a
foreign good standing qualification or any right or franchise could not
reasonably be expected to result in a Material Adverse Effect.

6.18. Environmental. (a) Keep any property either owned or operated by the
Borrowers free of any material Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material of any reportable and material quantity from or onto property
owned or operated by the any Borrower and take any Remedial Actions required to
abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly provide Agent with written notice within 10
days of

 

73



--------------------------------------------------------------------------------

the receipt of any of the following: (i) notice that an Environmental Lien has
been filed against any of the real or personal property of any Borrower,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Borrower, and (iii) notice of a violation,
citation, or other administrative order which reasonably could be expected to
result in a Material Adverse Change.

6.19. Immediate Notice to Agent. Each Borrower shall provide Agent with written
notice promptly upon actual knowledge of the occurrence of any of the following
events, which written notice shall state with reasonable particularity the facts
and circumstances of the event for which such notice is being given:

(i) Any change in the Authorized Persons;

(ii) Any cessation by such Borrower of its making payment to its creditors
generally as such Borrower’s debts become due;

(iii) Any failure by the Borrowers to pay rent at the Borrowers’ locations,
which failure continues for more than five (5) Business Days following the last
day on which such rent was payable without more than a minimal adverse effect on
the Borrowers;

(iv) Any Material Adverse Change in the business, operations, or financial
affairs of any Borrower;

(v) The occurrence of any Default or Event of Default;

(vi) Any intention on the part of any Borrower to discharge such Borrower’s
present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity;

(vii) Any determination by Borrowers to import an amount of its Inventory in
excess of $500,000 in any Fiscal year;

(viii) Any litigation which could reasonably be expected to result in a Material
Adverse Change;

(ix) Any determination by Parent or a Borrower, as applicable, to amend, or
agree to amend, the terms of Parent Debentures, the Parent Note Purchase
Documents, the Indenture or to enter into or amend any other agreement
evidencing any Indebtedness of Parent or a Borrower;

(x) The occurrence of any default or event of default under the Parent
Debentures, the Parent Note Purchase Documents, the Indenture or any other
agreement evidencing any Indebtedness of Parent or a Borrower; and

(xi) Any amendments or waivers (with copies thereof) to any of the documents
governing or evidencing the Parent Debentures, the Parent Note Purchase
Documents, the Indenture or any other agreement evidencing any Indebtedness of
Parent or a Borrower.

 

74



--------------------------------------------------------------------------------

6.20. Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining actual knowledge thereof, (a) notify Agent if any written
information, exhibit, schedule, or report furnished to the Agent contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof; provided, however, that any Schedules attached
to this Agreement or the Perfection Certificate shall be deemed amended by any
written notification provided by Borrowers pursuant to this Section.

6.21. Solvency. The Borrowers are in compliance with Section 5.12 hereof on a
consolidated basis.

6.22. Line of Business. Each Borrower shall not engage in any business other
than the business in which it is currently engaged or a business reasonably
related thereto (the conduct of which reasonably related business is reflected
in the Business Plan).

6.23. Additional Subsidiaries. If any additional Subsidiary of a Borrower is
formed or acquired after the Restatement Date, Borrowers will notify the Agent
thereof and (a) each Borrowers will cause such Subsidiary to become a Borrower
hereunder and under each applicable Loan Document within ten (10) Business Days
after such Subsidiary is formed or acquired and promptly take such actions to
create and perfect Liens on such Subsidiary’s assets to secure the Secured
Obligations as the Agent shall reasonably request.

6.24. In-Transit Inventory. In the event that Borrowers elect to import any
Inventory in excess of $500,000 in any Fiscal year from any other country to the
United States, Borrowers shall, after the occurrence and during the continuation
of a Cash Dominion Event, use their commercially reasonable best efforts to
cause such Inventory to be (i) the subject of a negotiable bill of lading
(x) that is consigned to Agent (either directly or by means of endorsements),
(y) that was issued by the carrier respecting the subject Inventory, and
(z) that is in the possession of Agent or a customs broker or freight forwarder
that has executed a Custom Brokers Agreement or Freight Forwarders Agreement
with Agent, or (ii) the subject of a negotiable cargo receipt and is not the
subject of a bill of lading (other than a negotiable bill of lading consigned
to, and in the possession of, a consolidator or Agent, or their respective
agents) and such negotiable cargo receipt is (x) consigned to Agent (either
directly or by means of endorsements), (y) was issued by a consolidator
respecting the subject Inventory, and (z) is in the possession of Agent or a
customs broker or freight forwarder that has executed a Custom Brokers Agreement
or Freight Forwarders Agreement with Agent.

 

75



--------------------------------------------------------------------------------

6.25. Post-Restatement Date.

(a) Borrowers shall, on the later of one hundred eighty (180) days after the
Restatement Date or prior to the date on which Borrowers commence importing
Inventory in excess of $500,000 in any Fiscal year from outside the United
States, use commercially reasonable best efforts to deliver to Agent fully
executed Customs Brokers Agreements or Freight Forwarders Agreements, as
applicable, from each freight forwarder and customs broker that transports or
ships Inventory from a location outside the United States for receipt by
Borrowers, in each case in form and substance satisfactory to Agent in its
Permitted Discretion and executed by the freight forwarder or customs broker, as
applicable, the Agent and Borrowers.

(b) Borrowers shall: (i) use commercially reasonable best efforts to deliver a
Collateral Access Agreement after the Restatement Date for each retail store
location of Borrowers which is, as of any date, located in a Landlord Lien State
and (ii) deliver to Agent, within thirty (30) days after the Restatement Date,
Collateral Access Agreements for each distribution center or warehouse where any
Collateral is located and for Borrowers’ chief executive office.

(c) Borrowers shall, within thirty (30) days after the Restatement Date, execute
and deliver to the Agent original but undated Credit Card Notifications duly
authorized, executed and delivered by Borrowers, and directed to each Credit
Card Processor of Borrowers as of the Restatement Date. In the event that
Borrowers retain any Credit Card Processor which was not a Credit Card Processor
on the Restatement Date (or if the legal identity of any Credit Card Processor
changes because of merger, acquisition, or any other reason), Borrowers shall
promptly deliver a duly authorized and executed Credit Card Notification for
such additional Credit Card Processor to Agent, which shall be held by the Agent
and delivered to the Credit Card Processors, if at all, only after the
occurrence and during the continuation of a Cash Dominion Event.

(d) Borrowers shall, within thirty (30) days after the Restatement Date, execute
and deliver to the Agent original but undated notifications duly authorized,
executed, and delivered by Borrowers, directed to each depositary institution at
which Borrowers maintain a DDA on the Restatement Date, and, for any DDA opened
after the conclusion of such thirty (30) day period, on the date such DDA is
opened, instructing each such institution to remit all amounts deposited from
time to time in the DDA to the Restricted Account, which shall be held by the
Agent and delivered to such depositary institutions, if at all, only after the
occurrence and during the continuation of a Cash Dominion Event.

7. NEGATIVE COVENANTS.

Each Borrower and each Subsidiary of a Borrower covenants and agrees that, so
long as any credit hereunder shall be available to Borrowers and until full and
final payment of the Obligations, such Borrower or Subsidiary will not:

7.1. Indebtedness. Create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except:

(a) Indebtedness evidenced by this Agreement;

 

76



--------------------------------------------------------------------------------

(b) Indebtedness under the Indenture outstanding as of the Restatement Date (and
Indebtedness in exchange thereof not to exceed the aggregate amount of the
Indebtedness so exchanged) and such other Indebtedness as set forth on Schedule
5.22;

(c) Indebtedness incurred by Poolmart hereafter to finance the acquisition by
Poolmart of real estate or other fixed assets for use in the on-going operations
of Poolmart, provided (i) that such Indebtedness is secured only by the real
estate or other assets financed thereby, and that such investments in real
estate or other assets are permitted under Section 7.21 hereof and (ii) that the
aggregate amount of such Indebtedness outstanding at any time shall not exceed
$10,000,000;

(d) Indebtedness of Parent in an aggregate principal amount not to exceed
$450,000,000 (plus interest paid in kind in respect of any outstanding permitted
Indebtedness of Parent) (the “Permitted Parent Debt”);

(e) Indebtedness arising under Capital Leases entered into by a Borrower or any
of its Affiliates in the ordinary course of business, provided that the
aggregate amount of such Indebtedness outstanding at any time shall not exceed
$10,000,000;

(f) Indebtedness incurred by a Borrower or any of its Subsidiaries in an
aggregate amount not to exceed $10,000,000 at any time outstanding;

(g) Indebtedness of any Subsidiary of a Borrower to a Borrower incurred in the
ordinary course of business; and

(h) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) (other than Indebtedness under the Indenture), (d), and (g) of this
Section 7.1 (and continuance or renewal of any Permitted Liens associated
therewith) so long as: (i) the terms and conditions of such refinancings,
renewals, or extensions do not materially impair the prospects of repayment of
the Secured Obligations by Borrowers, (ii) the net cash proceeds of such
refinancings, renewals, or extensions do not result in an increase in the
aggregate principal amount of the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, refundings, or extensions do not
result in a shortening of the average weighted maturity of the Indebtedness so
refinanced, renewed, or extended, and (iv) to the extent that Indebtedness that
is refinanced was subordinated in right of payment to the Secured Obligations,
then the subordination terms and conditions of the refinancing Indebtedness must
be at least as favorable to the Lender Group as those applicable to the
refinanced Indebtedness.

7.2. Liens. Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its property or assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced under
Section 7.1(c) and so long as the replacement Liens only encumber those assets
or property that secured the original Indebtedness); provided that in any event,
with respect to any of fee interest in Real Property, Borrowers shall not create
or suffer to exist any consensual Liens, or sell or enter into any sale and
leaseback transaction relating to any such interest in any Real Property which
is owned by a Borrower on the Restatement Date.

 

77



--------------------------------------------------------------------------------

7.3. Restrictions on Fundamental Changes. Enter into any merger or consolidation
(other than of a Subsidiary of a Borrower into a Borrower, or a Borrower into
the other Borrower), reorganization or recapitalization (other than in
connection with an acquisition permitted by Section 7.13, in which the Borrower
or a Subsidiary is the surviving corporation), or reclassify its capital stock,
or liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or substantially all of its
property or assets.

7.4. Disposal of Assets. Sell, lease, assign, transfer, or otherwise dispose of
any of such Borrower’s properties or assets other than sales of or other
disposition of (a) Inventory, (b) obsolete Equipment, (c) Equipment not used or
useful in the conduct of the applicable Borrower’s business, (d) sale and
leasebacks of the properties listed on Schedule 7.4 or of any Real Property or
fixed assets acquired after the Restatement Date, and (e) other assets (other
than Inventory) not exceeding $500,000 per year in book value.

7.5. Change Name. Change such Borrower’s name, FEIN, corporate structure (within
the meaning of Section 9-402(7) of the Code), or identity, or add any new
fictitious name.

7.6. Guarantee. Guarantee or otherwise become in any way liable with respect to
the obligations of any third Person except by endorsement of instruments or
items of payment for deposit to the account of such Borrower or which are
transmitted or turned over to Agent.

7.7. Nature of Business. Make any material change in the principal nature of
such Borrower’s business.

7.8. Prepayments and Amendments.

(a) Prepay, redeem, retire, defease, purchase, or otherwise acquire any Funded
Debt owing to any Person; provided, however, that Borrowers may prepay, redeem,
retire, defease, purchase, or otherwise acquire any Funded Debt if (i) the
Availability Condition has been satisfied; (ii) the amount of such prepayment,
redemption, retirement, defeasance, purchase, or acquisition does not exceed,
when aggregated with all other payments made pursuant to this Section 7.8(a) or
any of Sections 7.11(b) and 7.11(c) and Section 7.13(d) in the same Fiscal year,
the Restricted Payments Cap then in effect; and (iii) the amount of such
prepayment, redemption, retirement, defeasance, purchase, or acquisition does
not exceed (A) $25,000,000 per annum if such Funded Debt is prepaid, redeemed,
retired, defeased, purchased or otherwise acquired with proceeds of a Borrowing
under this Agreement or (B) $50,000,000 per annum if such Funded Debt is
prepaid, redeemed, retired, defeased, purchased or otherwise acquired solely by
use of Borrowers’ available cash-on-hand, less Revolving Facility Usage at such
time.

 

78



--------------------------------------------------------------------------------

(b) Directly or indirectly, amend or otherwise modify the terms or conditions of
the Indenture or any other agreement, instrument, document, indenture, or other
writing evidencing or concerning any other Indebtedness of the Borrowers without
Agent’s prior written consent if such amendment or modification to such other
Indebtedness would materially adversely change any obligations or covenants of a
Borrower or could otherwise be reasonably anticipated to result in a Material
Adverse Change.

7.9. Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.10. Consignments. Consign any Inventory or sell any inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.

7.11. Distributions. Make any distribution or declare or pay any dividends (in
cash or other property, other than capital stock) on, or purchase, acquire,
redeem, or retire any of such Borrower’s capital stock, of any class, whether
now or hereafter outstanding; provided, however, that:

(a) each Subsidiary of a Borrower may pay cash dividends or distributions to a
Borrower or another wholly-owned Subsidiary of a Borrower;

(b) so long as the Availability Condition has been satisfied and subject to the
Restricted Payments Cap, a Borrower may:

(i) declare or pay any dividend or make distribution to Parent for the purpose
of repurchasing capital stock of Parent or options, warrants or other securities
exercisable or convertible into capital stock of Parent from employees and
directors of Parent or any of its Subsidiaries or their authorized
representatives upon the death, disability or termination of employment or
directorship of such employees or directors, in an aggregate amount not to
exceed $1,000,000 in any calendar year and $4,000,000 in the aggregate plus, in
the case of any such repurchase of capital stock, the amount of net cash
proceeds received by Parent from the resale of repurchased capital stock to
officers or directors of Parent and its Subsidiaries; and

(ii) make distributions or declare or pay any dividends (in cash or other
property) on, or otherwise purchase, acquire, redeem, or retire any of such
Borrower’s capital stock, of any class;

(c) if the Availability Condition has been satisfied and subject to the
Restricted Payments Cap, the Borrowers may make distributions to Parent to pay
interest on the Permitted Parent Debt (collectively, the “Parent Debt Service
Distributions”); provided, however, that the aggregate amount of Restricted
Payments under clauses “b” and “c” of this Section 7.11, when aggregated with
all payments made under Sections 7.8(a) and 7.13(d) in any Fiscal year shall not
exceed the Restricted Payments Cap at any time; and

(d) the Borrowers may make distributions to Parent in respect of any Fiscal year
in an amount up to the federal and state income tax expense of Poolmart on a
consolidated basis in such Fiscal year (collectively, the “Parent Tax
Distributions”).

 

79



--------------------------------------------------------------------------------

7.12. Accounting Methods. Other than pursuant to GAAP or with the concurrence of
a “Big 4” accounting firm, modify or change its method of accounting.

7.13. Investments and Acquisitions. Directly or indirectly make any Investment
or acquire any assets outside of the ordinary course of business comprising
substantially all of the assets of any other Person or of a business unit of any
other Person other than (a) Permitted Investments, (b) loans by a Borrower to
employees which do not exceed $1,000,000 in the aggregate outstanding at any
time, (c) trade credit extended to customers of Borrowers in the ordinary course
of business, (d) acquisitions of capital stock of any Person or any assets
comprising substantially all of the assets of any other Person or of a business
unit of any other Person in an amount not to exceed $30,000,000 in the aggregate
over the term of this Agreement so long as the Availability Condition at the
time of each such acquisition is satisfied and the aggregate amount of all such
acquisitions, together with the aggregate amount of all payments made under
Sections 7.8(a) and 7.11(b) and (c) in the same Fiscal year does not exceed
Restricted Payments Cap in effect for such Fiscal year.

7.14. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of such Borrower except for
(x) transactions contemplated under the Management Agreement as in effect as of
the Restatement Date and (y) transactions that are in the ordinary course of
such Borrower’s business and upon fair and reasonable terms, and that are no
less favorable to such Borrower than would be obtained in an arm’s length
transaction with a non-Affiliate.

7.15. Suspension. Suspend or go out of a substantial portion of its business.

7.16. Fiscal Year. The Borrowers shall not change their Fiscal year from the
current twelve month period that comprises each Fiscal year.

7.17. Use of Proceeds. Use the proceeds of the Advances or any Letter of Credit
for any purpose other than (i) on the Restatement Date, to pay transactional
fees, costs, and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including the refinance of any existing
Obligations under the Existing Loan Agreement, and (ii) thereafter, for
Borrowers’ general corporate purposes and all other lawful and permitted
purposes.

7.18. Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees. Relocate its chief executive office to a new location without providing
30 days prior written notification thereof to Agent and so long as, at the time
of such written notification, such Borrower provides any financing statements or
fixture filings necessary to perfect and continue perfected the Lien of Agent
(for the benefit of the Lender Group) and also provides to Agent a Collateral
Access Agreement with respect to such new location. The Inventory and Equipment
of such Borrower shall not at anytime now or hereafter be stored with a bailee,
warehouseman, or similar party without Agent’s prior written consent and without
a Collateral Access Agreement.

 

80



--------------------------------------------------------------------------------

7.19. No Prohibited Transactions Under ERISA. Directly or indirectly:

(a) engage, or permit any Subsidiary of such Borrower to engage, in any
prohibited transaction which is reasonably likely to result in a civil penalty
or excise Tax described in Sections 406 of ERISA or 4975 of the IRC for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the Department of Labor;

(b) permit to exist with respect to any Benefit Plan any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the IRC), whether or
not waived;

(c) fail, or permit any Subsidiary of such Borrower to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan;

(d) terminate, or permit any Subsidiary of such Borrower to terminate, any
Benefit Plan where such event would result in any liability of such Borrower,
any of its Subsidiaries or any ERISA Affiliate under Title IV of ERISA;

(e) fail, or permit any Subsidiary of such Borrower to fail, to make any
required contribution or payment to any Multiemployer Plan;

(f) fail, or permit any Subsidiary of such Borrower to fail, to pay any required
installment or any other payment required under Section 412 of the IRC on or
before the due date for such installment or other payment;

(g) amend, or permit any Subsidiary of such Borrower to amend, a Plan resulting
in an increase in current liability for the plan year such that either of such
Borrower, any Subsidiary of such Borrower or any ERISA Affiliate is required to
provide security to such Plan under Section 401(a)(29) of the IRC; or

(h) withdraw, or permit any Subsidiary of such Borrower to withdraw, from any
Multiemployer Plan where such withdrawal is reasonably likely to result in any
liability of any such entity under Title IV of ERISA;

which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of such Borrower, any of its
Subsidiaries or any ERISA Affiliate in excess of $1,000,000.

7.20. Financial Covenants.

(a) Fixed Charge Coverage Ratio. At any time during which the Revolving Facility
Usage exceeds $12,500,000 for more than sixty (60) consecutive days, permit the
Fixed Charge Coverage Ratio as of the last day of any Fiscal quarter to be less
than 1.10 to 1.00.

 

81



--------------------------------------------------------------------------------

(b) Leverage Ratio. Permit the Leverage Ratio for the preceding Fiscal quarter
tested as of the last day of any Fiscal quarter to exceed the ratio of 2.75 to
1.00.

(c) Capital Expenditures Covenant. Permit the aggregate amount of Capital
Expenditures incurred in any Fiscal year to exceed $25,000,000, provided,
however, that if Borrowers expend less (a “Capital Expenditures Savings”) than
$25,000,000 on Capital Expenditures in any Fiscal Year, such Capital Expenditure
Cap in the next Fiscal Year shall equal the lesser of (i) $25,000,000 plus the
amount of the previous Fiscal Year’s Capital Expenditures Savings or
(ii) $28,000,000.

(d) Minimum EBITDA. Permit EBITDA as of the last day of any Fiscal quarter to be
less than $70,000,000.

7.21. Store Closings. Close (or plan or project to close) more than ten percent
(10%) of Borrowers’ retail store locations in any Fiscal year or 12 month
consecutive period unless Borrowers have first obtained Agent’s prior written
consent which consent may be conditioned, among other things, upon Borrowers’
retention of a nationally recognized liquidator approved by Agent as either a
consultant or liquidator in connection with the closing of such stores.

7.22. Securities Accounts. Establish or maintain any Securities Account unless
Agent shall have received a Securities Account Control Agreement in respect of
such Securities Account.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Payment. If Borrowers fail to pay, within two (2) Business Days of the date
due or the date when declared due and payable, any portion of the Obligations
(whether of principal, interest (including any interest which, but for the
provisions of the Bankruptcy Code, would have accrued on such amounts), fees and
charges due the Lender Group, reimbursement of Lender Group Expenses, or other
amounts constituting Obligations), provided that nothing contained herein shall
prohibit Agent from charging such amounts to the Borrowers’ loan account on the
due date thereof;

8.2. Covenants, etc.

(a) If any Borrower fails to perform or observe any term, provision, condition,
covenant or agreement contained in Section 6.25(a) of this Agreement;

(b) If any Borrower fails to perform or observe any term, provision, condition,
covenant or agreement in this Agreement or any of the Loan Documents (other than
those listed in Sections 8.1 or 8.2), and, with respect to any such failure
which by its nature can be cured, such failure shall continue for a period of 20
days from the date of its occurrence; provided, however, that in the case of a
failure which by its nature can be cured under any of the following sections of
this Agreement, such failure shall continue for a period of 20 days from the

 

82



--------------------------------------------------------------------------------

date the such Borrower receives written notice from Agent of the existence of
such failure: Section 6.1 with respect to the maintenance of adequate books and
records; Section 6.3 with respect to Agent’s satisfaction with form of the
financial statements furnished to Agent; Sections 6.9 and 6.10 with respect to
the failure to make provision to the satisfaction of Agent for payment of the
obligations described therein;

8.3. Attachment. If any material portion of any Borrower’s properties or assets
is attached, seized, subjected to a writ or distress warrant; or is levied upon,
or comes into the possession of any-third Person, or if any Borrower fails to
pay its debts generally when due or admits in writing its inability to pay its
debts as they become due;

8.4. Insolvency. If an Insolvency Proceeding is commenced by any Borrower or any
of their Affiliates;

8.5. Involuntary Insolvency. If an Insolvency Proceeding is commenced against
any Borrower and any of the following events occur: (a) such Borrower consents
to the institution of the Insolvency Proceeding against it; (b) the petition
commencing the Insolvency Proceeding is not timely controverted; (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, the Lender Group shall be relieved of its
obligation to extend credit hereunder; (d) an interim trustee is appointed to
take possession of all or a substantial portion of the properties or assets of,
or to operate all or any substantial portion of the business of, such Borrower;
or (e) an order for relief shall have been issued or entered therein;

8.6. Judgment. If one or more judgments or orders for the payment of money is
rendered against any Borrower or any of its Subsidiaries in excess of $500,000
in the aggregate (provided, that, any judgment covered by insurance where the
insurer has assumed responsibility in writing for such judgment shall not be
included in calculating such amount) and shall remain undischarged or unvacated
for a period in excess of thirty (30) days or execution shall at any time not be
effectively stayed;

8.7. Levy. If a notice of Lien, levy, or assessment is filed of record with
respect to any Borrower’s or any of such Borrower’s Subsidiaries’ assets by the
United States, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, or if any Taxes or debts owing
at any time hereafter to anyone or more of such entities becomes a Lien, whether
choate or otherwise, upon any of such Borrower’s properties or assets and the
same is not paid on the payment date thereof provided that any such Lien or
assessment shall not be an Event of Default if for less than $500,000 and if
fully reserved by Agent against Availability;

8.8. [Intentionally Omitted]

8.9. Material Agreements. If there is a default by a Borrower under the
Indenture or under any other agreement evidencing Indebtedness of a Borrower
evidencing Indebtedness outstanding in an amount in excess of $500,000, or under
any other agreement to which any Borrower is a party with one or more third
Persons the termination

 

83



--------------------------------------------------------------------------------

or suspension of which would be reasonably anticipated to result in a Material
Adverse Change, and such default (a) occurs at the final maturity of the
obligations thereunder, or (b) results in a right by such third Person(s),
irrespective of whether exercised, to accelerate the maturity of such Borrower’s
obligations thereunder, to terminate such agreement or to refuse to renew such
agreement pursuant to an automatic renewal right therein;

8.10. Optional Redemption of Indebtedness. If any Borrower makes any optional
redemption of Indebtedness under the Indenture or any other Subordinated Debt
(other than as contemplated under Section 7.8) or any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness;

8.11. Misrepresentation. If any misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or report made to the
Lender Group by any Borrower or any of their Subsidiaries or any officer,
employee, agent, or director of any Borrower or any of their Subsidiaries, on
the date any such warranty, representation, statement, or report is made;

8.12. Cessation of Business. Any event occurs, as a result of which revenue
producing activities (except to the extent such lost revenue is promptly
replaced with business interruption insurance) cease at (a) any of Borrowers’
principal distribution centers and such cessation or curtailment would
reasonably be anticipated to result in a Material Adverse Change or (b) any
other facility or facilities of the Borrowers generating more than 10% of
Borrowers’ consolidated revenues for Borrowers’ Fiscal year preceding such
event, and such cessation continues for more than twenty (20) days.

8.13. Change of Control. If a “Change in Control” occurs under and as defined in
the Indenture or under and as defined in this Agreement.

8.14. Liens. If this Agreement or any other Loan Document that purports to
create a Lien in favor of the Lender Group, shall, for any reason, fail or cease
to create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on or security interest (subject only to
Permitted Liens) in a material portion of the Collateral covered hereby or
thereby in which a Lien is required to be perfected under the Loan Documents.

8.15. Loan Documents. Any provision of any Loan Document shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower, a proceeding shall be commenced by
any Borrower, or by any Governmental Authority having jurisdiction over the
Borrowers, seeking to establish the invalidity or unenforceability thereof (as
the case may be), or any Borrower that such Borrower has any liability or
obligation purported to be created under any Loan Document (as the case may be)
or any challenge is brought by any Borrower which seeks to void, avoid, limit or
otherwise adversely affect any security interests created by or in any Loan
Document or any payment made pursuant thereto or a determination by any court or
any other judicial government authority that any Loan Document is not
enforceable strictly in accordance with the subject Loan Documents terms or
which voids, avoids, limits, or otherwise adversely affects any security
interests created by any Loan Document or any payment made pursuant thereto.

 

84



--------------------------------------------------------------------------------

8.16. Parent Note Purchase Documents. If there is an “Event of Default” (as
therein defined) under the Parent Note Purchase Documents or the Parent
Debentures or a breach or “Event of Default” under any other Indebtedness of
Parent by reason of Parent’s failure to make any payment required by Parent
thereunder or if any other “Event of Default” occurs under the Parent Note
Purchase Documents, the Parent Debentures or any other such other Indebtedness
in consequence of which the holders of such Parent Note Purchase Documents,
Parent Debentures or other Indebtedness have caused the acceleration of the
maturity of Indebtedness evidenced thereby.

8.17. Material Restraint. The indictment of, or institution of any legal process
or proceedings against any Borrower where the relief, penalties or remedies
sought or available include the forfeiture of any property of any Borrower
and/or the imposition of any stay or other order, in each case, which would
cause a Material Adverse Change.

8.18. Indictment. Any indictment of Borrowers’ chief executive officer or chief
financial officer under Applicable Law where the crime alleged arises from an
act of defalcation, breach of fiduciary duty, embezzlement or intentions) fraud
related to senior executive’s work responsibilities and would constitute a
felony under Applicable Law unless in the case of an indicted executive, such
executive’s employment is terminated within sixty (60) days of such indictment
or the Agent determines, in its Permitted Discretion, that such indictment may
not reasonably be anticipated to result in a Material Adverse Change.

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default Agent may, pursuant to Sections 17.4 and 17.5, without
notice of its election and without demand, do any one or more of the following,
all of which are authorized by Borrowers:

(a) Declare all Obligations immediately due and payable;

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement or under any of the Loan Documents;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting the
Lender Group’s rights and security interests in the Collateral and without
affecting the Secured Obligations;

(d) Notify Account Debtors and other Persons obligated on the Collateral to make
payment or otherwise render performance to or for Agent, and, to the extent
permitted under the Code, enforce the obligations of Account Debtors and other
Persons obligated on the Collateral and exercise the rights of Borrowers with
respect to such obligations

 

85



--------------------------------------------------------------------------------

and any property that may secure such obligations and settle or adjust disputes
and claims directly with Account Debtors for amounts and upon terms which Agent
considers advisable, and in such cases, Agent will credit Borrowers’ Loan
Account with only the net amounts received by Agent in payment of such disputed,
Accounts after deducting all Lender Group Expenses incurred or expended in
connection therewith;

(e) Take any proceeds of Collateral;

(f) Cause Borrowers to hold all of their returned Inventory in trust for the
Lender Group, segregate all such returned Inventory from all other property of
any Borrower or in any Borrower’s possession and conspicuously label said
returned Inventory as the property of the Lender Group;

(g) Without notice to or demand upon any Borrower or any guarantor, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Borrowers agree to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
as Agent may designate. Each Borrower authorizes Agent to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or Lien that in Agent’s determination appears to conflict
with the Liens of Agent (for the benefit of the Lender Group) in the Collateral
and to pay all expenses incurred in connection therewith. With respect to any of
Borrowers’ owned or leased premises, each Borrower hereby grants Agent a license
to enter into possession of such premises and to occupy the same, without
charge, for up to 120 days in order to exercise any of the Lender Group’s rights
or remedies provided herein, at law, in equity, or otherwise;

(h) Without notice to any Borrower (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of Section 9505 of the Code), set off and apply
to the Secured Obligations any and all (i) balances and deposits of Borrowers
held by the Lender Group (including any amounts received in any Restricted
Account), or (ii) indebtedness at any time owing to or for the credit or the
account of any Borrower held by the Lender Group;

(i) Hold, as cash collateral, any and all balances and deposits of any Borrower
held by the Lender Group, and any amounts received in any Restricted Account, to
secure the full and final repayment of all of the Secured Obligations;

(j) Instruct each Cash Management Bank, Restricted Account Bank and any other
depositary with whom a DDA subject to a Restricted Account Control Agreement is
maintained, to pay any and all balances and deposits in the applicable Cash
Management Account, Restricted Account, or other DDA to the Agent’s Account.

(k) Instruct any securities intermediary to liquidate the applicable Securities
Account or any related Investment Property maintained or held thereby and remit
the proceeds thereof to the Agent’s Account;

 

86



--------------------------------------------------------------------------------

(l) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Agent is hereby granted an irrevocable license or other right to use, apply,
and/or affix, without charge, any Borrowers’ labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and each Borrower’s rights under all licenses and all franchise
agreements shall inure to the Lender Group’s benefit;

(m) Sell, or cause to be sold, the Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including any Borrowers’ premises) as
Agent determines is commercially reasonable. It is not necessary that the
Collateral be present at any such sale;

(n) Agent shall give notice of the disposition of the Collateral as follows:

(1) Agent shall give Borrowers a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Collateral, then the time on or after
which the private sale or other disposition is to be made;

(2) The notice shall be personally delivered or mailed, postage prepaid, to
Borrowers as provided in Section 12, at least five days before the date fixed
for the sale, or at least five days before the date on or after which the
private sale or other disposition is to be made; no notice needs to be given
prior to the disposition of any portion of the Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market. Notice to Persons other than Borrowers claiming an interest
in the Collateral shall be sent to such addresses as they have furnished to
Agent;

(3) If the sale is to be a public sale, Agent also shall give notice of the time
and place by publishing a notice one time at least five days before the date of
the sale in a newspaper of general circulation in the county in which the sale
is to be held;

(4) Borrowers agree that such written notice shall satisfy all requirements for
notice to the Borrowers which are imposed under the Code or other applicable law
with respect to the exercise of the Agent’s rights and remedies upon default.

(o) Agent may credit bid and purchase at any public sale;

(p) Agent may conduct one or more going out of business sales in respect to the
Collateral;

(q) The Agent shall have all other rights and remedies available to it at law or
in equity pursuant to any other Loan Documents and as a secured party under the
Code;

(r) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower. Any excess will be returned, without
interest and subject to the rights of third Persons, by Agent to Borrowers;

 

87



--------------------------------------------------------------------------------

(s) The Agent, in the exercise of the Agent’s rights and remedies upon default,
may conduct one or more going out of business sales, in the Agent’s own right or
by one or more agents and contractors. Such sale(s) may be conducted upon any
premises owned, leased, or occupied by the Borrowers. The Agent’s and any such
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Agent’s or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Agent’s or such agent or contractor and none
of the Lenders, Borrowers nor any Person claiming under or in right of the
Borrowers shall have any interest therein;

(t) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Agent shall provide the Borrowers with such notice as may be practicable
under the circumstances), the Agent shall give the Borrowers at least ten
(10) days prior written notice of the date, time, and place of any proposed
public sale, and of the date after which any private sale or other disposition
of the Collateral may be made. The Borrowers agree that such written notice
shall satisfy all requirements for notice to the Borrowers which are imposed
under the Code or other applicable law with respect to the exercise of the
Agent’s rights and remedies upon default;

(u) In connection with the Agent’s exercise of its rights under this Agreement,
the Agent may enter upon, occupy, and use any premises owned or occupied by the
Borrowers, and may exclude the Borrowers from such premises or portion thereof
as may have been so entered upon, occupied, or used by the Agent. The Agent
shall not be required to remove any of the Collateral from any such premises
upon the Agent’s taking possession thereof, and may render any Collateral
unusable to the Borrowers. In no event shall the Agent be liable to the
Borrowers for use or occupancy by the Agent of any premises pursuant to this
Agreement, nor for any charge (such as wages for the Borrowers’ employees and
utilities) incurred in connection with the Agent’s exercise of the Agent’s
rights and remedies; and

(v) The Borrowers hereby grant to the Agent a royalty free nonexclusive
irrevocable license to use, apply, and affix any trademark, trade name, logo, or
the like in which any of the Borrowers now or hereafter has rights, such license
being with respect to the Agent’s exercise of its rights and remedies hereunder
including, without limitation, in connection with any completion of the
manufacture of Inventory or sale or other disposition of Inventory.

9.2. Remedies Cumulative. The Lender Group’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative and
may be exercised simultaneously. The Lender Group shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

88



--------------------------------------------------------------------------------

10. TAXES AND EXPENSES; WITHHOLDINGS.

10.1. Third Party Payments. If, after written request by Agent to a Borrower,
such Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, to the extent that Agent determines that such
failure by such Borrower could result in a Material Adverse Change, in its
discretion and without prior notice to such Borrower, Agent may do any or all of
the following: (a) make payment of the same or any part thereof; (b) set up such
reserves in Borrowers’ Loan Account as Agent deems necessary to protect the
Lender Group from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type described in Section 6.10, and take any
action with respect to such policies as Agent deems prudent. Any such amounts
paid by Agent shall constitute Lender Group Expenses. Any such payments made by
Agent shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement. Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

10.2. Taxes.

(a) All payments required to be made by a Borrower under the Loan Documents
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes unless such deduction or withholding is required by
Applicable Law or the affected Lender has not made commercially reasonable
efforts to minimize its exposure to any such Taxes.

(b) If any Taxes are required to be deducted or withheld by Applicable Law from
any amounts payable under the Loan Documents by a Borrower, (i) such Borrower
shall promptly pay an additional amount (“Additional Amount”) to the Agent or
the applicable Lender as may be necessary so that after making all required Tax
deductions or withholdings (including deductions or withholdings applicable to
all Taxes on, or arising by reason of, the payment of Additional Amounts), the
Agent or applicable Lender receives and retains, an amount equal to the amount
that it would have received had no such deductions or withholdings been
required, (ii) such Borrower shall deduct or withhold all Taxes (including Taxes
on Additional Amounts) required to be withheld or deducted under Applicable Law
from any payments made to the Agent or the Lenders pursuant to the Loan
Documents, and (iii) the Borrower shall pay the full amount of all Taxes
deducted or withheld under this Section 10.2 to the relevant Governmental
Authority on a timely basis, all in accordance with Applicable Law.

(c) The obligations of the Borrowers to pay Additional Amounts under this
Section 10.2 shall not apply with respect to “Excluded Taxes”, which shall mean
(i) in relation to the Agent or any Lender any Taxes imposed on the net income
or capital of the Agent or any Lender (however denominated) and franchise taxes
imposed on the Agent or any Lender (in lieu of net income taxes) by any
Governmental Authority, and also Taxes that are branch

 

89



--------------------------------------------------------------------------------

profits taxes or any similar tax imposed by any Governmental Authority, in each
case as a result of the Agent or the Lender (1) carrying on a trade or business
or having a permanent establishment in any jurisdiction or political subdivision
thereof, (2) being organized under the laws of such jurisdiction or any
political subdivision thereof, or (3) being or being deemed to be resident in
such jurisdiction or political subdivision thereof and (ii) any withholding Tax
that (1) is imposed on amounts payable to any Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office) or (2) is
attributable to such Lender’s failure to comply with Section 17.10(a).

(d) The Borrowers shall, promptly following receipt of a request from the Agent,
pay to the Agent, on its behalf or on behalf of any Lender, any and all Taxes in
the nature of sales, use, goods and services, and harmonized sales Taxes payable
under the laws of the United States of America, any State of the United States
of America or any other country or jurisdiction with respect to any and all
goods and services made available under the Loan Documents to any Borrower by
the Agent and the Lenders.

(e) Whenever any Taxes are required to be paid by a Borrowers to a Governmental
Authority under this Section 10.2, the Borrower shall send or cause to be sent
to the Agent, for the account of the Agent and each affected Lender, a certified
copy of an original official receipt evidencing payment of such Taxes, or other
evidence of such payment reasonably satisfactory to the Agent, within 30 days
after the date of any payment of Taxes thereunder.

(f) If a Borrower fails to pay any Taxes under this Section 10.2 when due or if
a Borrower fails to send to the Agent the required documentary evidence of the
payment of Taxes pursuant to Section 10.2, the Borrowers shall jointly and
severally indemnify and save harmless the Agent and the Lenders from any Taxes,
interest, penalties or other liabilities that may become payable by the Agent or
by any Lender or to which the Agent or any Lender may be subjected to as a
result of any such failure. A certificate of the Agent or any applicable Lender
as to the amount of any such Taxes, interest, penalties or other liabilities and
containing reasonable details of the calculation of such Taxes, interest,
penalties or other liabilities shall be, absent manifest error, prima facie
evidence of the amount of such Taxes, interest, penalties or other liabilities,
as the case may be. The indemnification in this Section 10.2 shall be made
within 30 days after the date the Agent or any applicable Lender has submitted a
certificate under this Section 10.2.

(g) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by a Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.

 

90



--------------------------------------------------------------------------------

(h) If the Agent or any Lender determines, in its Permitted Discretion, that it
has received a refund of any Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 10.2, it shall pay over such refund to the Borrowers
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section 10.2 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to for
the account of such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrowers or any other
Person.

(i) Without prejudice to the survival of any other obligation contained in the
Loan Documents, the obligations of a Borrower under this Section 10.2 shall
survive the termination of the Loan Documents and the payment of all amounts
payable to the Agent or the Lenders under the Loan Documents or with respect to
the Loan Documents.

11. WAIVERS; INDEMNIFICATION.

11.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which such Borrower may in any way be liable.

11.2. The Lender Group’s Liability for Collateral. So long as the Lender Group
complies with its obligations, if any, under Section 9207 of the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage thereto occurring
or arising in any manner or fashion from any cause; (c) any diminution in the
value thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person. All risk of loss, damage, or destruction of
the Collateral shall be borne by the Borrowers.

11.3. Indemnification. Borrowers shall pay, indemnify, defend, and hold each
Agent-Related Person, each Lender, each Participant, and each of their
respective officers, directors, employees, agents (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other
reasonable and documented out-of-pocket costs and expenses actually incurred in
connection therewith (as and when they are incurred and irrespective of whether
suit is brought), at any time asserted against, imposed upon, or incurred by any
of them in connection with or as a result of or related to the execution,
delivery, enforcement, performance, and administration (including any of the
foregoing arising out of the administration of the credit facilities hereunder
on a joint borrowing basis) of this Agreement and any other Loan Documents or
the transactions contemplated herein, and with respect to any investigation,
litigation, or proceeding related to this Agreement, any

 

91



--------------------------------------------------------------------------------

other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event or circumstance in any manner related thereto (all the
foregoing, collectively, the “Indemnified Liabilities”). Borrowers shall have no
obligation to any Indemnified Person under this Section 11.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which a Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by such Borrower with respect thereto.
Borrowers shall be subrogated to an Indemnified Person’s rights of recovery to
the extent of any liabilities satisfied by the Borrowers and such Indemnified
Person shall execute and deliver such instruments and papers as are necessary to
assign such rights and assist in the execution thereof; provided, however, that,
and, notwithstanding the foregoing to the contrary, such subrogation rights of
Borrowers may not be exercised until payment in full of all Obligations due
hereunder and the termination of the Commitments and shall be subordinate to the
Obligations due Lender Group in all respects. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION (OTHER THAN GROSS NEGLIGENCE) OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

11.4. Joint Borrowers.

(a) Each Borrower agrees that it is jointly and severally, directly and
primarily liable to the Agent and the Lenders for payment in full of all Secured
Obligations, whether for principal, interest or otherwise and that such
liability is independent of the duties, obligations, and liabilities of the
other Borrowers. The Agent may bring a separate action or actions on each, any,
or all of the Obligations against any Borrower, whether action is brought
against the other Borrowers or whether the other Borrowers are joined in such
action. In the event that any Borrower fails to make any payment of any Secured
Obligations on or before the due date thereof, the other Borrowers immediately
shall cause such payment to be made or each of such Secured Obligations to be
performed, kept, observed, or fulfilled.

(b) The Loan Documents are a primary and original obligation of each Borrower,
are not the creation of a surety relationship, and are an absolute,
unconditional, and continuing promise of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the Loan Documents. Each Borrower agrees that its liability -under the Loan
Documents shall be immediate and shall not be contingent upon the exercise or
enforcement by Agent of whatever remedies it may have against the other
Borrowers, or the enforcement of any lien or realization upon any security Agent
may at any time possess. Each Borrower consents and agrees that Agent shall be
under no obligation (under Section 2899 or 3433 of the California Civil Code or
otherwise) to marshal any assets of any Borrower against or in payment of any or
all of the Obligations.

 

92



--------------------------------------------------------------------------------

(c) Each Borrower acknowledges that it is presently informed as to the financial
condition of the other Borrowers and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Borrower hereby covenants that it will continue to keep
informed as to the financial condition of the other Borrowers, the status of the
other Borrowers and of all circumstances which bear upon the risk of nonpayment
of the Secured Obligations. Absent a written request from any Borrower to Agent
for information, such Borrower hereby waives any and all rights it may have to
require Agent to disclose to such Borrower any information which Agent may now
or hereafter acquire concerning the condition or circumstances of the other
Borrowers.

(d) The liability of each Borrower under the Loan Documents includes Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Obligations after prior Obligations have been satisfied in
whole or in part. To the maximum extent permitted by law, each Borrower hereby
waives any right to revoke its liability under the Loan Documents as to future
indebtedness, and in connection therewith, each Borrower hereby waives any
rights it may have under Section 2815 of the California Civil Code. If such a
revocation is effective notwithstanding the foregoing waiver, each Borrower
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Agent, (b) no such revocation shall
apply to any Secured Obligations in existence on such date (including, any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Obligations made or created after such date
to the extent made or created pursuant to a legally binding commitment of Agent
in existence on the date of such revocation, (d) no payment by such Borrower or
from any other source prior to the date of such revocation shall reduce the
maximum obligation of the other Borrowers hereunder, and (e) any payment by such
Borrower or from any source other than Borrowers, subsequent to the date of such
revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligation
of each Borrower hereunder.

(e) (i) Each Borrower absolutely, unconditionally, knowingly, and expressly
waives (A) notice of acceptance hereof; (B) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Secured Obligations; (C) notice of the amount of
the Secured Obligations, subject, however, to each Borrower’s right to make
inquiry of Agent to ascertain the amount of the Secured Obligations at any
reasonable time; (D) notice of any adverse change in the financial condition of
the other Borrowers or of any other fact that might increase such Borrower’s
risk hereunder, (E) notice of presentment for payment, demand, protest, and
notice thereof as to any instruments among the Loan Documents; and (F) all
notices (except if such notice is specifically required to be given to Borrowers
hereunder or under the Loan Documents) and demands to which such Borrower might
otherwise be entitled:

 

93



--------------------------------------------------------------------------------

(ii) its right, under Sections 2845 or 2850 of the California Civil Code, or
otherwise, to require Agent, on behalf of the Lender Group, to institute suit
against, or to exhaust any rights and remedies which Agent has or may have
against, the other Borrowers or any third party, or against any Collateral
provided by the other Borrowers, or any third party. In this regard, each
Borrower agrees that it is bound to the payment of all Secured Obligations,
whether now existing or hereafter accruing, as fully as if such Obligations were
directly owing to the Lender Group by such Borrower. Each Borrower further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Obligations shall have been fully and finally
performed and indefeasibly paid) of the other Borrowers or by reason of the
cessation from any cause whatsoever of the liability of the other Borrowers in
respect thereof.

(iii) (A) any rights to assert against Agent, any Lender, or any Bank Product
Provider any defense (legal or equitable), set-off, counterclaim, or claim which
such Borrower may now or at any time hereafter have against the other Borrowers
or any other party liable to Agent, any Lender, or any Bank Product Provider;
(B) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Secured Obligations or any
security therefor, (C) any defense such Borrower has to performance hereunder,
and any right such Borrower has to be exonerated, provided by Sections 2819,
2822, or 2825 of the California Civil Code, or otherwise, arising by reason of
the impairment or suspension of Agent’s rights or remedies against the other
Borrowers; the alteration by Agent and Lenders of the Obligations; any discharge
of the other Borrowers’ obligations to the Lender Group by operation of law as a
result of Agent’s intervention or omission; or the acceptance by the Lender
Group of anything in partial satisfaction of the Obligations; (D) the benefit of
any statute of limitations affecting such Borrower’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Borrower’s liability hereunder.

(iv) Each Borrower absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Agent including any defense based upon an
election of remedies by Agent under the provisions of Sections 580a, 580b, 580d,
and 726 of the California Code of Civil Procedure or any similar law of
California or any other jurisdiction; or (ii) any election by Agent under
Bankruptcy Code Section 1111(b) to limit the amount of, or any collateral
securing, the Lender Group’s claim against the Borrowers. Pursuant to California
Civil Code Section 2856(b);

(A) “Each Borrower waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Borrower’s rights of subrogation and reimbursement against
the other Borrowers by the operation of Section 580(d) of the California Code of
Civil Procedure or otherwise.”

 

94



--------------------------------------------------------------------------------

(B) “Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property. This means, among other
things (i) Agent may collect from such Borrower without first foreclosing on any
real or personal property collateral pledged by the other Borrower or any third
Person; (ii) if Agent forecloses on any real property collateral pledged by the
other Borrower or any third Person: (x) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price; and (y) Agent
may collect from such Borrower even if Agent, by foreclosing on the real
property collateral, has destroyed any right such Borrower may have to collect
from the other Borrower or any third Person.

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.”

(v) If any of the Obligations at any time is secured by a mortgage or deed of
trust upon real property, Agent may elect, in its sole discretion, upon a
default with respect to the Obligations, to foreclose such mortgage or deed of
trust judicially or nonjudicially in any manner permitted by law, before or
after enforcing the Loan Documents, without diminishing or affecting the
liability of any Borrower hereunder except to the extent the Obligations are
repaid with the proceeds of such foreclosure. Each Borrower understands that
(a) by virtue of the operation of California’s antideficiency law applicable to
nonjudicial foreclosures, an election by Agent nonjudicially to foreclose such a
mortgage or deed of trust probably would have the effect of impairing or
destroying rights of subrogation, reimbursement, contribution, or indemnity of
such Borrower against the other Borrowers or other guarantors or sureties, and
(b) absent the waiver given by such Borrower, such an election would prevent
Agent from enforcing the Loan Documents against such Borrower. Understanding the
foregoing, and understanding that such Borrower is hereby relinquishing a
defense to the enforceability of the Loan Documents, such Borrower hereby waives
any right to assert against Agent any defense to the enforcement of the Loan
Documents, whether denominated “estoppel” or otherwise, based on or arising from
an election by Agent nonjudicially to foreclose any such mortgage or deed of
trust. Each Borrower understands that the effect of the foregoing waiver may be
that each Borrower may have liability hereunder for amounts with respect to
which such Borrower may be left without rights of subrogation, reimbursement,
contribution, or indemnity against the other Borrower or other guarantors or
sureties. Each Borrower also agrees that the “fair market value” provisions of
Section 580a of the California Code of Civil Procedure shall have no
applicability with respect to the determination of such Borrower’s liability
under the Loan Documents.

(vi) Until such time as all Obligations have been fully, finally, and
indefeasibly paid in full, in cash, each Borrower hereby absolutely,
unconditionally, knowingly, and expressly postpones: (1) any right of
subrogation such Borrower has or

 

95



--------------------------------------------------------------------------------

may have as against the other Borrowers with respect to the Obligations; (2) any
right to proceed against the other Borrowers or any other Person, now or
hereafter, for contribution, indemnity, reimbursement, or any other suretyship
rights and claims, whether direct or indirect, liquidated or contingent, whether
arising under express or implied contract or by operation of law, which such
Borrower may now have or hereafter have as against the other Borrowers with
respect to the Obligations; and (3) any right to proceed or seek recourse
against or with respect to any property or asset of the other Borrowers.

(vii) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS SECTION 11.4, EACH BORROWER HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2825, 2839, 2845, 2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 580a, 580b, 580c, 580d, AND 726, CALIFORNIA UNIFORM COMMERCIAL CODE
SECTIONS 3116, 3118, 3119, 3419, 3605, 9610, 9612, 9615, 9624, 9625 AND 9627,
AND CHAPTER 2 OF TITLE 14 OF PART 4 OF DIVISION 3 OF THE CALIFORNIA CIVIL CODE.

(f) Each Borrower consents and agrees that, without notice to or by such
Borrower, and without affecting or impairing the liability of such Borrower
hereunder, Agent may, by action or inaction:

(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents, or any part thereof, with respect to the other Borrowers;

(ii) release the other Borrowers or grant other indulgences to the other
Borrowers in respect thereof; or

(iii) release or substitute any guarantor, if any, of the Obligations, or
enforce, exchange, release, or waive any security for the Obligations or any
guaranty of the Obligations, or any portion thereof.

(g) Agent shall have the right to seek recourse against each Borrower to the
fullest extent provided for herein, and no election by Agent to proceed in one
form of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of Agent’s right to proceed in any other form of action or
proceeding or against other parties unless Agent has expressly waived such right
in writing. Specifically, but without limiting the generality of the foregoing,
no action or proceeding by Agent under the Loan Documents shall serve to
diminish the liability of any Borrower thereunder except to the extent that
Agent finally and unconditionally shall have realized indefeasible payment by
such action or proceeding.

 

96



--------------------------------------------------------------------------------

(h) The Obligations shall not be considered indefeasibly paid for purposes of
this Section 11.4 unless and until all payments to Agent are no longer subject
to any right on the part of any Person, including any Borrower, any Borrower as
a debtor in possession, or any trustee (whether appointed pursuant to 11 U.S.C.,
or otherwise) of any Borrower’s assets to invalidate or set aside such payments
or to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential. Upon such full and final
performance and indefeasible payment of the Obligations, Agent shall have no
obligation whatsoever to transfer or assign its interest in the Loan Documents
to any Borrower. In the event that, for any reason, any portion of such payments
to Agent is set aside or restored, whether voluntarily or involuntarily, after
the making thereof, then the obligation intended to be satisfied thereby shall
be revived and continued in full force and effect as if said payment or payments
had not been made, and each Borrower shall be liable for the full amount Agent
is required to repay plus any and all costs and expenses (including attorneys’
fees and attorneys’ fees incurred pursuant to 11 U.S.C.) paid by Agent in
connection therewith.

(i) Each Borrower warrants and agrees that each of the waivers and consents set
forth herein are made after consultation with legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which a Borrower otherwise may have against
the other Borrower, the Lender Group or others, or against Collateral. If any of
the waivers or consents herein are determined to be contrary to any applicable
law or public policy, such waivers and consents shall be effective to the
maximum extent permitted by law.

11.5. Costs and Expenses of Agent and Lenders.

(a) The Borrowers shall pay from time to time on demand all costs of collection,
Lender Expenses and all reasonable costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses) which are incurred by Agent in
connection with the preparation, negotiation, execution, administration and
delivery of this Agreement and of any other Loan Documents, and all other
reasonable costs, expenses, and disbursements which may be incurred in
connection with or in respect to the credit facility contemplated hereby or
which otherwise are incurred with respect to the Obligations.

(b) The Borrowers shall pay from time to time on demand all Lender Expenses
(including reasonable attorneys’ and solicitors’ fees and reasonable attorneys’
and solicitors’ expenses) incurred, following the occurrence of any Event of
Default, by the Lenders or Agent.

(c) Each Borrower authorizes the Agent to pay all such fees and expenses, and in
the Agent’s discretion, to add such fees and expenses to the Loan Account.

(d) The undertaking on the part of each Borrower in this Section 11.5 shall
survive payment of the Obligations and/or any termination, release, or discharge
executed by any Agent in favor of any Borrower, other than a termination,
release, or discharge which makes specific reference to this Section 11.5.

 

97



--------------------------------------------------------------------------------

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or telefacsimile to Borrowers or to Agent, as the case may
be, at its address set forth below:

 

If to Borrowers:   

LESLIE’S POOLMART, INC.

3925 E. Broadway Road

Suite 100

Phoenix, Arizona 85040

Attn: Chief Financial Officer

Fax No. 602-366-3942

with copies to:   

GIBSON, DUNN & CRUTCHER LLP

333 South Grand Avenue

Los Angeles, California 90071-3197

Attn: Brian D. Kilb, Esq.

Fax No. 213.229.7520

If to Agent or the Lender Group:   

WELLS FARGO RETAIL FINANCE, LLC

One Boston Place

18th Floor

Boston, Massachusetts 02108

Attn: Jennifer Blanchette

Fax No. 617.523.4029

with copies to:   

BROWN RUDNICK LLP

One Financial Center

Boston, MA 02111

Attn: Steven B. Levine, Esq.

Fax : 617.856.8201

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demands sent in accordance with this Section 12, other than notices
by Agent in connection with Sections 9-504 or 9-505 of the Code, shall be deemed
received on the earlier of the date of actual receipt or three days after the
deposit thereof in the mail. Each Borrower acknowledges and agrees that notices
sent by Agent in connection with Sections 9-610, 9-611, 9-612, or 9-620 of the
Code shall be deemed sent when deposited in the mail or personally delivered,
or, where permitted by law, transmitted by telefacsimile or other similar method
set forth above.

 

98



--------------------------------------------------------------------------------

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. THE
PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA OR, AT THE SOLE OPTION OF THE LENDER GROUP, IN ANY OTHER COURT IN
WHICH THE LENDER GROUP SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH
HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13. EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14. DESTRUCTION OF BORROWERS’ DOCUMENTS.

All documents, schedules, invoices, agings, or other papers delivered to Agent
may be destroyed or otherwise disposed of by Agent four months after they are
delivered to or received by Agent, unless Borrowers requests, in writing, the
return of said documents, schedules, or other papers and makes arrangements, at
Borrowers’ expense, for their return.

 

99



--------------------------------------------------------------------------------

15. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

15.1. Assignments and Participations.

(a) Any Lender may, subject to the terms and conditions of this Section 15,
assign and delegate to one or more Eligible Transferees or, with the prior
written consent of Agent, Issuing Bank, and Borrowers (provided, however, that
Borrowers’ consent shall not be required if an Event of Default has occurred and
is continuing), any other Person (each an “Assignee”) all, or any ratable part,
of the Obligations, the Commitments, and the other rights and obligations of
such Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000, which assignment shall not become effective until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, shall have been given to Borrowers and
Agent by such Lender and the Assignee; (ii) such Lender and its Assignee shall
have delivered to Borrowers and Agent a fully executed Assignment and Acceptance
(“Assignment and Acceptance”) in the form of Exhibit A-1; and (iii) the assignor
Lender or Assignee has paid to Agent for Agent’s sole and separate account a
processing fee in the amount of $5,000. Anything contained herein to the
contrary notwithstanding, the consent of Agent shall not be required (and
payment of any fees shall not be required) if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of such Lender.

(b) From and after the date that Agent notifies the assignor Lender that it has
received a fully executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document furnished pursuant hereto;
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or any
guarantor or the performance or observance by Borrowers or any guarantor of any
of its obligations under this Agreement or any other Loan Document furnished
pursuant hereto; (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender, or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (5) such Assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (6) such Assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

100



--------------------------------------------------------------------------------

(d) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments of the Assignor and
Assignee arising therefrom. The Commitment allocated to each Assignee shall
reduce such Commitment of the assigning Lender pro tanto.

(e) Any Lender may at any time, with the written consent of Agent, which consent
shall not be unreasonably withheld, sell to one or more Persons (a
“Participant”) participating interests in the Obligations, the Commitment, and
the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers and Agent shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Originating Lender shall transfer or grant any participating interest
under which the Participant has any right to approve or consent to, or vote with
respect to, any amendment to, or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
participant is participating; (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating; (C) release
all or a material portion of the Collateral (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating; (D) postpone the payment
of or reduce the amount of, the interest or fees hereunder in which such
Participant is participating; or (E) change the amount or due dates of scheduled
principal repayments or prepayments or fees in respect of the Obligations
hereunder in which such Participant is participating; and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Originating Lender
had not sold such participation. The rights of any Participant shall only be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any direct rights as to the other
Lenders, Agent, Borrowers, the Collections, the Collateral, or otherwise in
respect of the Advances or the Letters of Credit. No Participant shall have the
right to participate directly in the making of decisions by the Lenders among
themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose to the proposed assignee or
participant all documents and information which it now or hereafter may have
relating to Borrowers or Borrowers’ business if such Person has agreed to be
bound by the confidentiality provisions of this Agreement.

(g) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

 

101



--------------------------------------------------------------------------------

15.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties; provided,
however, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void. No consent to assignment by the Lenders
shall release Borrower from its Obligations. A Lender may assign this Agreement
and its rights and duties hereunder pursuant to Section 15.1 and, except as
expressly required pursuant to Section 15.1, no consent or approval by Borrower
is required in connection with any such assignment.

16. AMENDMENTS; WAIVERS.

16.1. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrowers and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders and Borrowers and
acknowledged by Agent, do any of the following:

(a) increase or extend the Commitment of any Lender;

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances which is required for the Lenders or any of
them to take any action hereunder;

(e) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders;

(f) release Collateral other than as permitted by Section 17.11;

(g) change the definition of “Required Lenders”;

(h) release Borrowers from any Obligation for the payment of money; or

(i) amend any of the provisions of Article 17.

 

102



--------------------------------------------------------------------------------

and, provided further that no amendment, waiver or consent shall affect the
rights or duties of Agent or Issuing Bank under this Agreement or any other Loan
Document unless in writing and signed by Agent or Issuing Bank, as applicable;
and, provided further, that the limitation contained in clause (d) above shall
not be deemed to limit the ability of Agent to make Advances or Agent Loans, as
applicable, in accordance with the provisions of Sections 2.1(i), 2.1(j), or
2.1(k). The foregoing notwithstanding, any amendment, modification, waiver,
consent, termination, or release of or with respect to any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of Borrowers, shall not require consent by or the agreement of
Borrowers.

16.2. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement, any other Loan
Document, or any present or future supplement hereto or thereto, or in any other
agreement between or among Borrowers and Agent and/or any Lender, or delay by
Agent or any Lender in exercising the same, will operate as a waiver thereof. No
waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by Agent or the Lenders
on any occasion shall affect or diminish Agent’s and each Lender’s rights
thereafter to require strict performance by Borrowers of any provision of this
Agreement. Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
which Agent or any Lender may have.

16.3. Replacement of Holdout Lender. If any action to be taken by the Lenders or
Agent hereunder requires the unanimous consent, authorization, or agreement of
all Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement, then Agent, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender may permanently replace the Holdout
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given. Prior to the effective date of such replacement, the
Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance Agreement, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations (including an assumption of its
Pro Rata Share of the Risk Participation Liability) without any premium or
penalty of any kind whatsoever. If the Holdout Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance Agreement prior to the
effective date of such replacement, the Holdout Lender shall be deemed to have
executed and delivered such Assignment and Acceptance Agreement. The replacement
of any Holdout Lender shall be made in accordance with the terms of
Section 15.1. Until such time as the Replacement Lenders shall have acquired all
of the Obligations, the Commitments, and the other rights and obligations of the
Holdout Lender hereunder and under the other Loan Documents, the Holdout Lender
shall remain obligated to make the Holdout Lender’s Pro Rata Share of Advances
and to purchase a participation in each Letter of Credit, in an amount equal to
its Pro Rata Share of the Risk Participation Liability of such Letter of Credit.

 

103



--------------------------------------------------------------------------------

17. AGENT; THE LENDER GROUP.

17.1. Appointment and Authorization of Agent. Each Lender (on its own behalf and
on behalf of any Affiliate which is a Bank Product Provider) hereby designates
and appoints WFRF as its Agent under this Agreement and the other Loan Documents
and each Lender (on its own behalf and on behalf of any Affiliate which is a
Bank Product Provider) hereby irrevocably authorizes Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Article 17. The
provisions of this Article 17 are solely for the benefit of Agent and the
Lenders, and Borrowers shall not have any rights as a third party beneficiary of
any of the provisions contained herein; provided, however, that the provisions
of Sections 17.10, 17.11, and 17.16(d) also shall be for the benefit of
Borrowers. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein, nor shall Agent
have or be deemed to have any fiduciary or other non-contractual relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions which Agent is expressly
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents, including making the determinations contemplated by
Section 2.1(b). Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Advances, the Collateral, the Collections, and related matters; (b) execute
and/or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim for Lenders,
notices and other written agreements with respect to the Loan Documents;
(c) make Advances for itself or on behalf of Lenders as provided in the Loan
Documents; (d) exclusively receive, apply, and distribute the Collections as
provided in the Loan Documents; (e) open and maintain such bank accounts and
lock boxes as Agent deems necessary and appropriate in accordance with the Loan
Documents for the foregoing purposes with respect to the Collateral and the
Collections; (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Borrowers, the Advances, the
Collateral, the Collections, or otherwise related to any of same as provided in
the Loan Documents; (g) incur and pay such Lender Group Expenses as Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents; and (h) incur the Agent’s
Cover.

17.2. Delegation of Duties. Except as otherwise provided in this Section, Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees, or attorneys-in-fact and shall be entitled to
advice of counsel

 

104



--------------------------------------------------------------------------------

concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects as long as such selection was made in compliance with this Section and
without gross negligence or willful misconduct. The foregoing notwithstanding,
Agent shall not make any material delegation of duties to subagents or
non-employee delegees without the prior written consent of Required Lenders (it
being understood that routine delegation of such administrative matters as
filing financing statements, or conducting appraisals or audits, is not viewed
as a material delegation that requires prior Required Lender approval).

17.3. Liability of Agent-Related Persons. None of the Agent-Related Persons
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or, (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by Borrower, or any
Subsidiary or Affiliate of any Borrower, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Borrower or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books, or
records of any Borrower, or any of such Borrower’s Subsidiaries or Affiliates.
Agent may employ attorneys, accountants, and other professionals and agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such attorneys, accountants, and other professionals or agents or
attorneys-in-fact selected by the Agent with reasonable care. No such attorney,
accountant, other professional, agent, or attorney-in-fact shall be responsible
for any action taken or omitted to be taken by any other such Person. Neither
Agent, nor any of its directors, officers, or employees shall be responsible for
any action taken or omitted to be taken or omitted to be taken by any other of
them in connection herewith in reliance upon advice of counsel nor, in any other
event except for any action taken or omitted to be taken as to which a final
judicial determination has been or is made (in a proceeding in which such Person
has had an opportunity to be heard) that such Person had acted in a grossly
negligent manner, in actual bad faith, or in willful misconduct. Agent shall not
have any responsibility in any event for more funds than that Agent actually
receives and collects.

17.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants, and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it

 

105



--------------------------------------------------------------------------------

shall first receive such advice or concurrence of the Required Lenders or all
Lenders, as applicable, and until such instructions are received, Agent shall
act, or refrain from acting, as it deems advisable so long as it is not grossly
negligent or guilty of willful misconduct. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
Lenders, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

17.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Agent or the Lenders,
except with respect to Defaults and Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has, or is deemed to have, actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 17.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders;
provided, however, that:

(a) At all times, Agent may propose and, with the consent of Required Lenders
(which shall not be unreasonably withheld and which shall be deemed to have been
given by a Lender unless such Lender has notified Agent to the contrary in
writing within three Business Days of notification of such proposed actions by
Agent) exercise, any remedies on behalf of the Lender Group; and

(b) At all times, once Required Lenders or all Lenders, as the case may be, have
approved the exercise of a particular remedy or pursuit of a course of action,
Agent may, but shall not be obligated to, make all administrative decisions in
connection therewith or take all other actions reasonably incidental thereto
(for example, if the Required Lenders approve the foreclosure of certain
Collateral, Agent shall not be required to seek consent for the administrative
aspects of conducting such sale or handling of such Collateral).

17.6. Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other

 

106



--------------------------------------------------------------------------------

condition, and creditworthiness of Borrowers and any other Person (other than
the Lender Group) party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals, and decisions in taking or not taking action under this Agreement
and the other Loan Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition, and creditworthiness of Borrowers, and any other
Person (other than the Lender Group) party to a Loan Document. Except for
notices, reports, and other documents expressly herein required to be furnished
to the Lenders by Agent, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition, or
creditworthiness of Borrowers, and any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.

17.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent deems reasonably necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including without limiting the generality of the
foregoing, but subject to any requirements of the Loan Documents that it obtain
any applicable consents or engage in any required consultation, court costs,
reasonable attorneys fees and expenses, costs of collection by outside
collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to the Loan
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from Collections to reimburse Agent for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders. In the
event Agent is not reimbursed for such costs and expenses from Collections, each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
Agent for the amount of such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to the Agent-Related Persons of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence, bad faith, or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of or
legal advice in respect of rights or responsibilities under, this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section 17.7 shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

107



--------------------------------------------------------------------------------

17.8. Agent in Individual Capacity. WFRF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests, in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrowers and their Subsidiaries
and Affiliates and any other Person party to any Loan Documents as though WFRF
were not Agent hereunder without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, WFRF and its Affiliates
may receive information regarding Borrowers or its Affiliates and any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall be under no obligation to provide such information to them. With
respect to the Agent Loans and Agent Protective Advances, WFRF shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not Agent, and the terms “Lender” and “Lenders”
include WFRF in its individual capacity.

17.9. Successor Agent. Agent may resign as Agent following notice of such
resignation (“Notice”) to the Lenders and Borrowers, and effective upon the
appointment of and acceptance of such appointment by, a successor Agent. If
Agent resigns under this Agreement, the Required Lenders shall appoint any
Lender or Eligible Transferee as successor Agent for the Lenders. If no
successor Agent is appointed within 30 days of such retiring Agent’s Notice,
Agent may appoint a successor Agent, after consulting with the Lenders and
Borrowers. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16.3 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

17.10. Withholding Tax.

(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the IRC and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 871, 881, 1441 or 1442 of the IRC, such
Lender agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Borrowers, whichever of the following is applicable:

(i) properly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

(ii) properly completed copies of IRS Form W-8ECI,

 

108



--------------------------------------------------------------------------------

(iii) in the event the Lender is claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate, in form
reasonably acceptable to the Borrowers, to the effect that the Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, (B) a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC and (y) properly completed copies of Internal
Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax properly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.

Such Lender agrees to promptly notify Agent and Borrowers of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(b) If any Lender claiming exemption from United States withholding tax by
filing IRS Form 4224 with Agent sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrowers to such Lender,
such Lender agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the IRC.

(c) If any Lender is entitled to a reduction in the applicable withholding Tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding Tax after taking into account such reduction. If
the forms or other documentation required by subsection (a) of this Section are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding Tax.

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent or Borrowers did not properly withhold
Tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent and Borrowers of a change in circumstances which
rendered the exemption from, or reduction of, withholding Tax ineffective, or
for any other reason) such Lender shall indemnify Agent and Borrowers fully for
all amounts paid, directly or indirectly, by Agent or Borrowers as Tax or
otherwise, including penalties and interest, and including any Taxes imposed by
any jurisdiction on the amounts payable to Agent or Borrowers under this
Section, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders under this subsection shall survive the
payment of all Obligations and the resignation of Agent.

17.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all Obligations; and upon such termination
and payment Agent shall deliver to Borrowers, at Borrowers’ sole cost and
expense, all UCC termination statements and any other documents necessary to
terminate the Loan Documents and release the Liens with respect to the

 

109



--------------------------------------------------------------------------------

Collateral; (ii) constituting property being sold or disposed of if a release is
required or desirable in connection therewith and if Borrowers certify to Agent
that the sale or disposition is permitted under Section 7.4 of this Agreement or
the other Loan Documents (and Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which
Borrowers owned no interest at the time the Lien was granted or at any time
thereafter, or (iv) constituting property leased to Borrowers under a lease that
has expired or been terminated in a transaction permitted under this Agreement.
Except as provided above, Agent will not release any Lien on any Collateral
without the prior written authorization of the Lenders; provided, however, that
Agent may, in its discretion, without prior authorization of Lenders, release
any Lien on Collateral where the value of such Collateral released at any one
time is not in excess of $100,000 and the value of all such Collateral released
in any calendar year is not in excess of $250,000. Upon request by Agent or
Borrowers at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 17.11; provided, however, that (i) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s reasonable opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released), upon (or obligations of Borrowers in respect
of) all interests retained by Borrowers, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrowers, is cared for, protected, or
insured or has been encumbered, or that the Liens of the Agent (for the benefit
of the Lender Group) have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

17.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Agent, in its reasonable discretion based upon its determination of the
likelihood that additional payments will be received, expenses incurred, and/or
claims made by third parties to all or a portion of such proceeds, may delay the
distribution of any payment received on account of the Secured Obligations.

(b) Agent may disburse funds prior to determining that the sums that Agent
expects to receive have been finally and unconditionally paid to that Agent. If
and to the extent that Agent does disburse funds and it later becomes apparent
that the Agent did not then receive a payment in an amount equal to the sum paid
out, then any Lender to whom the Agent made the funds available, on demand from
the Agent, shall refund to the Agent the sum paid to that Person.

 

110



--------------------------------------------------------------------------------

(c) If, in the opinion of the Agent, the distribution of any amount received by
Agent might involve Agent in liability, or might be prohibited hereby, or might
be questioned by any Person, then Agent may refrain from making distribution
until Agent’s right to make distribution has been adjudicated by a court of
competent jurisdiction.

(d) Each Lender recognizes that the crediting the Borrowers with the “proceeds”
of any transaction in which a Post Foreclosure Asset is acquired is a non-cash
transaction and that, in consequence, no distribution of such “proceeds” will be
made by the Agent to any Lender.

(e) In the event that (x) a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is required to be repaid or
disgorged or (y) those Lenders adversely affected thereby determine to effect
such repayment or disgorgement, then each Lender to which any such distribution
shall have been made shall repay, to the Agent which had made such distribution,
that Lender’s Pro-Rata share of the amount so adjudged or determined to be
repaid or disgorged.

(f) Each of the Lenders agrees that it shall not, absent the occurrence and
continuation of an Event of Default, and that it shall, to the extent that it is
lawfully entitled to do so, upon the request of the Agent, set off against the
Obligations any amounts owing by such Lender to Borrowers or any accounts of
Borrowers now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so by
Agent, take or cause to be taken any action, including the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral the purpose of which is, or
could be, to give such Lender any preference or priority against the other
Lenders with respect to the Collateral.

(g) Subject to Section 17.8, if at any time or times any Lender shall receive
(i) by payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or
any payments with respect to the Obligations of Borrowers to such Lender arising
under, or relating to, this Agreement or the other Loan Documents, except for
any such proceeds or payments received by such Lender from Agent pursuant to the
terms of this Agreement, or (ii) payments from Agent in excess of such Lender’s
Pro Rata Share of all such distributions by Agent, such Lender shall promptly
(1) turn the same over to Agent, in kind, and with such endorsements as may be
required to negotiate the same to Agent, or in same day funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that if all or part of such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

111



--------------------------------------------------------------------------------

17.13. Agency for Perfection. Agent and each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Liens of the Lender Group in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

17.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds pursuant to the instructions set forth on Schedule C-1, or
pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to Agent. Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, fee or interest on revolving advances or otherwise.

17.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group (and any of their Affiliates which are Bank Product Providers)
authorizes and directs Agent to enter into this Agreement and the other Loan
Documents relating to the Collateral, for the ratable benefit (subject to
Section 4.1) of the Lender Group. Each member of the Lender Group agrees that
any action taken by Agent, Required Lenders, or all Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by Agent, Required Lenders, or all Lenders,
as applicable, of their respective powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders.

17.16. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By signing this Agreement, each Lender,

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon Borrowers’ Books and records, as well as on
representations of Borrowers’ personnel;

 

112



--------------------------------------------------------------------------------

(d) agrees to keep all Reports and other material information obtained by it
pursuant to the requirements of this Agreement in accordance with its reasonable
customary procedures for handling confidential information; it being understood
and agreed by Borrower that in any event such Lender may make disclosures
(i) reasonably required by any bona fide potential or actual Assignee,
transferee, or Participant in connection with any contemplated or actual
assignment or transfer by such Lender of an interest herein or any participation
interest in such Lender’s rights hereunder, (ii) of information that has become
public by disclosures made by Persons other than such Lender, its Affiliates,
assignees, transferees, or participants, or (iii) as required or requested by
any court, governmental or administrative agency, pursuant to any subpoena or
other legal process, or by any law, statute, regulation, or court order;
provided, however, that, unless prohibited by applicable law, statute,
regulation, or court order, such Lender shall notify Borrowers of any request by
any court, governmental or administrative agency, or pursuant to any subpoena or
other legal process for disclosure of any such non-public material information
concurrent with, or where practicable, prior to the disclosure thereof, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (1) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold Agent
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses and other amounts
(including, attorney costs) incurred by Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent, and, upon receipt of such request,
Agent shall provide a copy of same to such Lender promptly upon receipt thereof;
(y) to the extent that Agent is entitled, under any provision of the Loan
Documents, to request additional reports or information from Borrowers, any
Lender may, from time to time, reasonably request Agent to exercise such right
as specified in such Lender’s notice to Agent, whereupon Agent promptly shall
request of Borrowers the additional reports or information specified by such
Lender, and, upon receipt thereof, Agent promptly shall provide a copy of same
to such Lender; and (z) any time that Agent renders to Borrowers a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

17.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any Advances shall
constitute the several (and not joint) obligations of the respective Lenders on
a ratable basis, according to their respective Commitments, to make an amount of
such Advances not to exceed, in principal amount, at any one time outstanding,
the amount of their respective Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of the business, assets, profits, losses, or liabilities

 

113



--------------------------------------------------------------------------------

of any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 17.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
Borrower or any other Person for any failure by any other Lender to fulfill its
obligations to make Advances, nor to advance for it or on its behalf in
connection with its Commitment, nor to take any other action on its behalf
hereunder or in connection with the financing contemplated herein.

17.18. Distributions.

(a) On such day as may be set from time to time by the Agent, not less
frequently than weekly (or more frequently at the Agent’s option) the Agent,
each Lender and the Issuing Bank shall settle up on amounts advanced under this
Agreement and collected funds received in a Restricted Account.

(b) The Agent shall distribute to each Lender and the Issuing Bank, such
Person’s respective Pro-Rata Share of payments of principal, interest and fees
on the Obligations when actually received and collected by the Agent. For
purposes of calculating interest due to a Lender, that Lender shall be entitled
to receive interest on the actual amount contributed by that Lender towards the
principal balance of the Obligations outstanding during the applicable period
covered by the interest payment made by the Borrowers. Any net principal
reductions to the Obligations received by the Agent in accordance with the Loan
Documents during such period shall not reduce such actual amount so contributed,
for purposes of calculation of interest due to that Lender (but will reduce the
principal amount for purposes of calculation of interest due from the
Borrowers), until the Agent has distributed to that Lender its Pro-Rata Share
thereof.

(c) The Agent shall distribute fees paid by Borrowers hereunder for the account
of Lenders to each Lender (other than Deteriorating Lenders) based upon such
Lender’s Pro Rata Share when actually received and collected by the Agent. No
Lender shall be entitled to any fees payable to Agent under the Fee Letter.

(d) Any amount received by the Agent as reimbursement for any cost or expense
(including without limitation, reasonable attorneys’ fees) shall be distributed
by the Agent to that Person which is entitled to such reimbursement as provided
in this Agreement (and if such Person(s) is (are) the Lenders, based on the
Lender’s Pro Rata Shares at the date on which the expense, in respect of which
such reimbursement is being made, was incurred).

17.19. Agent’s Covering of Fundings

(a) Each Lender shall make available to the Agent, as provided herein, that
Lender’s Pro Rata Share of the following:

(i) Each Advance, up to the maximum amount of that Lender’s Pro Rata Share.

 

114



--------------------------------------------------------------------------------

(ii) Up to the maximum amount of that Lender’s Pro Rata Share of each L/C
Disbursement (to the extent that such L/C Disbursement is not “covered” by an
Advance as provided herein).

(b) In all circumstances, the Agent may:

(i) Assume that each Lender timely shall make available to the Agent that
Lender’s Pro Rata Share of each Advance, notice of which is provided pursuant to
Section 12 and shall make available, to the extent not “covered” by an Advance,
that Lender’s Pro Rata Share of any honoring of a Letter of Credit.

(ii) In reliance upon such assumption, make available the corresponding amount
to the Borrowers.

(iii) Assume that each Lender timely shall pay, and shall make available, to the
Agent all other amounts which that Lender is obligated to so pay and/or make
available hereunder or under any of the Loan Documents.

(c) In the event that, in reliance upon any of such assumptions, the Agent makes
available, a Lender’s Pro Rata Share of one or more Advances, or any other
amount to be made available hereunder or under any of the Loan Documents, which
amount a Lender fails to provide to the Agent within one (1) Business Day of
written notice of such failure, then:

(i) The amount which had been made available by the Agent is an “Agent’s Cover”
(and is so referred to herein).

(ii) All interest paid by the Borrowers on account of the Advances or coverage
of the subject L/C Disbursement which consist of the Agent’s Cover shall be
retained by the Agent and applied by Agent to Agent’s Cover until the Agent’s
Cover, with interest, has been paid.

(iii) The Defaulting Lender shall pay to the Agent, on demand, interest at a
rate equal to the prevailing federal funds rate on any Agent’s Cover in respect
of that Defaulting Lender.

(iv) The Agent shall have succeeded to all rights to payment to which the
Defaulting Lender otherwise would have been entitled hereunder in respect of
those amounts paid by or in respect of the Borrowers on account of the Agent’s
Cover together with interest until it is repaid. Such payments shall be deemed
made first towards the amounts in respect of which the Agent’s Cover was
provided and only then towards amounts in which the Defaulting Lender is then
participating. For purposes of distributions to be made hereunder, amounts shall
be deemed distributable to a Defaulting Lender (and consequently, to the Agent
to the extent to which the Agent is then entitled) at the highest level of
distribution (if applicable) at which the Defaulting Lender would otherwise have
been entitled to a distribution.

 

115



--------------------------------------------------------------------------------

(v) Subject to Section 17.18 and except as otherwise provided herein, the
Defaulting Lender shall be entitled to receive any payments from the Borrowers
to which the Defaulting Lender is then entitled, provided however there shall be
deducted from such amount and retained by the Agent any interest to which the
Agent is then entitled on account of Section17.18 above.

(d) A Defaulting Lender shall not be relieved of any obligation of such and
except as otherwise provided herein Lender hereunder (all and each of which
shall constitute continuing obligations on the part of any Defaulting Lender).

(e) A Defaulting Lender may cure its status as a Defaulting Lender by paying the
Agent the aggregate of the following:

(i) The Agent’s Cover (to the extent not previously repaid by the Borrowers and
retained by the Agent in accordance with Section 17.18 above) with respect to
that Defaulting Lender.

Plus

(ii) The aggregate of the amount payable under Section 17.18 above (which
relates to interest to be paid by that Defaulting Lender).

Plus

(iii) All such costs and expenses as may be incurred by the Agent in the
enforcement of the Agent’s rights against such Defaulting Lender.

17.20. Bank Product Obligations.

Each Lender agrees to furnish the Agent at such frequency as the Agent may
reasonably request with a summary of all Bank Products provided by, and amounts
due to become due on account thereof to, such Lender or its Affiliates. In
connection with any distributions to be made hereunder, the Agent shall be
entitled to assume that no amounts are due to any Bank Product Provider on
account of any such Bank Products unless the Agent has received such written
notice thereof.

18. ACCELERATION AND LIQUIDATION.

18.1. Acceleration Notice.

(a) The Agent may give the Lenders an Acceleration Notice at any time following
the occurrence and during the continuation of an Event of Default.

(b) The Required Lenders may give the Agent an Acceleration Notice at any time
following the occurrence and during the continuation of an Event of Default.
Such notice may be by multiple counterparts, provided that counterparts executed
by the requisite Lenders are received by the Agent within a period of five
(5) consecutive Business Days.

 

116



--------------------------------------------------------------------------------

18.2. Acceleration of Duties.

(a) Unless stayed by judicial or statutory process, the Agent shall Accelerate
the Obligations within a commercially reasonable time following:

(i) The Agent’s giving of an Acceleration Notice to the Lenders as provided in
Section 18.1(a).

(ii) The Agent’s receipt of an Acceleration Notice from the Required Lenders, in
compliance with Section 18.1(b).

18.3. Actions At and Following Initiation of Liquidation. At the initiation of a
Liquidation:

(a) The Agent and the Lenders shall “net out” each Lender’s respective
contributions towards the Advances, so that each Lender holds that Lender’s Pro
Rata Share percentage of the Advances.

(b) Each Lender shall contribute, towards any Letter of Credit thereafter
honored and not immediately reimbursed by the Borrowers, that Lender’s Pro Rata
Share of such honoring.

18.4. Agent’s Conduct of Liquidation.

(a) Any Liquidation, including, without limitation, the exercise of any rights
of set off or offset, shall be conducted solely by the Agent (or any of the
Lenders solely if so directed by Agent), with the advice and assistance of the
Lenders.

(b) The Agent may establish one or more nominees (a “Nominee”) to “bid in” or
otherwise acquire ownership to any Post Foreclosure Asset.

(c) The Agent shall manage the Nominee and manage and dispose of any Post
Foreclosure Assets with a view towards the realization of the economic benefits
of the ownership of the Post Foreclosure Assets and in such regard, the Agent
and/or the Nominee may operate, repair, manage, maintain, develop, and dispose
of any Post Foreclosure Asset in such manner as the Agent determines as
appropriate under the circumstances.

(d) Agent may decline to undertake or to continue taking a course of action or
to execute an action plan (whether proposed by a Lender or Agent) unless
indemnified to Agent’s satisfaction by the Lenders against any and all liability
and expense which may be incurred by Agent by reason of taking or continuing to
take that course of action or action plan if such action was taken in the
absence of gross negligence, actual bad faith, or willful misconduct.

(e) The Agent and each Lender shall execute all such instruments and documents
not inconsistent with the provisions of this Agreement as the Agent and/or the
Nominee reasonably may request with respect to the creation and governance of
any Nominee, the conduct of the Liquidation, and the management and disposition
of any Post Foreclosure Asset.

 

117



--------------------------------------------------------------------------------

(f) The Agent, with the advice of the Lenders, may Liquidate (through a public
or private sale in its discretion) or sell or otherwise dispose of any of the
Collateral or all or any portion of the Borrowers’ assets or stock following the
occurrence and during the continuance of an Event of Default hereunder and in
connection therewith release the Lien thereon granted to the Agent hereunder.
Each Lender hereby consents to the Agent’s release of the Liens granted to it in
the Collateral in connection with a Liquidation or other sale of the Borrowers’
assets or stock following the occurrence and during the continuance of an Event
of Default hereunder which the Agent determines is in the Lenders’ best
interest.

18.5. Distribution of Liquidation Proceeds by Agent.

(a) The Agent may establish one or more reasonably funded reserve accounts into
which proceeds of the conduct of any Liquidation may be deposited in
anticipation of future expenses which may be incurred by the Agent in the
exercise of rights as a secured creditor and prior claims which the Agent
anticipates may need to be paid.

(b) The Agent shall distribute the net proceeds of Liquidation in accordance
with the relative priorities set forth in Section 18.6.

(c) Each Lender, on the written request of the Agent and/or any Nominee, not
more frequently than once each month, shall reimburse the Agent and/or any
Nominee, pro-rata, for any cost or expense reasonably incurred by the Agent
and/or the Nominee in the conduct of a Liquidation, which amount is not covered
out of current proceeds of the Liquidation, which reimbursement shall be paid
over to and distributed by the Agent.

18.6. Distributions of Liquidation Proceeds by Agent and Ordinary Loan Payments.

(a) Proceeds of a Liquidation shall be distributed based on levels of priority
with respect to each classification of Collateral as specified below.

(b) All distributions of proceeds of a Liquidation shall be net of payment over
to the Agent as reimbursement for all reasonable third party costs and expenses
incurred by the Agent and its counsel and to any funded reserve established
pursuant to Section 18.5(a).

(c) The relative priorities to the proceeds of a Liquidation or any other sale
of Collateral outside of the ordinary course of business shall be distributed
based on the following relative priorities:

(A) First, to pay all fees and expenses then due and payable to the Agent or any
Lender (other than any Deteriorating Lender), including, but not limited to, all
Lender Expenses due to either the Agent or any Lender (other than any
Deteriorating Lender);

(B) Second, to the Lenders (other than any Deteriorating Lender), in respect to
the Secured Obligations (other than Bank Product Obligations) owed to such
Lenders or their Affiliates (including, but not limited to the Early Termination
Fee);

 

118



--------------------------------------------------------------------------------

(C) Third, to any Deteriorating Lenders, until all of such Secured Obligations
(other than Bank Product Obligations) are indefeasibly paid in full and the Loan
Agreement is terminated; and then

(D) Third, to the holders of any and all other Obligations due to the Agents or
any Lender or any of their Affiliates (including, but not limited to Bank
Product Obligations).

19. GENERAL PROVISIONS.

19.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, the Agent, and each Lender agreeing to provide a
Commitment on the Restatement Date.

19.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire Agreement.

19.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

19.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

19.5. Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement

19.6. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Secured Obligations by any Borrower or any guarantor of the Secured
Obligations or the transfer by any or all of such parties to the Lender Group of
any property of either or both of such parties should for any reason
subsequently be declared to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, and other voidable or
recoverable payments of money or transfers of property (collectively, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any

 

119



--------------------------------------------------------------------------------

such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys fees of the Lender Group related thereto, the
liability of Borrowers or such guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

19.7. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

19.8. Existing Loan Agreement Superseded. On the Restatement Date, this
Agreement shall supersede the Existing Loan Agreement in its entirety, except as
provided in this Section 19.8. On the Restatement Date, the rights and
obligations of the parties evidenced by the Existing Loan Agreement shall be
evidenced by this Agreement and the other Loan Documents, the “Advances” and all
other “Obligations” as each such term is defined in the Existing Loan Agreement
shall be converted to Advances and Obligations as defined herein and the
Existing Letters of Credit issued by the Agent for the account of the Borrowers
prior to the Restatement Date shall be converted into L/Cs or L/C Guaranties, as
applicable, under this Agreement. Without limiting the generality of the
foregoing and to the extent necessary, the Lenders and the Agent reserve all of
their rights under the Existing Loan Agreement in respect of all present and
future Obligations under, inter alia, the Existing Credit Agreement, as amended
and restated by this Agreement. All interest and fees and expenses, if any,
owing or accruing under or in respect of the Existing Loan Agreement through the
Restatement Date shall be calculated as of the Restatement Date (pro rated in
the case of any fractional periods), and shall be paid on the Restatement Date.
Commencing on the Restatement Date, the all fees hereunder shall be payable by
the Borrowers to the Agent for the account of the Lenders in accordance with
this Agreement.

19.9. U.S. Patriot Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act.

19.10. Replacement of Lenders. If any Lender requests compensation under
Section 2.16 or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, if any Lender does not consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender and that has been approved by the
Required Lenders or any Lender is a Deteriorating Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 15.1), all of its interests, rights and obligations under this

 

120



--------------------------------------------------------------------------------

Agreement and the related Loan Documents to an Eligible Transferee that shall
assume such obligations (which Eligible Transferee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 15.1;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) with respect to the replacement of any Non-Consenting Lender, such
amendment, waiver or consent can be effected as a result of such assignment
(together with all other assignments required by the Agent to be made pursuant
to this paragraph); and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

19.11. Right of Set-Off. Any and all deposits or other sums at any time credited
by or due to any Borrower from any Agent or any Lender or any Participant or
from any Affiliate of any of the foregoing, and any cash, securities,
instruments or other property of any Borrower in the possession of any of the
foregoing, whether for safekeeping or otherwise (regardless of the reason such
Person had received the same) shall at all times constitute security for any and
all Secured Obligations of each Borrower to each Agent and such Lender or any
Participant or such Affiliate and may be applied or set off against Secured
Obligations and against such obligations at any time, whether or not such are
then due and whether or not other collateral is then available to any Agent or
that Lender.

19.12. Pledges To Federal Reserve Banks. Nothing included in this Agreement
shall prevent or limit any Lender, to the extent that such Lender is subject to
any of the twelve Federal Reserve Banks organized under §4 of the Federal
Reserve Act (12 U.S.C. §341) from pledging all or any portion of that Lender’s
interest and rights under this Agreement, provided, however, neither such pledge
nor the enforcement thereof shall release the pledging Lender from any of its
obligations hereunder or under any of the Loan Documents.

 

121



--------------------------------------------------------------------------------

19.13. Dispute Resolution. Any dispute among the Lenders and/or any Agent
concerning the interpretation, administration, or enforcement of the financing
arrangements contemplated by this or any other Loan Document or the
interpretation or administration of this or any other Loan Document which cannot
be resolved amicably shall be resolved in the United States District Court for
the District of California, sitting in Los Angeles County, California, to the
jurisdiction of which courts each Lender hereto hereby submits.

19.14. Press Releases. Each Borrower agrees that neither it nor its Affiliates
will in the future issue any press releases or other public disclosure using the
name of Agents or their Affiliates or referring to this Agreement or the other
Loan Documents without at least two (2) Business Days’ prior notice to Agent and
without the prior written consent of the Agent unless (and only to the extent
that) such Borrower or Affiliate is required to do so under Applicable Law and
then, in any event, such Borrower or Affiliate will consult with Agent before
issuing such press release or other public disclosure. Each Borrower, on their
own behalf and on behalf of their Affiliates, consents to the publication by
Agent or any Lender of advertising material relating to the financing
transactions contemplated by this Agreement using any Borrower’s or Affiliates
name, product photographs, logo or trademark. Agent or such Lender shall provide
a draft reasonably in advance of any advertising material to the Lead Borrower
for review and comment prior to the publication thereof. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

[SIGNATURE PAGES FOLLOW]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in Los Angeles, California.

 

LESLIE’S POOLMART, INC.,

a Delaware corporation

By   /s/ Steven L. Ortega Title:   Chief Financial Officer and EVP

LPM MANUFACTURING, INC.,

a California corporation

By   /s/ Steven L. Ortega Title:   Chief Financial Officer and EVP



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

as Agent

By   /s/ Jennifer Blanchette Title:   Vice President

WELLS FARGO RETAIL FINANCE, LLC,

as Lender

By   /s/ Jennifer Blanchette Title:   Vice President